 
Exhibit 10.1







MONACO COACH CORPORATION


and


CERTAIN OF ITS SUBSIDIARIES,


as Borrowers








LOAN AND SECURITY AGREEMENT


Dated as of November 6, 2008


$80,000,000








CERTAIN FINANCIAL INSTITUTIONS,


as Lenders


and


BANK OF AMERICA, N.A.,


as Agent, Lead Arranger and Book Manager
 


 




 



 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


 
 

 
SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION

 
 
1.1
Definitions 
 

 
1.2
Accounting Terms 
 

 
1.3
Uniform Commercial Code 
 

 
1.4
Certain Matters of Construction 
 

 
 
 
SECTION 2. CREDIT FACILITIES

 
 
2.1
Revolver Commitment 
 

 
2.2
[Intentionally Deleted] 
 

 
2.3
Letter of Credit Facility 
 

 
 
 
SECTION 3. INTEREST, FEES AND CHARGES

 
 
3.1
Interest 
 

 
3.2
Fees 
 

 
3.3
Computation of Interest, Fees, Yield Protection 
 

 
3.4
Reimbursement Obligations 
 

 
3.5
Illegality 
 

 
3.6
Inability to Determine Rates 
 

 
3.7
Increased Costs; Capital Adequacy 
 

 
3.8
Mitigation 
 

 
3.9
Funding Losses
 

 
3.10
Maximum Interest 
 

 
 
 
SECTION 4. LOAN ADMINISTRATION

 
 
4.1
Manner of Borrowing and Funding Revolver Loans
 

 
4.2
Defaulting Lender
 

 
4.3
Number and Amount of LIBOR Revolver Loans; Determination of Rate 
 

 
4.4
Borrower Agent 
 

 
4.5
One Obligation 
 

 
4.6
Effect of Termination 
 

 
 
 
SECTION 5. PAYMENTS

 
 
5.1
General Payment Provisions 
 

 
5.2
Repayment of Revolver Loans 
 

 
5.3
[Intentionally Deleted] 
 

 
5.4
Payment of Other Obligations 
 

 
5.5
Marshaling; Payments Set Aside 
 

 
5.6
Post-Default Allocation of Payments 
 

 
5.7
Application of Payments 
 

 
5.8
Loan Account; Account Stated 
 

 
5.9
Taxes 
 


 
 

--------------------------------------------------------------------------------

Table of Contents
TABLE OF CONTENTS
(continued)
 
 



 
5.10
Foreign Lenders 
 

 
5.11
Nature and Extent of Each Borrower’s Liability 
 

 
 
 
SECTION 6. CONDITIONS PRECEDENT

 
 
6.1
Conditions Precedent to Initial Revolver Loans 
 

 
6.2
Conditions Precedent to All Credit Extensions 
 

 
6.3
Limited Waiver of Conditions Precedent 
 

 
6.4
Conditions Subsequent to the Closing Date 
 

 
 
 
SECTION 7. COLLATERAL

 
 
7.1
Grant of Security Interest 
 

 
7.2
Lien on Deposit Accounts; Cash Collateral 
 

 
7.3
Real Estate Collateral 
 

 
7.4
Other Collateral 
 

 
7.5
No Assumption of Liability 
 

 
7.6
Further Assurances 
 

 
7.7
Foreign Subsidiary Stock 
 

 
 
 
SECTION 8. COLLATERAL ADMINISTRATION

 
 
8.1
Borrowing Base Certificates 
 

 
8.2
Administration of Accounts 
 

 
8.3
Administration of Inventory 
 

 
8.4
Administration of Equipment 
 

 
8.5
Administration of Deposit Accounts 
 

 
8.6
General Provisions 
 

 
8.7
Power of Attorney 
 

 
 
 
SECTION 9. REPRESENTATIONS AND WARRANTIES

 
 
9.1
General Representations and Warranties 
 

 
9.2
Complete Disclosure 
 

 
 
 
SECTION 10. COVENANTS AND CONTINUING AGREEMENTS

 
 
10.1
Affirmative Covenants 
 

 
10.2
Negative Covenants 
 

 
10.3
Financial Covenants 
 

 
 
 
SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT

 
 
11.1
Events of Default 
 

 
11.2
Remedies upon Default 
 

 
11.3
License 
 


 
 

--------------------------------------------------------------------------------

Table of Contents
TABLE OF CONTENTS
(continued)
 



 
11.4
Setoff 
 

 
11.5
Remedies Cumulative; No Waiver 
 

 
 
 
SECTION 12. AGENT

 
 
12.1
Appointment, Authority and Duties of Agent 
 

 
12.2
Agreements Regarding Collateral and Field Examination Reports 
 

 
12.3
Reliance By Agent 
 

 
12.4
Action Upon Default 
 

 
12.5
Ratable Sharing 
 

 
12.6
Indemnification of Agent Indemnitees 
 

 
12.7
Limitation on Responsibilities of Agent 
 

 
12.8
Successor Agent and Co-Agents 
 

 
12.9
Due Diligence and Non-Reliance 
 

 
12.10
Replacement of Certain Lenders

 
12.11
Remittance of Payments and Collections

 
12.12
Agent in its Individual Capacity

  12.13
Agent Titles
 

 
12.14 
No Third Party Beneficiaries

 
 
 
SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

 
 
13.1
Successors and Assigns 
 

 
13.2
Participations 
 

 
13.3
Assignments 
 

 
 
 
SECTION 14. MISCELLANEOUS

 
 
14.1
Consents, Amendments and Waivers 
 

 
14.2
Indemnity 
 

 
14.3
Notices and Communications 
 

 
14.4
Performance of Borrowers’ Obligations 
 

 
14.5
Credit Inquiries 
 

 
14.6
Severability 
 

 
14.7
Cumulative Effect; Conflict of Terms 
 

 
14.8
Counterparts 
 

 
14.9
Entire Agreement 
 

 
14.10
Relationship with Lenders

 
14.11
No Advisory or Fiduciary Responsibility

 
14.12 
Confidentiality

 
14.13 
[Intentionally Deleted]

 
14.14 
GOVERNING LAW

 
14.15 
Consent to Forum; Arbitration


 
 

--------------------------------------------------------------------------------

Table of Contents
TABLE OF CONTENTS
(continued)
 
 




 
14.16
Waivers by Borrowers

 
14.17
Patriot Act Notice

 
 
LIST OF EXHIBITS AND SCHEDULES
 
 


 

 Exhibit A    Revolver Note  Exhibit B    Assignment and Acceptance  Exhibit C  
 Assignment Notice  Schedule 1.1    Revolver Commitments of Lenders

 
 


 
 

--------------------------------------------------------------------------------

Table of Contents


LOAN AND SECURITY AGREEMENT
 
THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) is dated as of November 6,
2008, among MONACO COACH CORPORATION, a Delaware corporation (“Parent”) and
certain of Parent’s subsidiaries party hereto (each such subsidiary together
with Parent shall be individually referred to herein as a “Borrower” and
collectively as, the “Borrowers”), the financial institutions party to this
Agreement from time to time as lenders (collectively, “Lenders”), and BANK OF
AMERICA, N.A., a national banking association, as agent for the Lenders
(“Agent”).
 
R E C I T A L S:
 
Borrowers have requested that Lenders provide a credit facility to Borrowers to
finance their mutual and collective business enterprise.  Lenders are willing to
provide the credit facility on the terms and conditions set forth in this
Agreement.
 
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
 
SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION
 
1.1 Definitions.  As used herein, the following terms have the meanings set
forth below:
 
Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.
 
Account Debtor: a Person who is obligated under an Account, Chattel Paper or
General Intangible.
 
Accounts Formula Amount: the sum of up to 85% of the Value of Eligible Accounts;
provided, however, that such percentage shall be reduced by 1.0% for each whole
percentage point (or portion thereof) that the Dilution Percent exceeds 5.0%;
provided, that (i) no Eligible Flooring Accounts owed by a UK Approved Account
Debtor may be included in the Value of Eligible Accounts unless the floor
financier for such UK Approved Account Debtor has approved the transaction
giving rise to such Account and has agreed to finance the dealer’s purchase from
a Borrower prior to the shipment of goods by a Borrower to the UK Approved
Account Debtor, (ii) no more than $650,000 at any one time of Eligible Flooring
Accounts owed by a UK Approved Account Debtor may be included in the Value of
Eligible Accounts; and (iii) no more than $3,000,000 at any one time of Eligible
Non-Flooring Accounts may be included in the Value of Eligible Accounts.
 
Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have correlative meanings.
 

 
1

--------------------------------------------------------------------------------

Table of Contents
 
Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.
 
Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.
 
Airplane Lease: that certain Aircraft Lease Agreement, dated April 11, 2007 with
Bank of America, N.A., successor in interest to General Electric Capital
Corporation, for Gulf Stream Aerospace, Model G-IV Aircraft.
 
Allocable Amount: as defined in Section 5.11.3.
 
Anti-Terrorism Laws: any laws relating to terrorism or money laundering,
including the Patriot Act.
 
Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.
 
Approved Consigned Inventory:  Inventory sold by a Borrower on consignment to
its dealers; provided, that the aggregate Value of such Inventory shall at no
time exceed $1,000,000 and prior to delivery of such Inventory to its dealer,
the Borrower has provided evidence to Agent that it has taken the necessary
steps under Applicable Law to protect its ownership interest in such Inventory
(including but not limited to (x) evidence that Borrowers have filed a financing
statement with respect to such Inventory as required under the UCC, (y) evidence
that Borrowers have given notice to all other creditors of the dealer of such
consigned Inventory and (z) evidence that the dealer has entered into a
consignment agreement with the Borrowers), which evidence shall be in form and
substance satisfactory to Agent.
 
Approved Dealer Financing Agreement: agreements (including those agreements
identified on Schedule 1.1M to the Disclosure Letter) entered into by a Borrower
with financial institutions providing floor-plan financing to dealers who
purchase finished goods Inventory of Borrowers, and the terms of which
agreements (including Repurchase Obligations) are both customary in the
recreational vehicle industry and are no less favorable in all material respects
to Borrowers than those in effect as of the Closing Date.
 
Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.
 
Approved Sale: a sale by Borrower to a dealer evidenced by an Account which has
been approved for payment by a financial institution in accordance with an
Approved Dealer Financing Agreement.
 
Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.
 
Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit B.
 
Availability: the Borrowing Base minus the principal balance of all Revolver
Loans.
 
Availability Block: $5,000,000.
 
Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the LC Reserve; (d) the Bank
Product Reserve; (e) the Temporary Reserve; (f) all accrued Royalties, whether
or not then due and payable by a Borrower; (g) the aggregate amount of
liabilities secured by Liens (other than Liens in favor of the Term Loan Agent
securing Borrowers’ obligations under the Term Loan Documents) upon Collateral
that are senior to Agent’s Liens (but imposition of any such reserve shall not
waive an Event of Default arising therefrom); (h) the Availability Block; (i)
the Repurchase Demands and Other Guarantee Reserve; (j) the WIP Reserve; and (k)
such additional reserves, in such amounts and with respect to such matters, as
Agent in its discretion may elect to impose from time to time.
 
Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.
 
Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.
 
Bank Product: any of the following products, services or facilities extended to
any Borrower or Subsidiary by Bank of America or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; and (d) other banking products or
services (other than the Airplane Lease) as may be requested by any Borrower or
Subsidiary, other than Letters of Credit.
 
Bank Product Debt: Debt and other obligations of an Obligor relating to Bank
Products.
 
Bank Product Reserve: the aggregate amount of reserves established by Agent from
time to time in its discretion in respect of Bank Product Debt.
 
Bankruptcy Code: Title 11 of the United States Code.
 
Base Rate: the rate of interest announced by Bank of America from time to time
as its prime rate.  Such rate is a rate set by Bank of America based upon
various factors including its costs and desired return, general economic
conditions and other factors, and is used as a
 

 
2

--------------------------------------------------------------------------------

Table of Contents

 reference point for pricing some loans, which may be priced at, above or below
such announced rate.  Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
 
Base Rate Revolver Loan: a Revolver Loan that bears interest based on the Base
Rate.
 
Bison:  Bison Manufacturing, LLC, an Indiana limited liability company.
 
Board of Governors: the Board of Governors of the Federal Reserve System.
 
Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the Ordinary Course of
Business), or (iv) was issued or assumed as full or partial payment for
Property; (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person.
 
Borrower Agent: as defined in Section 4.4.
 
Borrowing: a group of Revolver Loans of one Type that are made on the same day
or are converted into Revolver Loans of one Type on the same day.
 
Borrowing Base: on any date of determination, an amount equal to the lesser of
(a) the aggregate amount of Revolver Commitments, minus the Availability
Reserve, or (b) the sum of the Accounts Formula Amount, plus the Inventory
Formula Amount, minus the Availability Reserve.
 
Borrowing Base Certificate: a certificate, in form and substance satisfactory to
Agent, by which Borrowers certify calculation of the Borrowing Base.
 
Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and California, and if such day relates to a LIBOR
Revolver Loan, any such day on which dealings in Dollar deposits are conducted
between banks in the London interbank Eurodollar market.
 
CC Resorts:  Outdoor Resorts Motorcoach Country Club, Inc., a California
corporation.
 
Capital Expenditures: all liabilities incurred and expenditures made by a
Borrower or Subsidiary for the acquisition of any fixed assets, or any
improvements, replacements, substitutions or additions thereto with a useful
life of more than one year, including the principal portion of Capital Leases.
 
Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
 

 
3

--------------------------------------------------------------------------------

Table of Contents

Carryover Lenders: U.S. Bank National Association, Wells Fargo Bank, National
Association, Union Bank of California, N.A., National City Bank of Indiana, and
Bank of the West.
 
Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.
 
Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
discretion, which account shall be subject to Agent’s Liens for the benefit of
Secured Parties.
 
Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate LC Obligations, and (b) with respect to any Obligations arising
under Bank Products, Agent’s good faith estimate of the amount due or to become
due, including all fees and other amounts relating to such Obligations.  “Cash
Collateralization” has a correlative meaning.
 
Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition; (b)
certificates of deposit, time deposits and bankers’ acceptances maturing within
12 months of the date of acquisition, and overnight bank deposits, in each case
which are issued by a commercial bank organized under the laws of the United
States or any state or district thereof, rated A-1 (or better) by S&P or P-1 (or
better) by Moody’s at the time of acquisition, and (unless issued by a Lender)
not subject to offset rights; (c) repurchase obligations with a term of not more
than 30 days for underlying investments of the types described in clauses (a)
and (b) entered into with any bank meeting the qualifications specified in
clause (b); (d) commercial paper rated A-1 (or better) by S&P or P-1 (or better)
by Moody’s, and maturing within nine months of the date of acquisition; and (e)
shares of any money market fund that has substantially all of its assets
invested continuously in the types of investments referred to above, has net
assets of at least $500,000,000 and has the highest rating obtainable from
either Moody’s or S&P.
 
Cash Management Services: any services provided from time to time by Bank of
America or any of its Affiliates to any Borrower or Subsidiary in connection
with operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.
 
CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).
 
Change in Law: the occurrence, after the date hereof, of (a) the adoption or
taking effect of any law, rule, regulation or treaty; (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority; or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.
 

 
4

--------------------------------------------------------------------------------

Table of Contents

Change of Control: (a) Parent ceases to directly own and control, beneficially
and of record, all Equity Interests in Signature Motorcoach and R-Vision
Holdings; (b) Parent ceases to directly own and control, beneficially and of
record, at least 49% of the Equity Interests of Custom Chassis; (c) R-Vision
Holdings ceases to directly own and control, beneficially and of record, all
Equity Interests of R-Vision, R-Vision Motorized, R-Vision Manufacturing, Bison,
and Roadmaster; (d) Signature Motorcoach ceases to directly own and control
beneficially and of record, all Equity Interests of Naples Motorcoach, Port of
the Isles Motorcoach, LV Resorts, CC Resorts, LaQuinta Motorcoach and Michigan
Resorts; (e) the majority of the seats (other than vacant seats) on the board of
directors (or similar governing body) of Parent cease to be occupied by Persons
who either (i) were members of the board of directors of Parent on the Closing
Date or (ii) were nominated for election by the board of directors of Parent, a
majority of whom were directors on the Closing Date or whose election or
nomination for election was previously approved by a majority of such directors
or directors elected in accordance with this clause (ii); or (f) all or
substantially all of a Borrower’s assets are sold or transferred, other than
sale or transfer to another Borrower; provided that none of the foregoing shall
be deemed a Change of Control to the extent the transaction is permitted
pursuant to Sections 10.2.9 and 10.2.10.
 
Claims: all liabilities, obligations, losses, damages, penalties, judgments,
proceedings, interest, costs and expenses of any kind (including remedial
response costs, reasonable attorneys’ fees and Extraordinary Expenses) at any
time (including after Full Payment of the Obligations, resignation or
replacement of Agent, or replacement of any Lender) incurred by or asserted
against any Indemnitee in any way relating to (a) any Revolver Loans, Letters of
Credit, Loan Documents, or the use thereof or transactions relating thereto, (b)
any action taken or omitted to be taken by any Indemnitee in connection with any
Loan Documents, (c) the existence or perfection of any Liens, or realization
upon any Collateral, (d) exercise of any rights or remedies under any Loan
Documents or Applicable Law, or (e) failure by any Obligor to perform or observe
any terms of any Loan Document, in each case including all costs and expenses
relating to any investigation, litigation, arbitration or other proceeding
(including an Insolvency Proceeding or appellate proceedings), whether or not
the applicable Indemnitee is a party thereto.
 
Closing Date: as defined in Section 6.1.
 
Code: the Internal Revenue Code of 1986.
 
Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.
 
Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.
 
Compliance Certificate: a certificate, in form and substance satisfactory to
Agent, by which Borrower Agent certifies compliance with Sections 10.2.3 and
10.3, lists all outstanding Bank Products, and sets forth the calculation of the
financial covenants set forth in Sections 10.3.1 and 10.3.2.
 

 
5

--------------------------------------------------------------------------------

Table of Contents
 
Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof.  The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.
 
Custom Chassis:  Custom Chassis Products, LLC, a Delaware limited liability
company.
 
Custom Chassis Funding: Investments, loans or advances by Borrowers in Custom
Chassis, in an aggregate amount after the Closing Date not to exceed $5,000,000;
provided that no such Investment, loans or advances may be made by any Borrower
prior to June 30 2009 and may only be made thereafter if immediately before and
after giving effect to any such Investment, loan or advance (x) no Default or
Event of Default exists, and (y), Availability is greater than $40,000,000.
 
CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
 
Debt: as applied to any Person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables incurred and being paid in the
Ordinary Course of Business; (b) all Contingent Obligations; (c) all
reimbursement obligations in connection with letters of credit issued for the
account of such Person; and (d) in the case of a Borrower, the Obligations.  The
Debt of a Person shall include any recourse Debt of any partnership in which
such Person is a general partner or joint venturer.
 
Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.
 
Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.
 
Deposit Account Control Agreements: the Deposit Account control agreements to be
executed by each institution maintaining a Deposit Account for a Borrower, in
favor of Agent, for the benefit of Secured Parties, as security for the
Obligations; provided, that such control agreements shall not be required with
respect to any Excluded Deposit Account.
 

 
6

--------------------------------------------------------------------------------

Table of Contents
 
Dilution Percent: the percent, determined for Borrowers’ most recent Fiscal
Quarter, equal to (a) bad debt write-downs or write-offs, discounts, returns,
promotions, credits, credit memos and other dilutive items with respect to
Accounts arising from the sale of Inventory, divided by (b) gross sales.
 
Disclosure Letter:  the disclosure letter of Borrowers to Agent and the Lenders
with respect to this Agreement, dated the Closing Date, and in form and
substance satisfactory to Agent and the Lenders.
 
Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); any distribution, advance
or repayment of Debt to a holder of Equity Interests; or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest.
 
Dollars: lawful money of the United States.
 
Dominion Account: a special account established by Borrowers at Bank of America
or another bank acceptable to Agent, over which Agent and Term Loan Agent have
exclusive control for withdrawal purposes.
 
EBITDA: determined on a consolidated basis for Borrowers and Subsidiaries, equal
to net income; plus (a) without duplication and to the extent deducted in the
calculation of net income:  (i) interest expense, (ii) Taxes, whether paid or
owed, (iii) depreciation, (iv) amortization, (v) losses arising from the sale of
capital assets, (vi) equity-based compensation expenses, (vii) extraordinary
non-cash losses and charges and other non-recurring non-cash losses and charges;
minus (b) without duplication and to the extent deducted in the calculation of
net income:  (i) gains arising from the sale of capital assets, (ii) gains
arising from the write-up of assets, and (iii) any extraordinary gains.
 
Eligible Account: any Account which is an Eligible Flooring Account or an
Eligible Non-Flooring Account.
 
Eligible Assignee: a Person that is (a) a Lender, U.S.-based Affiliate of a
Lender or Approved Fund; (b) any other financial institution approved by Agent
and Borrower Agent (which approval by Borrower Agent shall not be unreasonably
withheld or delayed, and shall be deemed given if no objection is made within
two Business Days after notice of the proposed assignment), that is organized
under the laws of the United States or any state or district thereof, has total
assets in excess of $5 billion, extends asset-based lending facilities in its
ordinary course of business and whose becoming an assignee would not constitute
a prohibited transaction under Section 4975 of the Code or any other Applicable
Law; and (c) during any Event of Default, any Person acceptable to Agent in its
discretion.
 
 

 
7

--------------------------------------------------------------------------------

Table of Contents

Eligible Flooring Account: a Flooring Account owing to a Borrower that arises in
the Ordinary Course of Business from the sale of recreational vehicles or parts
for recreational vehicles, is payable in Dollars and is deemed by Agent, in its
discretion, to be an Eligible Flooring Account.  Without limiting the foregoing,
no Flooring Account shall be an Eligible Flooring Account if (a) it is a
Flooring Account which remains outstanding more than 30 days after the date of
the Approved Sale; (b) 50% or more of the Accounts arising from the sale of
Inventory owing by such Account Debtor are not Eligible Accounts; (c) when
aggregated with other Flooring Accounts owing by the same Account Debtor, it
exceeds 15% of the aggregate Flooring Accounts (or such higher percentage as
Agent may establish for the Account Debtor from time to time); (d) it does not
conform with a covenant or representation herein; (e) it is owing by a creditor
or supplier, or is otherwise subject to a potential offset, counterclaim,
dispute, deduction, discount, recoupment, reserve, defense, chargeback, credit
or allowance (but ineligibility shall be limited to the amount thereof); (f) an
Insolvency Proceeding has been commenced by or against the Account Debtor; or
the Account Debtor has failed, has suspended or ceased doing business, is
liquidating, dissolving or winding up its affairs, or is not Solvent; (g) the
Account Debtor (other than a UK Approved Account Debtor subject to the
limitations set forth in the proviso to the definition of Accounts Formula
Amount) is organized or has its principal offices or assets outside the United
States or Canada; (h) it is owing by a Government Authority, unless the Account
Debtor is the United States or any department, agency or instrumentality thereof
and the Account has been assigned to Agent in compliance with the Assignment of
Claims Act; (i) it is not subject to a duly perfected, first priority Lien in
favor of Agent, or is subject to any other Lien other than a Lien in favor of
the Term Loan Agent which is subject to the Intercreditor Agreement; (j) the
goods giving rise to it have not been delivered to the FOB point or are subject
to rejection by the Account Debtor, or it otherwise does not represent a final
sale; (k) it is evidenced by Chattel Paper or an Instrument of any kind, or has
been reduced to judgment; (l) its payment has been extended, the Account Debtor
has made a partial payment, or it arises from a sale on a cash-on-delivery
basis; (m) it arises from a sale to an Affiliate, or from a sale on a
bill-and-hold (provided that units held for factory-delivery to retail customers
shall not be deemed a sale on a bill-and hold basis), guaranteed sale, sale or
return, sale on approval, consignment, or other repurchase or return basis;
provided that no Account shall be excluded from this clause by reason of the
existence of a Repurchase Obligation with respect to such Account; (n) it
represents a progress billing or retainage or progress payment or partial
payment under an installment contract; (o) it includes a billing for interest,
fees or late charges, but ineligibility shall be limited to the extent thereof;
(p) it arises from a retail sale to a Person who is purchasing for personal,
family or household purposes; (q) it is a Flooring Account which arises from the
sale of Roadmaster trailer Inventory; or (r) it is owed by or on behalf of
Custom Chassis.  In calculating delinquent portions of Flooring Accounts under
clauses (a) and (b), credit balances more than 90 days old will be excluded.
 
Eligible Inventory: Inventory owned by a Borrower that Agent, in its discretion
deems to be Eligible Inventory.  Without limiting the foregoing, no Inventory
shall be Eligible Inventory unless it (a) is finished goods or raw materials, or
Work In Process Motorized Inventory, or Work In Process Towable Inventory and
not packaging or shipping materials, labels, samples, display items, bags,
replacement parts or manufacturing supplies; (b) is not held on consignment
other than Approved Consigned Inventory, nor subject to any deposit or down
payment; (c) is in new and saleable condition and is not damaged, defective,
shopworn or otherwise unfit for sale; (d) is not slow-moving, obsolete or
unmerchantable, and does not constitute returned or repossessed goods (but
excluding (x) Inventory repurchased from retail customers and (y)
 

 
8

--------------------------------------------------------------------------------

Table of Contents

Inventory repurchased subject to a Repurchase Obligation (which has been in the
possession of a Borrower less than 30 days), in each case subject to the
limitations set forth in the proviso to the definition of Inventory Formula
Amount); (e) meets all standards imposed by any Governmental Authority, and does
not constitute hazardous materials under any Environmental Law; (f) conforms
with the covenants and representations herein; (g) is subject to Agent’s duly
perfected, first priority Lien, and no other Lien other than a Lien in favor of
the Term Loan Agent which is subject to the Intercreditor Agreement; (h) is
within the continental United States or Canada, is not in transit except between
locations of Borrowers, and is not consigned to any Person (other than Approved
Consigned Inventory); (i) is not subject to any warehouse receipt or negotiable
Document; (j) is not subject to any License or other arrangement that restricts
such Borrower’s or Agent’s right to dispose of such Inventory, unless Agent has
received an appropriate Lien Waiver; (k) is not located on leased premises or in
the possession of a warehouseman, processor, repairman, mechanic, shipper,
freight forwarder or other Person, unless the lessor or such Person has
delivered a Lien Waiver or an appropriate Rent and Charges Reserve has been
established; and (l) is reflected in the details of a current inventory report
acceptable to Agent.
 
Eligible Non-Flooring Account: a Non-Flooring Account owing to a Borrower that
arises in the Ordinary Course of Business from the sale of recreational vehicles
or parts for recreational vehicles, is payable in Dollars and is deemed by
Agent, in its discretion, to be an Eligible Non-Flooring Account.  Without
limiting the foregoing, a Non-Flooring Account shall not be an Eligible
Non-Flooring Account if (a) it is unpaid for more than 60 days after the
original due date, or more than 90 days after the original invoice date; (b) 50%
or more of the Accounts arising from the sale of Inventory owing by the Account
Debtor are not Eligible Accounts; (c) when aggregated with other Non-Flooring
Accounts owing by the same Account Debtor, it exceeds the limits set forth in
the Sublimit Agreement with respect to such Account Debtor (or such lower amount
as Agent may establish for the Account Debtor from time to time); (d) it does
not conform with a covenant or representation herein; (e) it is owing by a
creditor or supplier, or is otherwise subject to a potential offset,
counterclaim, dispute, deduction, discount, recoupment, reserve, defense,
chargeback, credit or allowance (but ineligibility shall be limited to the
amount thereof); (f) an Insolvency Proceeding has been commenced by or against
the Account Debtor; or the Account Debtor has failed, has suspended or ceased
doing business, is liquidating, dissolving or winding up its affairs, or is not
Solvent; (g) the Account Debtor is organized or has its principal offices or
assets outside the United States or Canada; (h) it is owing by a Government
Authority, unless the Account Debtor is the United States or any department,
agency or instrumentality thereof and the Account has been assigned to Agent in
compliance with the Assignment of Claims Act; (i) it is not subject to a duly
perfected, first priority Lien in favor of Agent, or is subject to any other
Lien other than a Lien in favor of the Term Loan Agent which is subject to the
Intercreditor Agreement; (j) the goods giving rise to it have not been delivered
to the FOB delivery point or are subject to rejection by the Account Debtor, or
it otherwise does not represent a final sale; (k) it is evidenced by Chattel
Paper or an Instrument of any kind, or has been reduced to judgment; (l) its
payment has been extended, the Account Debtor has made a partial payment, or it
arises from a sale on a cash-on-delivery basis; (m) it arises from a sale to an
Affiliate, or from a sale on a bill-and-hold (provided that units held for
factory-delivery to retail customers shall not be deemed a sale on a bill-and
hold basis), guaranteed sale, sale or return, sale on approval, consignment, or
other repurchase or return basis; provided that no Account
 

 
9

--------------------------------------------------------------------------------

Table of Contents

shall be excluded from this clause by reason of the existence of a Repurchase
Obligation with respect to such Account; (n) it represents a progress billing or
retainage or progress payment or partial payment under an installment contract;
(o) it includes a billing for interest, fees or late charges, but ineligibility
shall be limited to the extent thereof; (p) it arises from a retail sale to a
Person who is purchasing for personal, family or household purposes; (q) it is a
Non-Flooring Account which arises from the sale of Roadmaster trailer Inventory;
(r) it is owed by or on behalf of Custom Chassis; (s) it represents a dealer
rebate or other sale program accrual; or (t) it is owed by an Account Debtor
other than those set forth in the Sublimit Agreement or otherwise approved by
Agent.  In calculating delinquent portions of Accounts under clauses (a) and
(b), credit balances more than 90 days old will be excluded.
 
Enforcement Action: any action to enforce any Obligations or Loan Documents or
to realize upon any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).
 
Environmental Action:  any complaint, summons, citation, notice, directive,
order, claim, litigation, investigation, judicial or administrative proceeding,
judgment, letter or other communication from any Person or Governmental
Authority alleging violations of Environmental Laws or Environmental Release of
Hazardous Materials in violation of Environmental Law, (a) from any assets,
properties or businesses owned or operated by any Borrower or any of its
Subsidiaries or any predecessor in interest; (b) from adjoining properties or
businesses; or (c) onto any facilities which received Hazardous Materials
generated by any Borrower or any of its Subsidiaries or any predecessor in
interest.
 
Environmental Laws: all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies), relating to public health (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA.
 
Environmental Liabilities and Costs: all liabilities, monetary obligations,
Remedial Actions, losses, damages, punitive damages, consequential damages,
treble damages, costs and expenses (including all reasonable fees, disbursements
and expenses of counsel, experts and consultants and costs of investigations and
feasibility studies), fines, penalties, sanctions and interest incurred as a
result of any claim or demand by any Governmental Authority or any third party
against any Borrower or any of its Subsidiaries, and which relate to any
environmental condition or an Environmental Release of Hazardous Materials from
or onto (i) any property presently or formerly owned by any Borrower or any of
its Subsidiaries or (ii) any facility which received Hazardous Materials
generated by any Borrower or any of its Subsidiaries.
 
Environmental Lien:  means any Lien (other than the Permitted Lien described in
Section 10.2.2(p)) in favor of any Governmental Authority for Environmental
Liabilities and Costs.
 
Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person alleging any noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.
 

 
10

--------------------------------------------------------------------------------

Table of Contents
 
Environmental Release: any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, seeping, migrating,
dumping or disposing of any Hazardous Materials (including the abandonment or
discarding of barrels, containers and other closed receptacles containing any
Hazardous Material) into the indoor or outdoor environment, including without
limitation, the movement of Hazardous Materials through or in the ambient air,
soil, surface or ground water, or property.
 
Equity Interest: the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any other form of equity security or ownership interest.
 
ERISA: the Employee Retirement Income Security Act of 1974.
 
ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
 
ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
the failure by any Obligor or ERISA Affiliate to meet any funding obligations
with respect to any Pension Plan or Multiemployer Plan; (f) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or (g) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Obligor or ERISA Affiliate.
 
Event of Default: as defined in Section 11.
 
Excluded Deposit Account: (i) Deposit Account exclusively used for payroll,
payroll taxes or employee benefits maintained by such Borrower, or (ii) an
account containing not more than $25,000 at any time; so long as the aggregate
balance of such accounts excluded pursuant to this clause (ii) at no time
exceeds $100,000.
 
 

 
11

--------------------------------------------------------------------------------

Table of Contents

Excluded Tax: with respect to Agent, any Lender, Issuing Bank or any other
recipient of a payment to be made by or on account of any Obligation, (a) Taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located or with which it has a
present or former connection (other than any such connection arising from having
executed, delivered, performed its obligations or received payment under, or
enforced any Loan Document); (b) any branch profits taxes imposed by the United
States or any similar tax imposed by any other jurisdiction in which any
Borrower is located; (c) any backup withholding tax required by the Code to be
withheld from amounts payable to a Lender that has failed to comply with
Section 5.10; and (d) in the case of a Foreign Lender, any withholding tax that
is (i) required pursuant to laws in force at the time such Lender becomes a
Lender (or designates a new Lending Office) hereunder, or (ii) attributable to
such Foreign Lender’s failure or inability (other than as a result of a change
in Applicable Law after such Foreign Lender becomes a Lender) to comply with
Section 5.10, except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax.
 
Existing Letters of Credit: the letters of credit issued by U.S. Bank National
Association set forth on Schedule 1.1E of the Disclosure Letter which are
outstanding on the Closing Date.
 
Extraordinary Expenses: all costs, expenses or advances that Agent may incur
during a Default or Event of Default, or during the pendency of an Insolvency
Proceeding of an Obligor, including those relating to (a) any audit, inspection,
repossession, storage, repair, appraisal, insurance, manufacture, preparation or
advertising for sale, sale, collection, or other preservation of or realization
upon any Collateral; (b) any action, arbitration or other proceeding (whether
instituted by or against Agent, any Lender, any Obligor, any representative of
creditors of an Obligor or any other Person) in any way relating to any
Collateral (including the validity, perfection, priority or avoidability of
Agent’s Liens with respect to any Collateral), Loan Documents, Letters of Credit
or Obligations, including any lender liability or other Claims; (c) the
exercise, protection or enforcement of any rights or remedies of Agent in, or
the monitoring of, any Insolvency Proceeding; (d) settlement or satisfaction of
any taxes, charges or Liens with respect to any Collateral; (e) any Enforcement
Action; (f) negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents or Obligations;
and (g) Protective Advances.  Such costs, expenses and advances include transfer
fees, Other Taxes, storage fees, insurance costs, permit fees, utility
reservation and standby fees, legal fees, appraisal fees, brokers’ fees and
commissions, auctioneers’ fees and commissions, accountants’ fees, environmental
study fees, wages and salaries paid to employees of any Obligor or independent
contractors in liquidating any Collateral, and travel expenses.
 
Fee Letter: the fee letter agreement between Agent and Borrowers dated as of
even date herewith.
 
Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.
 
Fiscal Year: the fiscal year of Parent and its Subsidiaries for accounting and
tax purposes, ending on the Saturday closest to December 31 of each year.
 

 
12

--------------------------------------------------------------------------------

Table of Contents

Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Borrowers and Subsidiaries for the most recent trailing 12 month period, of (a)
the sum of (i) EBITDA, plus (ii) non-cash portion of cost of goods sold related
to the sale of resort lots; to (b) Fixed Charges.
 
Fixed Charges: the sum of interest expense (other than payment-in-kind),
scheduled principal payments made on Borrowed Money, Capital Expenditures
(except those financed with Borrowed Money other than Revolver Loans), cash
taxes paid, Distributions made (excluding any Distributions made by any Borrower
to any other Borrower), and all principal repayments of the Term Loans related
to any resort Real Estate lots sold.
 
Flooring Account:  an Account owing to a Borrower arising from an Approved Sale.
 
Flooring Lender Obligation:  as of any measurement date, the sum of (i) the
aggregate amount of obligations owing by Borrowers to the financial institution
providing floor financing for the Borrowers’ dealers on account of demands made
by such financial institutions with respect to  Repurchase Obligations, and
(ii)  the aggregate amount of obligations owing by the Borrowers on account of
demands made pursuant to guarantees or risk pool guarantees provided by any
Borrower in favor of a financial institution providing floor financing for the
Borrowers’ dealers.
 
FLSA: the Fair Labor Standards Act of 1938.
 
Foreign Lender: any Lender that is organized under the laws of a jurisdiction
other than the laws of the United States, or any state or district thereof.
 
Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.
 
Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code, such that a guaranty by such Subsidiary of the
Obligations or a Lien on the assets of such Subsidiary to secure the Obligations
would result in material tax liability to Borrowers.
 
Full Payment: with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in the proceeding); (b)
if such Obligations are LC Obligations or Bank Products, Cash Collateralization
thereof (or delivery of a standby letter of credit acceptable to Agent, the
applicable Lender or the Issuing Bank in its discretion, in the amount of
required Cash Collateral); and (c) a release of any Claims of Obligors against
Agent, Lenders and Issuing Bank arising on or before the payment date.  No
Revolver Loans shall be deemed to have been paid in full until all Revolver
Commitments related to such Revolver Loans have expired or been terminated.
 
GAAP: generally accepted accounting principles in effect in the United States
from time to time.
 

 
13

--------------------------------------------------------------------------------

Table of Contents

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
 
Governmental Authority: any federal, state, municipal, foreign or other
governmental department, agency, commission, board, bureau, court, tribunal,
instrumentality, political subdivision, or other entity or officer exercising
executive, legislative, judicial, regulatory or administrative functions for or
pertaining to any government or court, in each case whether associated with the
United States, a state, district or territory thereof, or a foreign entity or
government.
 
Guarantor Payment: as defined in Section 5.11.3.
 
Guarantors: each Person who guarantees payment or performance of any
Obligations.
 
Guaranty: each guaranty agreement executed by a Guarantor in favor of Agent.
 
Hazardous Material:  means (a) any element, compound or chemical that is
defined, listed or otherwise classified as a contaminant, pollutant, toxic
pollutant, toxic or hazardous substance, extremely hazardous substance or
chemical, hazardous waste, special waste, or solid waste under Environmental
Laws or that is likely to cause immediately, or at some future time, harm to or
have an adverse effect on, the environment or risk to human health or safety,
including, without limitation, any pollutant, contaminant, waste, hazardous
waste, toxic substance or dangerous good which is defined or identified in any
Environmental Law and which is present in the environment in such quantity or
state that it contravenes any Environmental Law; (b) petroleum and its refined
products; (c) polychlorinated biphenyls; (d) friable asbestos;  (e) any
substance exhibiting a hazardous waste characteristic, including, without
limitation, corrosivity, ignitability, toxicity or reactivity as well as any
radioactive or explosive materials, and (f) any raw materials containing
hazardous substances listed or classified as such under Environmental Laws.
 
Hedging Agreement: an agreement relating to any swap, cap, floor, collar,
option, forward, cross right or obligation, or combination thereof or similar
transaction, with respect to interest rate, foreign exchange, currency,
commodity, credit or equity risk.
 
Indemnified Taxes: Taxes other than Excluded Taxes.
 
Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.
 
Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.
 

 
14

--------------------------------------------------------------------------------

Table of Contents

Insurance Assignment: each collateral assignment of insurance pursuant to which
an Obligor assigns to Agent, for the benefit of Secured Parties, such Obligor’s
rights under business interruption or other insurance policies as Agent deems
appropriate, as security for the Obligations.
 
Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.
 
Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or by other proceeding) that a Borrower’s or Subsidiary’s ownership, use,
marketing, sale or distribution of any Inventory, Equipment, Intellectual
Property or other Property violates another Person’s Intellectual Property.
 
Intercreditor Agreement: an intercreditor agreement between the Agent and Term
Loan Agent, in form and substance satisfactory to Agent.
 
Interest Period: as defined in Section 3.1.3.
 
Interest Rate Contract: any interest rate swap, collar or cap agreement, or
other agreement or arrangement by any Borrower or Subsidiary with Bank of
America that is designed to protect against fluctuations in interest rates.
 
Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).
 
Inventory Formula Amount: the sum of (1) up to 60% of the Value of Eligible
Inventory consisting of raw materials (but in no event more than 85% of the NOLV
Percentage of the Value of that type of Eligible Inventory), plus (2) up to
47.8% of the Value of Eligible Inventory consisting of Work In Process Motorized
Inventory (but in no event more than 85% of the NOLV Percentage of the Value of
that type of Eligible Inventory), plus (3) up to 23% of the Value of Eligible
Inventory consisting of Work In Process Towable Inventory (but in no event more
than 85% of the NOLV Percentage of the Value of that type of Eligible
Inventory), plus (4) up to 80% of the Value of Eligible Inventory consisting of
chassis Inventory (but in no event more than 85% of the NOLV Percentage of the
Value of that type of Eligible Inventory), plus (5) up to 60% of the Value of
Eligible Inventory consisting of finished units Inventory (but in no event more
than 85% of the NOLV Percentage of the Value of that type of Eligible
Inventory), provided, that (x) no more than $2,000,000 at any one time of
Eligible Inventory consisting of finished units repurchased from retail
customers may be included in the Value of Eligible Inventory, and (y) no more
than $3,000,000 at any one time of Eligible Inventory consisting of finished
units repurchased from dealers pursuant to a Repurchase Obligations may be
included in the Value of Eligible Inventory and the advance rate for such
repurchased Inventory shall at no time exceed 60% of the lower of the “curtailed
cost” or the actual repurchase price of such Inventory.
 

 
15

--------------------------------------------------------------------------------

Table of Contents
 
Inventory Reserve: reserves established by Agent to reflect factors that may
negatively impact the Value of Inventory, including change in salability,
obsolescence, seasonality, theft, shrinkage, imbalance, change in composition or
mix, markdowns and vendor chargebacks.
 
Investment: any acquisition of all or substantially all assets of a Person; any
acquisition of record or beneficial ownership of any Equity Interests of a
Person; or any advance or capital contribution to or other investment in a
Person.
 
IRS: the United States Internal Revenue Service.
 
Issuing Bank: Bank of America or an Affiliate of Bank of America and solely with
respect to the Existing Letters of Credit, U.S. Bank National Association.
 
Issuing Bank Indemnitees: Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.
 
La Quinta Motorcoach:  La Quinta Motorcoach Resort, Inc., a California
corporation.
 
LC Application: an application by Borrower Agent to Issuing Bank for issuance of
a Letter of Credit, in form and substance satisfactory to Issuing Bank.
 
LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and, if no Revolver Loans are outstanding, the LC
Obligations do not exceed the Borrowing Base (without giving effect to the LC
Reserve for purposes of this calculation); (c) the expiration date of such
Letter of Credit is (i) no more than 365 days from issuance, in the case of
standby Letters of Credit, (ii) no more than 120 days from issuance, in the case
of documentary Letters of Credit, and (iii) at least 20 Business Days prior to
the Revolver Termination Date; (d) the Letter of Credit and payments thereunder
are denominated in Dollars; and (e) the purpose and form of the proposed Letter
of Credit is satisfactory to Agent and Issuing Bank in their discretion.
 
LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers or any other Person to Issuing Bank
or Agent in connection with issuance, amendment or renewal of, or payment under,
any Letter of Credit.
 
LC Obligations: the sum (without duplication) of (a) all amounts owing by
Borrowers for any drawings under Letters of Credit; (b) the stated amount of all
outstanding Letters of Credit; and (c) all fees and other amounts owing with
respect to Letters of Credit.
 
LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank, in form satisfactory to Agent and Issuing Bank.
 

 
16

--------------------------------------------------------------------------------

Table of Contents

LC Reserve: the aggregate of all LC Obligations, other than (a) those that have
been Cash Collateralized; and (b) if no Default or Event of Default exists,
those constituting charges owing to the Issuing Bank.
 
Lender Indemnitees: Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.
 
Lenders: as defined in the preamble to this Agreement, including Agent in its
capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Acceptance.
 
Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower Agent.
 
Letter of Credit: any standby or documentary letter of credit (including the
Existing Letters of Credit) issued by Issuing Bank for the account of a
Borrower, or any indemnity, guarantee, exposure transmittal memorandum or
similar form of credit support issued or maintained by Agent or Issuing Bank for
the benefit of a Borrower pursuant to this Agreement.
 
Letter of Credit Subline: $10,000,000.
 
LIBOR: for any Interest Period with respect to a LIBOR Revolver Loan, the per
annum rate of interest (rounded upward, if necessary, to the nearest 1/8th of
1%), determined by Agent at approximately 11:00 a.m. (London time) two Business
Days prior to commencement of such Interest Period, for a term comparable to
such Interest Period, equal to (a) the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
designated by Agent); or (b) if BBA LIBOR is not available for any reason, the
interest rate at which Dollar deposits in the approximate amount of the LIBOR
Revolver Loan would be offered by Bank of America’s London branch to major banks
in the London interbank Eurodollar market.  If the Board of Governors imposes a
Reserve Percentage with respect to LIBOR deposits, then LIBOR shall be the
foregoing rate, divided by 1 minus the Reserve Percentage.
 
LIBOR Benchmark: has the meaning given in Section 3.1.1(a).
 
LIBOR Revolver Loan: each Revolver Loan that bears interest based on LIBOR and
each set of LIBOR Revolver Loans having a common length and commencement of
Interest Period.
 
License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.
 
Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.
 
Lien: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, hypothecations,
statutory trusts, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property.
 

 
17

--------------------------------------------------------------------------------

Table of Contents
 
Lien Waiver: an agreement, in form and substance satisfactory to Agent, by which
(a) for any material Collateral located on leased premises, the lessor waives or
subordinates any Lien it may have on the Collateral, and agrees to permit Agent
to enter upon the premises and remove the Collateral or to use the premises to
store or dispose of the Collateral; (b) for any Collateral held by a
warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, the Licensor
grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License.
 
Loan Account: the loan account established by each Lender on its books pursuant
to Section 5.8.
 
Loan Documents: this Agreement, Other Agreements and Security Documents;
provided, that in no event shall Loan Documents include any documents or other
agreements evidencing the Flooring Lender Obligations or any other obligation of
any Borrower to a financial institution related to the floor financing provided
by such financial institution to a Borrowers’ dealer.
 
Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.
 
LV Resorts:  Outdoor Resorts of Las Vegas, Inc., a Nevada corporation.
 
Margin Stock: as defined in Regulation U of the Board of Governors.
 
Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties or condition (financial or otherwise) of the Obligors,
taken as a whole, on the enforceability of any Loan Documents, or on the
validity or priority of Agent’s Liens on any Collateral; (b) materially impairs
the ability of any Obligor to perform any obligations under the Loan Documents,
including repayment of any Obligations; or (c) otherwise materially impairs the
ability of Agent or any Lender to enforce or collect any Obligations or to
realize upon any Collateral.
 
Material Contract: any agreement identified on Schedule 1.1M to the Disclosure
Letter or any other agreement or arrangement to which a Borrower or Subsidiary
is party (other than the Loan Documents) (a) that is deemed to be a material
contract under any securities law applicable to such Obligor, including the
Securities Act of 1933; (b) for which breach, termination, nonperformance or
failure to renew could reasonably be expected to have a Material Adverse Effect;
or (c) that relates to Subordinated Debt, or Debt in an aggregate amount of
$1,000,000 or more.

 
18

--------------------------------------------------------------------------------

Table of Contents
 
Maximum Term Obligations:  as of any date of determination, an amount equal to
the “Maximum Term Obligations” (as such term is defined in the Intercreditor
Agreement).
 
Michigan Resorts:  Signature Resorts of Michigan, Inc., a Michigan corporation.
 
Moody’s: Moody’s Investors Service, Inc., and its successors.
 
Mortgage: each mortgage, deed of trust or deed to secure debt pursuant to which
a Borrower grants to Agent, for the benefit of Secured Parties, Liens upon the
Real Estate owned by such Borrower, as security for the Obligations.
 
Multiemployer Plan: any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
 
Naples Motorcoach:  Naples Motorcoach Resort, Inc., a Florida corporation.
 
Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including title
insurance, escrow charges, legal fees and sales commissions; (b) amounts applied
to repayment of Debt secured by a Permitted Lien senior to Agent’s Liens on
Collateral sold including payments made to repay the Term Loan as set forth
under the Term Loan Documents as a result of a disposition of Term Loan Priority
Collateral; (c) Taxes applicable to such Asset Disposition; and (d) reserves for
indemnities, until such reserves are no longer needed.
 
NOLV Percentage: the net orderly liquidation value of Inventory, expressed as a
percentage, expected to be realized at an orderly, negotiated sale held within a
reasonable period of time, net of all liquidation expenses, as determined from
the most recent appraisal of Borrowers’ Inventory performed by an appraiser and
on terms satisfactory to Agent.
 
Non-Flooring Account: an Account owed to a Borrower other than a Flooring
Account.
 
Notes: each Revolver Note or other promissory note executed by a Borrower to
evidence any Obligations.
 
Notice of Borrowing: a Notice of Borrowing to be provided by Borrower Agent to
request a Borrowing of Revolver Loans, in form satisfactory to Agent.
 

 
19

--------------------------------------------------------------------------------

Table of Contents

Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Borrower Agent to request a conversion or continuation of any
Revolver Loans as LIBOR Revolver Loans, in form satisfactory to Agent.
 
Obligations: all (a) principal of and premium, if any, on the Revolver Loans,
(b) LC Obligations and other obligations of Obligors with respect to Letters of
Credit, (c) interest, expenses, fees and other sums payable by Obligors under
Loan Documents, (d) obligations of Obligors under any indemnity for Claims, (e)
Extraordinary Expenses, (f) Bank Product Debt, and (g) other Debts, obligations
and liabilities of any kind owing by Obligors, in each case, pursuant to the
Loan Documents, whether now existing or hereafter arising, whether evidenced by
a note or other writing, whether allowed in any Insolvency Proceeding, whether
arising from an extension of credit, issuance of a letter of credit, acceptance,
loan, guaranty, indemnification or otherwise, and whether direct or indirect,
absolute or contingent, due or to become due, primary or secondary, or joint or
several.  Notwithstanding the above or anything stated to the contrary in this
Agreement, in no event shall Obligations include the Flooring Lender Obligations
or any other obligation of any Borrower to a financial institution related to
the floor financing provided by such financial institution to a Borrowers’
dealer.
 
Obligor: each Borrower, Guarantor, or other Person that is liable for payment of
any Obligations or that has granted a Lien in favor of Agent on its assets to
secure any Obligations.
 
Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary, consistent with past practices and undertaken in good faith.
 
Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.
 
OSHA: the Occupational Safety and Hazard Act of 1970.
 
Other Agreement: each Note; LC Document; Fee Letter; Lien Waiver, Related Real
Estate Document; Borrowing Base Certificate, Compliance Certificate,
Intercreditor Agreement; the Disclosure Letter, the Sublimit Agreement,
financial statement or report delivered hereunder; or other document, instrument
or agreement (other than this Agreement or a Security Document) now or hereafter
delivered by an Obligor or other Person to Agent or a Lender in connection with
any transactions relating hereto.
 
Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.
 
Outdoor Resorts Entity: Naples Motorcoach, Port of the Isles Motorcoach, LV
Resorts, CC Resorts, La Quinta Motorcoach and Michigan Resorts.
 

 
20

--------------------------------------------------------------------------------

Table of Contents

Overadvance: as defined in Section 2.1.5.
 
Overadvance Loan: a Base Rate Revolver Loan made when an Overadvance exists or
is caused by the funding thereof.
 
Participant: as defined in Section 13.2.
 
Patent Assignment: each patent collateral assignment agreement pursuant to which
an Obligor assigns to Agent, for the benefit of Secured Parties, such Obligor’s
interests in its patents, as security for the Obligations.
 
Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).
 
Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.
 
PBGC: the Pension Benefit Guaranty Corporation.
 
Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Obligor or ERISA
Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.
 
Permitted Asset Disposition: (A) as long as no Default or Event of Default
exists and all Net Proceeds are remitted to Agent or to the Term Loan Agent as
set forth in the Term Loan Documents with respect to Term Loan Priority
Collateral (and in the case of Term Loan Priority Collateral whether or not a
Default or an Event of Default exists), an Asset Disposition that is (a) a sale
of Inventory or consignment of Approved Consigned Inventory in the Ordinary
Course of Business; (b) a disposition of Equipment that, in the aggregate during
any 12 month period, has a fair market or book value (whichever is more) of
$5,000,000 or less; (c) a disposition of Inventory that is obsolete,
unmerchantable or otherwise unsalable in the Ordinary Course of Business; (d)
leases or licenses of real or personal Property in the Ordinary Course of
Business; (e) termination of a lease or license of real or personal Property
that is not necessary for the Ordinary Course of Business, could not reasonably
be expected to have a Material Adverse Effect and does not result from an
Obligor’s default; (f) approved in writing by Agent and Required Lenders; (g) a
disposition of assets of an Outdoor Resorts Entity made in the Ordinary Course
of Business, including a disposition to a homeowners association or Governmental
Authority to the extent required in connection with the development of a resort
property; (h) a disposition of a Real Estate no longer needed for the operation
of Borrower’s business; (i) a replacement of Equipment that is worn, damaged or
obsolete with Equipment of like function and value, if the replacement Equipment
is acquired substantially contemporaneously with such disposition and is free of
Liens; or (j) a disposition not otherwise permitted above, so long as all
dispositions under this clause (j) do not exceed $500,000 in any Fiscal Year and
Borrower has
 

 
21

--------------------------------------------------------------------------------

Table of Contents

given written notice to Agent of such disposition at least 30 days prior to its
consummation; provided that in all cases any involuntary loss resulting from a
casualty event or condemnation shall constitute a Permitted Asset Disposition;
and (B) prior to the payment in full of the Term Loan and termination of the
Term Loan Documents, the sale or other disposition of assets consisting of Term
Loan Priority Collateral to the extent permitted under the Term Loan Documents
or other disposition of Term Loan Priority Collateral with the consent of the
requisite Term Lenders.
 
Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder; (c)
existing on the Closing Date, and any extension or renewal thereof that does not
increase the amount of such Contingent Obligation when extended or renewed; (d)
incurred in the Ordinary Course of Business with respect to surety, appeal or
performance bonds, or other similar obligations, including the Repurchase
Obligations; (e) arising from customary indemnification obligations in favor of
purchasers in connection with Asset Dispositions permitted hereunder or in favor
of counterparties to contracts entered into by any Borrower in the Ordinary
Course of Business; (f) arising under the Loan Documents; or (g) not otherwise
included above, which shall not exceed in an aggregate amount of $100,000 at any
time.
 
Permitted Lien: as defined in Section 10.2.2.
 
Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate amount does not exceed $2,500,000 at any time and its incurrence does
not violate Section 10.2.3.
 
Permitted Subsidiary Equity Issuances: the sale by an Outdoor Resorts Entity of
additional Equity Interests to one or more Persons, so long as the Equity
Interests held by Persons other than Borrowers hereunder does not exceed 25% of
the issued and outstanding Equity Interests of such Outdoor Resorts Entity.
 
Person: any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.
 
Plan: any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.
 
Port of the Isles Motorcoach:  Port of the Isles Motorcoach Resort, Inc., a
Florida corporation.
 
Pro Rata: with respect to any Lender, a percentage (carried out to the ninth
decimal place) determined (a) while Revolver Commitments are outstanding, by
dividing the amount of such Lender’s Revolver Commitment by the aggregate amount
of all Revolver Commitments; and (b) at any other time, by dividing the amount
of such Lender’s Revolver Loans and LC Obligations by the aggregate amount of
all outstanding Revolver Loans and LC Obligations.
 

 
22

--------------------------------------------------------------------------------

Table of Contents

Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued; (c)
appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not have a Material Adverse Effect, nor result in forfeiture
or sale of any assets of the Obligor; (e) no Lien is imposed on assets of the
Obligor, unless bonded and stayed to the satisfaction of Agent; and (f) if the
obligation results from entry of a judgment or other order, such judgment or
order is stayed pending appeal or other judicial review.
 
Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.
 
Protective Advances: as defined in Section 2.1.6.
 
Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 10 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; and (c) any renewals,
extensions or refinancings (but not increases) thereof.
 
Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC.
 
R-Vision:  R-Vision, Inc., an Indiana corporation.
 
R-Vision Holdings:  R-Vision Holdings LLC, a Delaware limited liability company.
 
R-Vision Manufacturing:  R-Vision Manufacturing, LLC, an Indiana limited
liability company.
 
RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).
 
Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.
 
Refinancing Conditions: the following conditions for Refinancing Debt:  (a) it
is in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced; (b) it has a final maturity no
sooner than, a weighted average life no less than, and an interest rate no
greater than, the Debt being extended, renewed or refinanced; (c) it is
subordinated to the Obligations at least to the same extent as the Debt being
extended, renewed or refinanced; (d) the representations, covenants and defaults
applicable to it are no less favorable to Borrowers than those applicable to the
Debt being extended, renewed or refinanced; (e) no additional Lien is granted to
secure it; (f) no additional Person is obligated on such Debt; and (g) upon
giving effect to it, no Default or Event of Default exists.
 

 
23

--------------------------------------------------------------------------------

Table of Contents

Refinancing Debt: Borrowed Money (other than the Term Loan) that is the result
of an extension, renewal or refinancing of Debt permitted under Section
10.2.1(b), (d) or (f).
 
Reimbursement Date: as defined in Section 2.3.2.
 
Related Real Estate Documents: with respect to any Real Estate subject to a
Mortgage, the following, in form and substance satisfactory to Agent and
received by Agent for review prior to the effective date of the Mortgage:  (a) a
mortgagee title policy (or binder therefor) covering Agent’s interest under the
Mortgage, in a form and amount and by Chicago Title Company or another insurer
acceptable to Agent, which must be fully paid on such effective date; (b) such
assignments of leases, estoppel letters, attornment agreements, consents,
waivers and releases as Agent may require with respect to other Persons having
an interest in the Real Estate; (c) “extended coverage” title endorsement to the
foregoing title policy or a current, as-built survey of the Real Estate,
containing a metes-and-bounds property description and flood plain
certification, and certified by a licensed surveyor acceptable to Agent; (d)
flood insurance in an amount, with endorsements and by an insurer acceptable to
Agent, if the Real Estate is within a flood plain; (e) if required by Agent at
least 10 days prior to the effective date of the Mortgage, a current appraisal
of the Real Estate, prepared by an appraiser acceptable to Agent, and in form
and substance satisfactory to Required Lenders; and (f) if required by Agent at
least 10 days prior to the effective date of the Mortgage, an environmental
assessment, prepared by environmental engineers acceptable to Agent, and
accompanied by such reports, certificates, studies or data as Agent may
reasonably require, which shall all be in form and substance satisfactory to
Required Lenders.
 
Remedial Action: all actions taken to (a) clean up, remove, remediate, contain,
treat, monitor, assess, evaluate or in any other way address Hazardous Materials
in the indoor or outdoor environment; (b) prevent or minimize an Environmental
Release or threatened Environmental Release so they do not migrate or endanger
or threaten to endanger public health or welfare or the indoor or outdoor
environment; (c) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities; or (d) perform any other
actions authorized by 42 U.S.C. §9601.
 
Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve at least
equal to three months rent and other charges that could be payable to any such
Person on whose premises Collateral is located, unless it has executed a Lien
Waiver.
 
Report: as defined in Section 12.2.3.
 
Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.
 
Repurchase Demands and Other Guarantee Reserve:  a reserve equal to the product
of (i) the sum of (a) the difference between the advance rate applicable to
finished goods Eligible Inventory and the advance rate applicable to Eligible
Accounts, plus (b) 5%, multiplied by (ii) the Flooring Lender Obligation as of
the measurement date.
 

 
24

--------------------------------------------------------------------------------

Table of Contents
 
Repurchase Obligations: obligations of any Borrower incurred in connection with
Approved Dealer Financing Agreements to repurchase Inventory sold by a Borrower
to retail dealers.
 
Required Lenders: Lenders (subject to Section 4.2) having (a) Revolver
Commitments in excess of 60% of the aggregate Revolver Commitments; and (b) if
the Revolver Commitments have terminated, Revolver Loans in excess of 60% of all
outstanding Revolver Loans; provided that at any time there are 2 or more
Lenders, Required Lenders must include at least 2 Lenders.
 
Reserve Percentage: the reserve percentage (expressed as a decimal, rounded
upward to the nearest 1/8th of 1%) applicable to member banks under regulations
issued from time to time by the Board of Governors for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).
 
Restricted Investment: any Investment by a Borrower or Subsidiary, other than
(a) Investments in another Borrower; (b) Cash Equivalents that are subject to
Agent’s Lien and control, pursuant to documentation in form and substance
satisfactory to Agent; (c) Custom Chassis Funding;  (d) loans and advances
permitted under Section 10.2.7, and (e) Investments existing as of the Closing
Date and set forth in Schedule 1.1R.
 
Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower, Subsidiary or other Obligor to incur or
repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.
 
Revolver Commitment: for any Lender, its obligation to make Revolver Loans and
to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1, or as hereafter determined pursuant to each Assignment and
Acceptance to which it is a party.  “Revolver Commitments” means the aggregate
amount of such commitments of all Lenders.
 
Revolver Loan: a loan made pursuant to Section 2.1, and any Swingline Loan,
Overadvance Loan or Protective Advance.
 
Revolver Note: a promissory note to be executed by Borrowers in favor of a
Lender in the form of Exhibit A, which shall be in the amount of such Lender’s
Revolver Commitment and shall evidence the Revolver Loans made by such Lender.
 
Revolver Termination Date: November 6, 2011.
 
Roadmaster:  Roadmaster LLC, an Indiana limited liability company.
 
Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License.
 

 
25

--------------------------------------------------------------------------------

Table of Contents

S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.
 
Secured Parties: Agent, Issuing Bank, Lenders and providers of Bank Products.
 
Security Documents: the Guaranties, Mortgages, Patent Assignments, Trademark
Security Agreements, Insurance Assignments, Deposit Account Control Agreements,
and all other documents, instruments and agreements now or hereafter securing
(or given with the intent to secure) any Obligations.
 
Senior Officer: the chairman of the board, president, chief executive officer or
chief financial officer of a Borrower or, if the context requires, an Obligor.
 
Settlement Report: a report delivered by Agent to Lenders summarizing the
Revolver Loans and participations in LC Obligations outstanding as of a given
settlement date, allocated to Lenders on a Pro Rata basis in accordance with
their Revolver Commitments.
 
Signature Motorcoach:  Signature Motorcoach Resorts, Inc., a Delaware
corporation.
 
Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates.  “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.
 
Sublimit Agreement: that certain side letter agreement between Agent and each
Borrower setting forth the advance rate sublimits for various Account Debtors
owing Eligible Non-Flooring Accounts.
 
Subordinated Debt: Debt incurred by a Borrower that is expressly subordinate and
junior in right of payment to Full Payment of all Obligations, and is on terms
(including maturity, interest, fees, repayment, covenants and subordination)
satisfactory to Agent.
 
Subsidiary: any entity at least 50% of whose voting securities or Equity
Interests is owned by a Borrower or any combination of Borrowers (including
indirect ownership by a Borrower through other entities in which the Borrower
directly or indirectly owns 50% of the voting securities or Equity Interests).
 

 
26

--------------------------------------------------------------------------------

Table of Contents

Swingline Loan: any Borrowing of Base Rate Revolver Loans funded with Agent’s
funds, until such Borrowing is settled among Lenders pursuant to Section 4.1.3.
 
Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
Temporary Reserve: $2,500,000, or such lesser amount determined by Agent in its
reasonable credit discretion.
 
Term Lenders: the lenders from time to time party to the Term Loan Agreement.
 
Term Loan: the term loan provided to Borrowers pursuant to the Term Loan
Agreement.
 
Term Loan Agent:  Abelco Finance LLC, a Delaware limited liability company, and
its successors and assigns.
 
Term Loan Agreement:  that certain Financing Agreement, dated as of even date
herewith, among the Term Loan Agent, various lenders party thereto, Parent and
certain of its subsidiaries as borrowers, and certain of Parent’s subsidiaries
as guarantors, as the same may be amended, modified, supplemented, replaced,
renewed or refinanced from time to time in accordance with the Intercreditor
Agreement or clause (i) of Section 10.2.1.
 
Term Loan Cash Collateral Account: a demand deposit, money market or other
account established by Term Loan Agent in accordance with the Term Loan
Agreement at such financial institution as Term Loan Agent may select in its
discretion, which account shall be under the control of Agent and Term Loan
Agent.
 
Term Loan Documents: all documents related to the Term Loan Agreement, including
the “Loan Documents” as defined in the Term Loan Agreement.
 
Term Loan Priority Collateral: has the meaning specified for the term "Term
Priority Collateral" in the Intercreditor Agreement.
 
Trademark Security Agreement: each trademark security agreement pursuant to
which an Obligor grants to Agent, for the benefit of Secured Parties, a Lien on
such Obligor’s interests in trademarks, as security for the Obligations.
 
Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.
 
Type: any type of a Revolver Loan (i.e., Base Rate Revolver Loan or LIBOR
Revolver Loan) that has the same interest option and, in the case of LIBOR
Revolver Loans, the same Interest Period.
 

 
27

--------------------------------------------------------------------------------

Table of Contents

UCC: the Uniform Commercial Code as in effect in the State of California or,
when the laws of any other jurisdiction govern the perfection or enforcement of
any Lien, the Uniform Commercial Code of such jurisdiction.
 
UK Approved Account Debtor:  a dealer for a Borrower which is located in the
United Kingdom (and approved by Agent) which is an Account Debtor with respect
to a Flooring Account that is subject to floor financing from a financial
institution located in the United States pursuant to an Approved Dealer
Financing Agreement.
 
Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.
 
Upstream Payment: a Distribution by a Subsidiary of a Borrower to such Borrower.
 
Value: (a) for Inventory, its value determined on the basis of the lower of cost
or market, calculated on a specific identification basis, other than for raw
materials, which is calculated on a first-in, first out basis, and excluding any
portion of cost attributable to intercompany profit among Borrowers and their
Affiliates; and (b) for an Account, its face amount, net of unapplied cash and
any returns, rebates, discounts (calculated on the shortest terms), credits,
allowances or Taxes (including sales, excise or other taxes) that have been or
could be claimed by the Account Debtor or any other Person.
 
WIP Reserve: a reserve with respect to Work In Process Motorized Inventory and
Work In Process Towable Inventory which reserve shall be in an amount
determined  by Agent in its reasonable credit discretion.
 
Work In Process Motorized Inventory: Inventory of any Borrower consisting of
work in process motorized recreational vehicles which is 95% complete and
primarily requires the application of paint and decals and final inspection to
be considered finished goods Inventory.
 
Work In Process Towable Inventory: Inventory of any Borrower consisting of work
in process towable recreational vehicles which is 95% complete and primarily
requires the application of paint and decals and final inspection to be
considered finished goods Inventory.
 
1.2 Accounting Terms.  Under the Loan Documents (except as otherwise specified
herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrowers delivered to Agent before the Closing Date and
using the same inventory valuation method as used in such financial statements,
except for any change required or permitted by GAAP if Borrowers’ certified
public accountants concur in such change, the change is disclosed to Agent, and
Section 10.3 is amended, if necessary, in a manner satisfactory to Required
Lenders to take into account the effects of the change.
 

 
28

--------------------------------------------------------------------------------

Table of Contents
 
1.3 Uniform Commercial Code.  As used herein, the following terms are defined in
accordance with the UCC in effect in the State of California from time to
time:  “Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,” “Document,”
“Equipment,” “General Intangibles,” “Goods,” “Instrument,” “Investment
Property,” “Letter-of-Credit Right” and “Supporting Obligation.”
 
1.4 Certain Matters of Construction.  The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision.  Any pronoun used shall be
deemed to cover all genders.  In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.”  The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision.  Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan
Document.  All references to (a) laws or statutes include all related rules,
regulations, interpretations, amendments and successor provisions; (b) any
document, instrument or agreement include any amendments, waivers and other
modifications, extensions or renewals (to the extent permitted by the Loan
Documents); (c) any section mean, unless the context otherwise requires, a
section of this Agreement; (d) any exhibits or schedules mean, unless the
context otherwise requires, exhibits and schedules attached hereto, which are
hereby incorporated by reference; (e) any Person include successors and assigns;
(f) time of day mean time of day at Agent’s notice address under Section 14.3.1;
or (g) discretion of Agent, Issuing Bank or any Lender mean the sole and
absolute discretion of such Person.  All calculations of Value, fundings of
Revolver Loans, issuances of Letters of Credit and payments of Obligations shall
be in Dollars and, unless the context otherwise requires, all determinations
(including calculations of Borrowing Base and financial covenants) made from
time to time under the Loan Documents shall be made in light of the
circumstances existing at such time.  Borrowing Base calculations shall be
consistent with historical methods of valuation and calculation, and otherwise
satisfactory to Agent (and not necessarily calculated in accordance with
GAAP).  Borrowers shall have the burden of establishing any alleged negligence,
misconduct or lack of good faith by Agent, Issuing Bank or any Lender under any
Loan Documents.  No provision of any Loan Documents shall be construed against
any party by reason of such party having, or being deemed to have, drafted the
provision.  Whenever the phrase “to the best of Borrowers’ knowledge” or words
of similar import are used in any Loan Documents, it means actual knowledge of a
Senior Officer, or knowledge that a Senior Officer would have obtained if he or
she had engaged in good faith and diligent performance of his or her duties,
including reasonably specific inquiries of employees or agents and a good faith
attempt to ascertain the matter to which such phrase relates.
 
SECTION 2. CREDIT FACILITIES
 
2.1 Revolver Commitment.
 
2.1.1 Revolver Loans.  Each Lender agrees, severally on a Pro Rata basis up to
its Revolver Commitment, on the terms set forth herein, to make Revolver Loans
to Borrowers from time to time through the Commitment Termination Date.  The
Revolver Loans may be repaid and reborrowed as provided herein.  In no event
shall Lenders have any obligation to honor a request for a Revolver Loan if the
unpaid balance of Revolver Loans outstanding at such time (including the
requested Revolver Loan) would exceed the Borrowing Base.

 
29

--------------------------------------------------------------------------------

Table of Contents
 
2.1.2 Revolver Notes.  The Revolver Loans made by each Lender and interest
accruing thereon shall be evidenced by the records of Agent and such Lender.  At
the request of any Lender, Borrowers shall deliver a Revolver Note to such
Lender.
 
2.1.3 Use of Proceeds.  The proceeds of Revolver Loans shall be used by
Borrowers solely (a) to satisfy existing Debt; (b) to pay fees and transaction
expenses associated with the closing of this credit facility; (c) to pay
Obligations in accordance with this Agreement; and (d) for working capital and
other lawful corporate purposes of Borrowers.
 
2.1.4 Reduction or Termination of Revolver Commitments.
 
(a) The Revolver Commitments shall terminate on the Revolver Termination Date,
unless sooner terminated in accordance with this Agreement.  Upon at least 20
days prior written notice to Agent (or such shorter period as may be agreed to
in writing by Agent in its discretion) at any time after the first Loan Year,
Borrowers may, at their option, terminate the Revolver Commitments and this
credit facility.  Any notice of termination given by Borrowers shall be
irrevocable (unless agreed in writing by Agent in its discretion that the
termination may be contingent on completion of the subsequent financing
transaction).  On the termination date, Borrowers shall make Full Payment of all
Obligations.
 
(b) Borrowers may permanently reduce the Revolver Commitments, on a Pro Rata
basis for each Lender, upon at least 20 days prior written notice to Agent
delivered at any time after the first Loan Year, which notice shall specify the
amount of the reduction and shall be irrevocable once given.  Each reduction
shall be in a minimum amount of $5,000,000, or an increment of $1,000,000 in
excess thereof.
 
(c) Concurrently with any reduction in or termination of the Revolver
Commitments, for whatever reason (including an Event of Default), Borrowers
shall pay to Agent, for the Pro Rata benefit of Lenders (other than the
Carryover Lenders) and as liquidated damages for loss of bargain (and not as a
penalty), an amount equal to 0.50% of the Revolver Commitments of such Lenders
(other than the Carryover Lenders) which are being reduced or terminated; if the
reduction or termination occurs during the first Loan Year.  No termination
charge shall be payable if termination occurs after the first Loan Year.
 
(d) The aggregate Revolver Commitments shall be reduced to $70,000,000 which
reduction shall be effective on the first day of the third Loan Year.  Upon such
reduction in the aggregate Revolver Commitments, the Revolver Commitment of each
Lender shall be reduced on a Pro Rata basis and Schedule 1.1 shall be deemed
amended to reflect such reduction.
 

 
30

--------------------------------------------------------------------------------

Table of Contents
 
2.1.5 Overadvances.  If the aggregate Revolver Loans exceed the Borrowing Base
(“Overadvance”) or the aggregate Revolver Commitments at any time, the excess
amount shall be payable by Borrowers on demand by Agent, but all such Revolver
Loans shall nevertheless constitute Obligations secured by the Collateral and
entitled to all benefits of the Loan Documents.  Unless its authority has been
revoked in writing by Required Lenders, Agent may require Lenders to honor
requests for Overadvance Loans and to forbear from requiring Borrowers to cure
an Overadvance, (a) when no other Event of Default is known to Agent, as long as
(i) the Overadvance does not continue for more than 30 consecutive days (and no
Overadvance may exist for at least five consecutive days thereafter before
further Overadvance Loans are required), and (ii) the Overadvance is not known
by Agent to exceed 120% of the Borrowing Base as set forth in the most recent
Borrowing Base Certificate delivered pursuant to Section 8.1; and (b) regardless
of whether an Event of Default exists, if Agent discovers an Overadvance not
previously known by it to exist, as long as from the date of such discovery the
Overadvance (i) is not increased by more than 20% of the Borrowing Base as set
forth in the most recent Borrowing Base Certificate delivered pursuant to
Section 8.1, and (ii) does not continue for more than 30 consecutive days.  In
no event shall Overadvance Loans be required that would cause the outstanding
Revolver Loans and LC Obligations to exceed the aggregate Revolver
Commitments.  Any funding of an Overadvance Loan or sufferance of an Overadvance
shall not constitute a waiver by Agent or Lenders of the Event of Default caused
thereby.  In no event shall any Borrower or other Obligor be deemed a
beneficiary of this Section nor authorized to enforce any of its terms.
 
2.1.6 Protective Advances.  Agent shall be authorized, in its discretion, at any
time that any conditions in Section 6 are not satisfied, and without regard to
the aggregate Revolver Commitments, to make Base Rate Revolver Loans
(“Protective Advances”) (a) up to an aggregate amount of $10,000,000 outstanding
at any time, if Agent deems such Revolver Loans necessary or desirable to
preserve or protect Collateral, or to enhance the collectibility or repayment of
Obligations; or (b) to pay any other amounts chargeable to Obligors under any
Loan Documents, including costs, fees and expenses.  Each Lender shall
participate in each Protective Advance on a Pro Rata basis.  Required Lenders
may at any time revoke Agent’s authority to make further Protective Advances by
written notice to Agent.  Absent such revocation, Agent’s determination that
funding of a Protective Advance is appropriate shall be conclusive.
 
2.2 [Intentionally Deleted].
 
2.3 Letter of Credit Facility.
 
2.3.1 Issuance of Letters of Credit.  Issuing Bank agrees to issue Letters of
Credit from time to time until 30 days prior to the Revolver Termination Date
(or until the Commitment Termination Date, if earlier), on the terms set forth
herein, including the following:
 

 
31

--------------------------------------------------------------------------------

Table of Contents
 
(a) Each Borrower acknowledges that Issuing Bank’s willingness to issue any
Letter of Credit is conditioned upon Issuing Bank’s receipt of a LC Application
with respect to the requested Letter of Credit, as well as such other
instruments and agreements as Issuing Bank may customarily require for issuance
of a letter of credit of similar type and amount.  Issuing Bank shall have no
obligation to issue any Letter of Credit unless (i) Issuing Bank receives a LC
Request and LC Application at least three Business Days prior to the requested
date of issuance; and (ii) each LC Condition is satisfied.  If Issuing Bank
receives written notice from a Lender at least five Business Days before
issuance of a Letter of Credit that any LC Condition has not been satisfied,
Issuing Bank shall have no obligation to issue the requested Letter of Credit
(or any other) until such notice is withdrawn in writing by that Lender or until
Required Lenders have waived such condition in accordance with this
Agreement.  Prior to receipt of any such notice, Issuing Bank shall not be
deemed to have knowledge of any failure of LC Conditions.
 
(b) Letters of Credit may be requested by a Borrower only (i) to support
obligations of such Borrower incurred in the Ordinary Course of Business; or
(ii) for other purposes as Agent and Lenders may approve from time to time in
writing.  The renewal or extension of any Letter of Credit shall be treated as
the issuance of a new Letter of Credit, except that delivery of a new LC
Application shall be required at the discretion of Issuing Bank.
 
(c) Borrowers assume (solely as between Borrowers, Agent, Lenders and the
Issuing Bank) all risks of the acts, omissions or misuses of any Letter of
Credit by the beneficiary.  In connection with issuance of any Letter of Credit,
none of Agent, Issuing Bank or any Lender shall be responsible for the
existence, character, quality, quantity, condition, packing, value or delivery
of any goods purported to be represented by any Documents; any differences or
variation in the character, quality, quantity, condition, packing, value or
delivery of any goods from that expressed in any Documents; the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Documents or of any
endorsements thereon; the time, place, manner or order in which shipment of
goods is made; partial or incomplete shipment of, or failure to ship, any goods
referred to in a Letter of Credit or Documents; any deviation from instructions,
delay, default or fraud by any shipper or other Person in connection with any
goods, shipment or delivery; any breach of contract between a shipper or vendor
and a Borrower; errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, telecopy, e-mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any Letter of Credit or the proceeds thereof;
or any consequences arising from causes beyond the control of Issuing Bank,
Agent or any Lender, including any act or omission of a Governmental
Authority.  The rights and remedies of Issuing Bank under the Loan Documents
shall be cumulative.  Issuing Bank shall be fully subrogated to the rights and
remedies of each beneficiary whose claims against Borrowers are discharged with
proceeds of any Letter of Credit.
 
 
32

--------------------------------------------------------------------------------

Table of Contents
 
(d) In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person.  Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such
experts.  Issuing Bank may employ agents and attorneys-in-fact in connection
with any matter relating to Letters of Credit or LC Documents, and shall not be
liable for the negligence or misconduct of agents and attorneys-in-fact selected
with reasonable care.
 
(e) All Existing Letters of Credit shall be deemed to have been issued pursuant
to this Agreement, and from and after the Closing Date shall be subject to and
governed by the terms and conditions applicable to Letters of Credit set forth
herein.
 
2.3.2 Reimbursement; Participations.
 
(a) If Issuing Bank honors any request for payment under a Letter of Credit,
Borrowers shall pay to Issuing Bank, on the same day (“Reimbursement Date”), the
amount paid by Issuing Bank under such Letter of Credit, together with interest
at the interest rate for Base Rate Revolver Loans from the Reimbursement Date
until payment by Borrowers.  The obligation of Borrowers to reimburse Issuing
Bank for any payment made under a Letter of Credit shall be absolute,
unconditional, irrevocable, and joint and several, and shall be paid without
regard to any lack of validity or enforceability of any Letter of Credit or the
existence of any claim, setoff, defense or other right that Borrowers may have
at any time against the beneficiary.  Whether or not Borrower Agent submits a
Notice of Borrowing, Borrowers shall be deemed to have requested a Borrowing of
Base Rate Revolver Loans in an amount necessary to pay all amounts due Issuing
Bank on any Reimbursement Date and each Lender agrees to fund its Pro Rata share
of such Borrowing whether or not the Revolver Commitments have terminated, an
Overadvance exists or is created thereby, or the conditions in Section 6 are
satisfied.
 
(b) Upon issuance of a Letter of Credit, each Lender shall be deemed to have
irrevocably and unconditionally purchased from Issuing Bank, without recourse or
warranty, an undivided Pro Rata interest and participation in all LC Obligations
relating to the Letter of Credit.  If Issuing Bank makes any payment under a
Letter of Credit and Borrowers do not reimburse such payment on the
Reimbursement Date, Agent shall promptly notify Lenders and each Lender shall
promptly (within one Business Day) and unconditionally pay to Agent, for the
benefit of Issuing Bank, the Lender’s Pro Rata share of such payment.  Upon
request by a Lender, Issuing Bank shall furnish copies of any Letters of Credit
and LC Documents in its possession at such time.
 
(c) The obligation of each Lender to make payments to Agent for the account of
Issuing Bank in connection with Issuing Bank’s payment under a Letter of Credit
shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that
 

 
33

--------------------------------------------------------------------------------

Table of Contents

any Obligor may have with respect to any Obligations.  Issuing Bank does not
assume any responsibility for any failure or delay in performance or any breach
by any Borrower or other Person of any obligations under any LC
Documents.  Issuing Bank does not make to Lenders any express or implied
warranty, representation or guaranty with respect to the Collateral, LC
Documents or any Obligor.  Issuing Bank shall not be responsible to any Lender
for any recitals, statements, information, representations or warranties
contained in, or for the execution, validity, genuineness, effectiveness or
enforceability of any LC Documents; the validity, genuineness, enforceability,
collectibility, value or sufficiency of any Collateral or the perfection of any
Lien therein; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor.
 
(d) No Issuing Bank Indemnitee shall be liable to any Lender or other Person for
any action taken or omitted to be taken in connection with any LC Documents
except as a result of its actual gross negligence or willful
misconduct.  Issuing Bank shall not have any liability to any Lender if Issuing
Bank refrains from any action under any Letter of Credit or LC Documents until
it receives written instructions from Required Lenders.
 
2.3.3 Cash Collateral.  If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Availability is less than zero, (c) after the
Commitment Termination Date, or (d) within 20 Business Days prior to the
Revolver Termination Date, then Borrowers shall, at Issuing Bank’s or Agent’s
request, Cash Collateralize the stated amount of all outstanding Letters of
Credit and pay to Issuing Bank the amount of all other LC Obligations.  If
Borrowers fail to provide Cash Collateral as required herein, Lenders may (and
shall upon direction of Agent) advance, as Revolver Loans, the amount of the
Cash Collateral required (whether or not the Revolver Commitments have
terminated, an Overadvance exists or the conditions in Section 6 are satisfied).
 
SECTION 3. INTEREST, FEES AND CHARGES
 
3.1 Interest.
 
3.1.1 Rates and Payment of Interest.
 
(a) The Obligations shall bear interest (i) if a Base Rate Revolver Loan, at the
Base Rate in effect from time to time, plus 3.50%; (ii) if a LIBOR Revolver
Loan, at LIBOR for the applicable Interest Period, plus 4.50%; and (iii) if any
other Obligation (including, to the extent permitted by law, interest not paid
when due), at the Base Rate in effect from time to time, plus 3.50%.  Interest
shall accrue from the date the Revolver Loan is advanced or the Obligation is
incurred or payable, until paid by Borrowers.  If a Revolver Loan is repaid on
the same day made, one day’s interest shall accrue.  Notwithstanding the
foregoing, if on the last day of any month the interest rate applicable to Base
Rate Revolver Loans is less than the sum of the interest rate applicable to
LIBOR Revolver Loans (for a 30 day Interest Period beginning on such date)
(“LIBOR Benchmark”) plus 0.25%, then the interest rate applicable to Base Rate
Revolver Loans for the next calendar month shall be increased to equal the sum
of the LIBOR Benchmark plus 0.25%.
 

 
34

--------------------------------------------------------------------------------

Table of Contents



 
(b) During an Insolvency Proceeding with respect to any Borrower, or during any
other Event of Default if Agent or Required Lenders in their discretion so
elect, Obligations shall bear interest at the Default Rate (whether before or
after any judgment).  Each Borrower acknowledges that the cost and expense to
Agent and Lenders due to an Event of Default are difficult to ascertain and that
the Default Rate is a fair and reasonable estimate to compensate Agent and
Lenders for this.
 
(c) Interest accrued on the Revolver Loans shall be due and payable in arrears,
(i) on the first day of each month; (ii) on any date of prepayment, with respect
to the principal amount of Revolver Loans being prepaid; and (iii) on the
Commitment Termination Date.  Interest accrued on any other Obligations shall be
due and payable as provided in the Loan Documents and, if no payment date is
specified, shall be due and payable on demand.  Notwithstanding the foregoing,
interest accrued at the Default Rate shall be due and payable on demand.
 
3.1.2 Application of LIBOR to Outstanding Revolver Loans.
 
(a) Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Revolver
Loans to, or to continue any LIBOR Revolver Loan at the end of its Interest
Period as, a LIBOR Revolver Loan.  During any Default or Event of Default, Agent
may (and shall at the direction of Required Lenders) declare that no Revolver
Loan may be made, converted or continued as a LIBOR Revolver Loan.
 
(b) Whenever Borrowers desire to convert or continue Revolver Loans as LIBOR
Revolver Loans, Borrower Agent shall give Agent a Notice of
Conversion/Continuation, no later than 11:00 a.m. at least three Business Days
before the requested conversion or continuation date.  Promptly after receiving
any such notice, Agent shall notify each Lender thereof.  Each Notice of
Conversion/Continuation shall be irrevocable, and shall specify the amount of
Revolver Loans to be converted or continued, the conversion or continuation date
(which shall be a Business Day), and the duration of the Interest Period (which
shall be deemed to be 30 days if not specified).  If, upon the expiration of any
Interest Period in respect of any LIBOR Revolver Loans, Borrowers shall have
failed to deliver a Notice of Conversion/Continuation, they shall be deemed to
have elected to convert such Revolver Loans into Base Rate Revolver Loans.
 
3.1.3 Interest Periods.  In connection with the making, conversion or
continuation of any LIBOR Revolver Loans, Borrowers shall select an interest
period (“Interest Period”) to apply, which interest period shall be 30, 60, or
90 days; provided, however, that:
 
(a) the Interest Period shall commence on the date the Revolver Loan is made or
continued as, or converted into, a LIBOR Revolver Loan, and shall expire on the
numerically corresponding day in the calendar month at its end;
 

 
35

--------------------------------------------------------------------------------

Table of Contents
 
(b) if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and
 
(c) no Interest Period shall extend beyond the Revolver Termination Date.
 
3.1.4 Interest Rate Not Ascertainable.  If Agent shall determine that on any
date for determining LIBOR, due to any circumstance affecting the London
interbank market, adequate and fair means do not exist for ascertaining such
rate on the basis provided herein, then Agent shall immediately notify Borrowers
of such determination.  Until Agent notifies Borrowers that such circumstance no
longer exists, the obligation of Lenders to make LIBOR Revolver Loans shall be
suspended, and no further Revolver Loans may be converted into or continued as
LIBOR Revolver Loans.
 
3.2 Fees.
 
3.2.1 Unused Line Fee.  Borrowers shall pay to Agent, for the Pro Rata benefit
of Lenders, a fee equal to 0.50% per annum times the amount by which the
Revolver Commitments exceed the average daily balance of Revolver Loans and
stated amount of Letters of Credit during any month.  Such fee shall be payable
in arrears, on the first day of each month and on the Commitment Termination
Date.
 
3.2.2 LC Facility Fees.  Borrowers shall pay (a) to Agent, for the Pro Rata
benefit of Lenders, a fee equal to 4.50% times the average daily stated amount
of Letters of Credit, which fee shall be payable monthly in arrears, on the
first day of each month; (b) to Agent, for its own account, a fronting fee equal
to 0.125% per annum on the stated amount of each Letter of Credit, which fee
shall be payable monthly in arrears, on the first day of each month; and (c) to
Issuing Bank, for its own account, all customary charges associated with the
issuance, amending, negotiating, payment, processing, transfer and
administration of Letters of Credit, which charges shall be paid as and when
incurred.  During an Event of Default, the fee payable under clause (a) shall be
increased by 2% per annum.
 
3.2.3 Agent Fees.  In consideration of Agent’s syndication of the Revolver
Commitments and service as Agent hereunder, Borrowers shall pay to Agent, for
its own account, the fees described in the Fee Letter.
 
3.3 Computation of Interest, Fees, Yield Protection.  All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days.  Each determination by
Agent of any interest, fees or interest rate hereunder shall be final,
conclusive and binding for all purposes, absent manifest error.  All fees shall
be fully earned when due and shall not be subject to rebate, refund or
proration.  All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money.  A certificate as
 

 
36

--------------------------------------------------------------------------------

Table of Contents

to amounts payable by Borrowers under Section 3.4, 3.6, 3.7, 3.9 or 5.9, setting
forth the calculation thereof in reasonable detail, submitted to Borrower Agent
by Agent or the affected Lender, as applicable, shall be final, conclusive and
binding for all purposes, absent manifest error, and Borrowers shall pay such
amounts to the appropriate party within 10 days following receipt of the
certificate or may be paid by Agent as set forth in Section 2.1.6(b).
 
3.4 Reimbursement Obligations.  Borrowers shall reimburse Agent for all
Extraordinary Expenses.  Borrowers shall also reimburse Agent for all legal,
accounting, appraisal, consulting, and other fees, costs and expenses incurred
by it in connection with (a) negotiation and preparation of any Loan Documents,
including any amendment or other modification thereof; (b) administration of and
actions relating to any Collateral, Loan Documents and transactions contemplated
thereby, including any actions taken to perfect or maintain priority of Agent’s
Liens on any Collateral, to maintain any insurance required hereunder or to
verify Collateral; and (c) subject to the limits of Section 10.1.1(b), each
inspection, audit or appraisal with respect to any Obligor or Collateral,
whether prepared by Agent’s personnel or a third party.  All legal, accounting
and consulting fees shall be charged to Borrowers by Agent’s professionals at
their full hourly rates, regardless of any reduced or alternative fee billing
arrangements that Agent, any Lender or any of their Affiliates may have with
such professionals with respect to this or any other transaction.  All amounts
payable by Borrowers under this Section shall be due on demand.
 
3.5 Illegality.  If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBOR
Revolver Loans, or to determine or charge interest rates based upon LIBOR, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Agent, any
obligation of such Lender to make or continue LIBOR Revolver Loans or to convert
Base Rate Revolver Loans to LIBOR Revolver Loans shall be suspended until such
Lender notifies Agent that the circumstances giving rise to such determination
no longer exist.  Upon delivery of such notice, Borrowers shall prepay or, if
applicable, convert all LIBOR Revolver Loans of such Lender to Base Rate
Revolver Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such LIBOR Revolver Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such LIBOR
Revolver Loans.  Upon any such prepayment or conversion, Borrowers shall also
pay accrued interest on the amount so prepaid or converted.
 
3.6 Inability to Determine Rates.  If Required Lenders notify Agent for any
reason in connection with a request for a Borrowing of, or conversion to or
continuation of, a LIBOR Revolver Loan that (a) Dollar deposits are not being
offered to banks in the London interbank Eurodollar market for the applicable
amount and Interest Period of such Revolver Loan, (b) adequate and reasonable
means do not exist for determining LIBOR for the requested Interest Period, or
(c) LIBOR for the requested Interest Period does not adequately and fairly
reflect the cost to such Lenders of funding such Revolver Loan, then Agent will
promptly so notify Borrower Agent and each Lender.  Thereafter, the obligation
of Lenders to make or maintain LIBOR Revolver Loans shall be suspended until
Agent (upon instruction by Required Lenders) revokes such notice.  Upon receipt
of such notice, Borrower Agent may revoke any pending request for a Borrowing
of, conversion to or continuation of a LIBOR Revolver Loan or, failing that,
will be deemed to have submitted a request for a Base Rate Revolver Loan.
 

 
37

--------------------------------------------------------------------------------

Table of Contents
 
3.7 Increased Costs; Capital Adequacy.
 
3.7.1 Change in Law.  If any Change in Law shall:
 
(a) impose modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in LIBOR) or Issuing Bank;
 
(b) subject any Lender or Issuing Bank to any Tax with respect to any Revolver
Loan, Loan Document, Letter of Credit or participation in LC Obligations, or
change the basis of taxation of payments to such Lender or Issuing Bank in
respect thereof (except, in each case, for Indemnified Taxes or Other Taxes
covered by Section 5.9 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or Issuing Bank); or
 
(c) impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense affecting any Revolver Loan, Loan Document,
Letter of Credit or participation in LC Obligations; and the result thereof
shall be to increase the cost to such Lender of making or maintaining any LIBOR
Revolver Loan (or of maintaining its obligation to make any such Revolver Loan),
or to increase the cost to such Lender or Issuing Bank of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or Issuing Bank hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
Issuing Bank (which request shall be accompanied by a certificate of such Lender
or Issuing Bank setting forth in reasonable detail the amount or amounts
necessary to compensate such Lender or Issuing Bank and the basis therefor),
Borrowers will pay to such Lender or Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
applicable, for such additional costs incurred or reduction suffered.
 
3.7.2 Capital Adequacy.  If any Lender or Issuing Bank determines that any
Change in Law affecting such Lender or Issuing Bank or any Lending Office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s, Issuing Bank’s or holding company’s capital as a
consequence of this Agreement, or such Lender’s or Issuing Bank’s Revolver
Commitments, Revolver Loans, Letters of Credit or participations in LC
Obligations, to a level below that which such Lender, Issuing Bank or holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s, Issuing Bank’s and holding company’s policies with
respect to capital adequacy), then from time to time upon the request of such
Lender or Issuing Bank (which request shall be accompanied by a certificate of
such Lender or Issuing Bank setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender or Issuing Bank and the basis
therefor), Borrowers will pay to such Lender or Issuing Bank, as the case may
be, such additional amount or amounts as will compensate it or its holding
company for any such reduction suffered.
 

 
38

--------------------------------------------------------------------------------

Table of Contents
 
3.7.3 Compensation.  Failure or delay on the part of any Lender or Issuing Bank
to demand compensation pursuant to this Section shall not constitute a waiver of
its right to demand such compensation, but Borrowers shall not be required to
compensate a Lender or Issuing Bank for any increased costs incurred or
reductions suffered more than nine months prior to the date that the Lender or
Issuing Bank notifies Borrower Agent of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
3.8 Mitigation.  If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrowers are required to pay additional
amounts with respect to a Lender under Section 5.9, then such Lender shall use
reasonable efforts to designate a different Lending Office or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate the need for such notice or reduce amounts payable in the
future, as applicable; and (b) in each case, would not subject such Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender.  Borrowers agree to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.
 
3.9 Funding Losses.  If for any reason (other than default by a Lender) (a) any
Borrowing of, or conversion to or continuation of, a LIBOR Revolver Loan does
not occur on the date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of a LIBOR Revolver Loan occurs on a day other than the end of its
Interest Period, or (c) Borrowers fail to repay a LIBOR Revolver Loan when
required hereunder, then Borrowers shall pay to Agent its customary
administrative charge and to each Lender all losses and expenses that it
sustains as a consequence thereof, including loss of anticipated profits and any
loss or expense arising from liquidation or redeployment of funds or from fees
payable to terminate deposits of matching funds.  Lenders shall not be required
to purchase Dollar deposits in the London interbank market or any other offshore
Dollar market to fund any LIBOR Revolver Loan, but the provisions hereof shall
be deemed to apply as if each Lender had purchased such deposits to fund its
LIBOR Revolver Loans.
 
3.10 Maximum Interest.  Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law (“maximum rate”).  If Agent or any Lender shall receive
interest in an amount that exceeds the maximum rate, the excess interest shall
be applied to the principal of the Obligations or, if it exceeds such unpaid
principal, refunded to Borrowers.  In determining whether the interest
contracted for, charged or received by Agent or a Lender exceeds the maximum
rate, such Person may, to the extent permitted by Applicable Law, (a)
characterize any payment that is not principal as an expense, fee or premium
rather than interest; (b) exclude voluntary prepayments and the effects thereof;
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.
 

 
39

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 4. LOAN ADMINISTRATION
 
4.1 Manner of Borrowing and Funding Revolver Loans.
 
4.1.1 Notice of Borrowing.
 
(a) Whenever Borrowers desire funding of a Borrowing of Revolver Loans, Borrower
Agent shall give Agent a Notice of Borrowing.  Such notice must be received by
Agent no later than 11:00 a.m. (i) on the Business Day of the requested funding
date, in the case of Base Rate Revolver Loans, and (ii) at least three Business
Days prior to the requested funding date, in the case of LIBOR Revolver
Loans.  Notices received after 11:00 a.m. shall be deemed received on the next
Business Day.  Each Notice of Borrowing shall be irrevocable and shall specify
(A) the amount of the Borrowing, (B) the requested funding date (which must be a
Business Day), (C) whether the Borrowing is to be made as Base Rate Revolver
Loans or LIBOR Revolver Loans, and (D) in the case of LIBOR Revolver Loans, the
duration of the applicable Interest Period (which shall be deemed to be 30 days
if not specified).
 
(b) Unless payment is otherwise timely made by Borrowers, the becoming due of
any Obligations (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Bank Product Debt)
shall be deemed to be a request for Base Rate Revolver Loans on the due date, in
the amount of such Obligations.  The proceeds of such Revolver Loans shall be
disbursed as direct payment of the relevant Obligation.  In addition, Agent may,
at its option, charge such Obligations against any operating, investment or
other account of a Borrower maintained with Agent or any of its Affiliates.
 
(c) If Borrowers establish a controlled disbursement account with Agent or any
Affiliate of Agent, then the presentation for payment of any check or other item
of payment drawn on such account at a time when there are insufficient funds to
cover it shall be deemed to be a request for Base Rate Revolver Loans on the
date of such presentation, in the amount of the check and items presented for
payment.  The proceeds of such Revolver Loans may be disbursed directly to the
controlled disbursement account or other appropriate account.
 
4.1.2 Fundings by Lenders.  Each Lender shall timely honor its Revolver
Commitment by funding its Pro Rata share of each Borrowing of Revolver Loans
that is properly requested hereunder.  Except for Borrowings to be made as
Swingline Loans, Agent shall endeavor to notify Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by 11:00 a.m. on the proposed
funding date for Base Rate Revolver Loans or by 3:00 p.m. at least two Business
Days before any proposed funding of LIBOR Revolver Loans.  Each Lender shall
fund to Agent such Lender’s Pro Rata share of the Borrowing to the account
specified by Agent in immediately available funds not later than 2:00 p.m. on
the requested
 

 
40

--------------------------------------------------------------------------------

Table of Contents

funding date, unless Agent’s notice is received after the times provided above,
in which event Lender shall fund its Pro Rata share by 11:00 a.m. on the next
Business Day.  Subject to its receipt of such amounts from Lenders, Agent shall
disburse the proceeds of the Revolver Loans as directed by Borrower
Agent.  Unless Agent shall have received (in sufficient time to act) written
notice from a Lender that it does not intend to fund its Pro Rata share of a
Borrowing, Agent may assume that such Lender has deposited or promptly will
deposit its share with Agent, and Agent may disburse a corresponding amount to
Borrowers.  If a Lender’s share of any Borrowing is not in fact received by
Agent, then Borrowers agree to repay to Agent on demand the amount of such
share, together with interest thereon from the date disbursed until repaid, at
the rate applicable to such Borrowing.
 
4.1.3 Swingline Loans; Settlement.
 
(a) Agent may, but shall not be obligated to, advance Swingline Loans to
Borrowers, up to an aggregate outstanding amount of $15,000,000, unless the
funding is specifically required to be made by all Lenders hereunder.  Each
Swingline Loan shall constitute a Revolver Loan for all purposes, except that
payments thereon shall be made to Agent for its own account.  The obligation of
Borrowers to repay Swingline Loans shall be evidenced by the records of Agent
and need not be evidenced by any promissory note.
 
(b) To facilitate administration of the Revolver Loans, Lenders and Agent agree
(which agreement is solely among them, and not for the benefit of or enforceable
by any Borrower) that settlement among them with respect to Swingline Loans and
other Revolver Loans may take place periodically on a date determined from time
to time by Agent, which shall occur at least once each month.  On each
settlement date, settlement shall be made with each Lender in accordance with
the Settlement Report delivered by Agent to Lenders.  Between settlement dates,
Agent may in its discretion apply payments on Revolver Loans to Swingline Loans,
regardless of any designation by Borrower or any provision herein to the
contrary.  Each Lender’s obligation to make settlements with Agent is absolute
and unconditional, without offset, counterclaim or other defense, and whether or
not the Revolver Commitments have terminated, an Overadvance exists or the
conditions in Section 6 are satisfied.  If, due to an Insolvency Proceeding with
respect to a Borrower or otherwise, any Swingline Loan may not be settled among
Lenders hereunder, then each Lender shall be deemed to have purchased from Agent
a Pro Rata participation in each unpaid Swingline Loan and shall transfer the
amount of such participation to Agent, in immediately available funds, within
one Business Day after Agent’s request therefor.
 
4.1.4 Notices.  Each Borrower authorizes Agent and Lenders to extend, convert or
continue Revolver Loans, effect selections of interest rates, and transfer funds
to or on behalf of Borrowers based on telephonic or e-mailed
instructions.  Borrowers shall confirm each such request by prompt delivery to
Agent of a Notice of Borrowing or Notice of Conversion/Continuation, if
applicable, but if it differs in any material respect from the action taken by
Agent or Lenders, the records of Agent and Lenders shall govern.  Neither Agent
nor any Lender shall have any liability for any loss suffered by a Borrower as a
result of Agent or any Lender acting upon its understanding of telephonic or
e-mailed instructions from a person believed in good faith by Agent or any
Lender to be a person authorized to give such instructions on a Borrower’s
behalf.
 

 
41

--------------------------------------------------------------------------------

Table of Contents
 
4.2 Defaulting Lender.  If a Lender fails to make any payment to Agent that is
required hereunder, Agent may (but shall not be required to), in its discretion,
retain payments that would otherwise be made to such defaulting Lender
hereunder, apply the payments to such Lender’s defaulted obligations or
readvance the funds to Borrowers in accordance with this Agreement.  The failure
of any Lender to fund a Revolver Loan or to make a payment in respect of a LC
Obligation shall not relieve any other Lender of its obligations hereunder, and
no Lender shall be responsible for default by another Lender.  Lenders and Agent
agree (which agreement is solely among them, and not for the benefit of or
enforceable by any Borrower) that, solely for purposes of determining a
defaulting Lender’s right to vote on matters relating to the Loan Documents and
to share in payments, fees and Collateral proceeds thereunder, a defaulting
Lender shall not be deemed to be a “Lender” until all its defaulted obligations
have been cured.
 
4.3 Number and Amount of LIBOR Revolver Loans; Determination of Rate.  For ease
of administration, all LIBOR Revolver Loans having the same length and beginning
date of their Interest Periods shall be aggregated together, and such Borrowings
shall be allocated among Lenders on a Pro Rata basis.  No more than 5 Borrowings
of LIBOR Revolver Loans may be outstanding at any time, and each Borrowing of
LIBOR Revolver Loans when made shall be in a minimum amount of $1,000,000, or an
increment of $1,000,000 in excess thereof.  Upon determining LIBOR for any
Interest Period requested by Borrowers, Agent shall promptly notify Borrowers
thereof by telephone or electronically and, if requested by Borrowers, shall
confirm any telephonic notice in writing.
 
4.4 Borrower Agent.  Each Borrower hereby designates Parent (“Borrower Agent”)
as its representative and agent for all purposes under the Loan Documents,
including requests for Revolver Loans and Letters of Credit, designation of
interest rates, delivery or receipt of communications, preparation and delivery
of Borrowing Base and financial reports, receipt and payment of Obligations,
requests for waivers, amendments or other accommodations, actions under the Loan
Documents (including in respect of compliance with covenants), and all other
dealings with Agent, Issuing Bank or any Lender.  Borrower Agent hereby accepts
such appointment.  Agent and Lenders shall be entitled to rely upon, and shall
be fully protected in relying upon, any notice or communication (including any
notice of borrowing) delivered by Borrower Agent on behalf of any
Borrower.  Agent and Lenders may give any notice or communication with a
Borrower hereunder to Borrower Agent on behalf of such Borrower.  Each of Agent,
Issuing Bank and Lenders shall have the right, in its discretion, to deal
exclusively with Borrower Agent for any or all purposes under the Loan
Documents.  Each Borrower agrees that any notice, election, communication,
representation, agreement or undertaking made on its behalf by Borrower Agent
shall be binding upon and enforceable against it.
 
4.5 One Obligation.  The Revolver Loans, LC Obligations and other Obligations
shall constitute one general obligation of Borrowers and (unless otherwise
expressly provided in any Loan Document) shall be secured by Agent’s Lien upon
all Collateral; provided, however, that Agent and each Lender shall be deemed to
be a creditor of, and the holder of a separate claim against, each Borrower to
the extent of any Obligations jointly or severally owed by such Borrower.
 

 
42

--------------------------------------------------------------------------------

Table of Contents
 
4.6 Effect of Termination.  On the effective date of any termination of the
Revolver Commitments, all Obligations shall be immediately due and payable, and
any Lender may terminate its and its Affiliates’ Bank Products (including, only
with the consent of Agent, any Cash Management Services).  All undertakings of
Borrowers contained in the Loan Documents shall survive any termination, and
Agent shall retain its Liens in the Collateral and all of its rights and
remedies under the Loan Documents until Full Payment of the
Obligations.  Notwithstanding Full Payment of the Obligations, Agent shall not
be required to terminate its Liens in any Collateral unless, with respect to any
damages Agent may incur as a result of the dishonor or return of Payment Items
applied to Obligations, Agent receives (a) a written agreement, executed by
Borrowers and any Person whose advances are used in whole or in part to satisfy
the Obligations, indemnifying Agent and Lenders from any such damages; or (b)
such Cash Collateral as Agent, in its discretion, deems necessary to protect
against any such damages.  The provisions of Sections 2.3, 3.4, 3.6, 3.7, 3.9,
5.5, 5.9, 12, 14.2 and this Section, and the obligation of each Obligor and
Lender with respect to each indemnity given by it in any Loan Document, shall
survive Full Payment of the Obligations and any release relating to this credit
facility.
 
SECTION 5. PAYMENTS
 
5.1 General Payment Provisions.  All payments of Obligations shall be made in
Dollars, without offset, counterclaim or defense of any kind, free of (and
without deduction for) any Taxes (subject to Section 5.9), and in immediately
available funds, not later than 12:00 noon on the due date.  Any payment after
such time shall be deemed made on the next Business Day.  If any payment under
the Loan Documents shall be stated to be due on a day other than a Business Day,
the due date shall be extended to the next Business Day and such extension of
time shall be included in any computation of interest and fees.  Any payment of
a LIBOR Revolver Loan prior to the end of its Interest Period shall be
accompanied by all amounts due under Section 3.9.  Any prepayment of Revolver
Loans shall be applied first to Base Rate Revolver Loans and then to LIBOR
Revolver Loans; provided, however, that as long as no Event of Default exists,
prepayments of LIBOR Revolver Loans may, at the option of Borrowers and Agent,
be held by Agent as Cash Collateral and applied to such Revolver Loans at the
end of their Interest Periods.
 
5.2 Repayment of Revolver Loans.  Revolver Loans shall be due and payable in
full on the Revolver Termination Date, unless payment is sooner required
hereunder.  Revolver Loans may be prepaid from time to time, without penalty or
premium.  If any Asset Disposition includes the disposition of Accounts arising
from the sale of Inventory or Inventory, then Net Proceeds equal to the greater
of (a) the net book value of such Accounts and Inventory, or (b) the reduction
in the Borrowing Base upon giving effect to such disposition, shall be applied
to the Revolver Loans.  Notwithstanding anything herein to the contrary, if an
Overadvance exists, Borrowers shall, on the sooner of Agent’s demand or the
first Business Day after any Borrower has knowledge thereof, repay the
outstanding Revolver Loans in an amount sufficient to reduce the principal
balance of Revolver Loans to the Borrowing Base.
 

 
43

--------------------------------------------------------------------------------

Table of Contents
 
5.3 [Intentionally Deleted]
 
5.4 Payment of Other Obligations.  Obligations other than Revolver Loans,
including LC Obligations and Extraordinary Expenses, shall be paid by Borrowers
as provided in the Loan Documents or, if no payment date is specified, on
demand.
 
5.5 Marshaling; Payments Set Aside.  None of Agent or Lenders shall be under any
obligation to marshal any assets in favor of any Obligor or against any
Obligations.  If any payment by or on behalf of Borrowers is made to Agent,
Issuing Bank or any Lender, or Agent, Issuing Bank or any Lender exercises a
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent, Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other Person, then to the extent of such recovery, the
Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment had not been made or such setoff had not occurred.
 
5.6 Post-Default Allocation of Payments.
 
5.6.1 Allocation.  Notwithstanding anything herein to the contrary, during an
Event of Default, monies to be applied to the Obligations, whether arising from
payments by Obligors, realization on Collateral, setoff or otherwise, shall be
allocated as follows:
 
(a) first, to all costs and expenses, including Extraordinary Expenses, owing to
Agent;
 
(b) second, to all amounts owing to Agent on Swingline Loans;
 
(c) third, to all amounts owing to Issuing Bank on LC Obligations;
 
(d) fourth, to all Obligations constituting fees (excluding amounts relating to
Bank Products);
 
(e) fifth, to all Obligations constituting interest (excluding amounts relating
to Bank Products);
 
(f) sixth, to provide Cash Collateral for outstanding Letters of Credit;
 
(g) seventh, to all other Obligations, other than Bank Product Debt; and
 
(h) last, to Bank Product Debt.
 
Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category.  If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category.  The allocations set forth in
this Section are solely to determine the rights and priorities of Agent and
Lenders as among themselves, and may be changed by agreement among them without
the consent of any Obligor.  This Section is not for the benefit of or
enforceable by any Borrower.
 

 
44

--------------------------------------------------------------------------------

Table of Contents
 
5.6.2 Erroneous Application.  Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).
 
5.7 Application of Payments.  The ledger balance in the main Dominion Account as
of the end of a Business Day shall be applied to the Obligations at the
beginning of the next Business Day.  If, as a result of such application, a
credit balance exists, the balance shall not accrue interest in favor of
Borrowers and shall be made available to Borrowers as long as no Default or
Event of Default exists.  Each Borrower irrevocably waives the right to direct
the application of any payments or Collateral proceeds, and agrees that Agent
shall have the continuing, exclusive right to apply and reapply same against the
Obligations, in such manner as Agent deems advisable, notwithstanding any entry
by Agent in its records.
 
5.8 Loan Account; Account Stated.
 
5.8.1 Loan Account.  Agent shall maintain in accordance with its usual and
customary practices an account or accounts (“Loan Account”) evidencing the Debt
of Borrowers resulting from each Revolver Loan or issuance of a Letter of Credit
from time to time.  Any failure of Agent to record anything in the Loan Account,
or any error in doing so, shall not limit or otherwise affect the obligation of
Borrowers to pay any amount owing hereunder.  Agent may maintain a single Loan
Account in the name of Borrower Agent, and each Borrower confirms that such
arrangement shall have no effect on the joint and several character of its
liability for the Obligations.
 
5.8.2 Entries Binding.  Entries made in the Loan Account shall constitute
presumptive evidence of the information contained therein.  If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.
 
5.8.3 Register.  Schedule 1.1 shall reflect the names and addresses of the
Lenders and the Commitment of each Lender pursuant to the terms hereof from time
to time (the “Register”).  Schedule 1.1 shall be updated from time to time.
 
5.9 Taxes.
 
5.9.1 Payments Free of Taxes.  Any and all payments by any Obligor on account of
any Obligations shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if an
Obligor shall be required by Applicable Law to deduct any Indemnified Taxes
(including any Other Taxes) from
 

 
45

--------------------------------------------------------------------------------

Table of Contents

such payments, then (a) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) Agent, Lender or Issuing Bank, as
the case may be, receives an amount equal to the sum it would have received had
no such deductions been made; (b) the Obligor shall make such deductions; and
(c) Borrowers shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.  Without limiting the
foregoing, Borrowers shall timely pay all Other Taxes to the relevant
Governmental Authorities.
 
5.9.2 Payment.  Borrowers shall indemnify, hold harmless and reimburse Agent,
Lenders and Issuing Bank, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by Agent, any Lender or Issuing Bank with respect to any
Obligations, Letters of Credit or Loan Documents, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to Borrower Agent by a Lender or Issuing
Bank (with a copy to Agent), or by Agent, shall be conclusive absent manifest
error.  As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Borrower, Borrower Agent shall deliver to Agent a receipt issued by
the Governmental Authority evidencing such payment or other evidence of payment
satisfactory to Agent.
 
5.10 Foreign Lenders.
 
5.10.1 Exemption.  Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which an
Obligor is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments under any Loan Document shall deliver to
Agent and Borrower Agent, at the time or times prescribed by Applicable Law or
reasonably requested by Agent or Borrower Agent, such properly completed and
executed documentation prescribed by Applicable Law as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by Agent or Borrower Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
Agent or Borrower Agent as will enable Agent and Borrower Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.
 
5.10.2 Documentation.  Without limiting the generality of the foregoing, if a
Borrower is resident for tax purposes in the United States, a Foreign Lender
shall deliver to Agent and Borrower Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender hereunder (and from time to time thereafter upon the request of
Agent or Borrower Agent, but only if such Foreign Lender is legally entitled to
do so), (a) duly completed copies of IRS Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party; (b) duly
completed copies of IRS Form W-8ECI; (c) in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under section
881(c) of the Code, (i) a certificate to the effect that such Foreign Lender is
not (A) a “bank” within the meaning of section
 

 
46

--------------------------------------------------------------------------------

Table of Contents

881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of any Obligor within
the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code, and (ii) duly
completed copies of IRS Form W-8BEN; or (d) any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in United
States federal withholding tax, duly completed together with such supplementary
documentation as may be prescribed by Applicable Law to permit Borrowers to
determine the withholding or deduction required to be made.
 
5.10.3 Lender Obligations.  Each Lender and Issuing Bank shall promptly notify
Borrowers and Agent of any change in circumstances that would change any claimed
exemption or reduction of withholding tax.  Each Lender and Issuing Bank shall
reimburse (within 10 days after demand therefor) Borrowers and Agent for any
Taxes as well as any penalties for the late payment of such Taxes asserted
against a Borrower or Agent by any Governmental Authority due to such Lender’s
or Issuing Bank’s failure to deliver, or inaccuracy or deficiency in, any
documentation required to be delivered by it pursuant to this Section.  Each
Lender and Issuing Bank authorizes Agent to set off any amounts due to Agent
under this Section against any amounts payable to such Lender or Issuing Bank
under any Loan Document.  If a Lender determines, in its sole discretion, that
it has received a refund of any Indemnified Taxes or Other Taxes as to which it
has been indemnified by the Borrower or with respect to which the Borrower has
paid additional amounts pursuant to Section 5.9, such Lender shall pay over such
refund to the Borrowers (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under Section 5.9 with respect to the
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of such Lender and without interest (other than any interest paid by
the relevant governmental authority with respect to such refund), provided that
the Borrowers, upon the request of such Lender, agree to repay the amount paid
over to the Borrowers (plus any penalties, interest or other charges imposed by
the relevant governmental authority) to such Lender in the event such Lender is
required to repay such refund to such governmental authority.  This Section
5.10.3 shall not be construed to require any Lender to make available its tax
returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other person.
 
5.11 Nature and Extent of Each Borrower’s Liability.
 
5.11.1 Joint and Several Liability.  Each Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to Agent and
Lenders the prompt payment and performance of, all Obligations and all
agreements under the Loan Documents.  Each Borrower agrees that its guaranty
obligations hereunder constitute a continuing guaranty of payment and not of
collection, that such obligations shall not be discharged until Full Payment of
the Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Obligor is or may become a party or be bound; (b) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by Agent or any Lender with
respect thereto; (c) the existence, value or condition of, or failure to perfect
a Lien or to preserve rights against, any security or guaranty for the
Obligations or any action, or the
 
absence of any action, by Agent or any Lender in respect thereof (including the
release of any security or guaranty); (d) the insolvency of any Obligor; (e) any
election by Agent or any Lender in an Insolvency Proceeding for the application
of Section 1111(b)(2) of the Bankruptcy Code; (f) any borrowing or grant of a
Lien by any other Borrower, as debtor-in-possession under Section 364 of the
Bankruptcy Code or otherwise; (g) the disallowance of any claims of Agent or any
Lender against any Obligor for the repayment of any Obligations under Section
502 of the Bankruptcy Code or otherwise; or (h) any other action or
circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, except Full Payment of all Obligations.
 
5.11.2 Waivers.
 
(a) Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel Agent
or Lenders to marshal assets or to proceed against any Obligor, other Person or
security for the payment or performance of any Obligations before, or as a
condition to, proceeding against such Borrower.  Each Borrower waives all
defenses available to a surety, guarantor or accommodation co-obligor other than
Full Payment of all Obligations.  It is agreed among each Borrower, Agent and
Lenders that the provisions of this Section 5.11 are of the essence of the
transaction contemplated by the Loan Documents and that, but for such
provisions, Agent and Lenders would decline to make Revolver Loans and issue
Letters of Credit.  Each Borrower acknowledges that its guaranty pursuant to
this Section is necessary to the conduct and promotion of its business, and can
be expected to benefit such business.

 
47

--------------------------------------------------------------------------------

Table of Contents
 
(b) Agent and Lenders may, in their discretion, pursue such rights and remedies
as they deem appropriate, including realization upon Collateral or any Real
Estate by judicial foreclosure or non judicial sale or enforcement, without
affecting any rights and remedies under this Section 5.11.  If, in taking any
action in connection with the exercise of any rights or remedies, Agent or any
Lender shall forfeit any other rights or remedies, including the right to enter
a deficiency judgment against any Borrower or other Person, whether because of
any Applicable Laws pertaining to “election of remedies” or otherwise, each
Borrower consents to such action and waives any claim based upon it, even if the
action may result in loss of any rights of subrogation that any Borrower might
otherwise have had.  Any election of remedies that results in denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations.  Each Borrower waives all rights and defenses
arising out of an election of remedies, such as nonjudicial foreclosure with
respect to any security for the Obligations, even though that election of
remedies destroys such Borrower’s rights of subrogation against any other
Person.  Agent may bid all or a portion of the Obligations at any foreclosure or
trustee’s sale or at any private sale, and the amount of such bid need not be
paid by Agent but shall be credited against the Obligations.  The amount of the
successful bid at any such sale, whether Agent or any other Person is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral, and the difference between such bid amount and the remaining
balance of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 5.11, notwithstanding that any present
or future law or court decision may have the effect of reducing the amount of
any deficiency claim to which Agent or any Lender might otherwise be entitled
but for such bidding at any such sale.
 
5.11.3 Extent of Liability; Contribution.
 
(a) Notwithstanding anything herein to the contrary, each Borrower’s liability
under this Section 5.11 shall be limited to the greater of (i) all amounts for
which such Borrower is primarily liable, as described below, and (ii) such
Borrower’s Allocable Amount.
 
(b) If any Borrower makes a payment under this Section 5.11 of any Obligations
(other than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.  The “Allocable Amount” for any
Borrower shall be the maximum amount that could then be recovered from such
Borrower under this Section 5.11 without rendering such payment voidable under
Section 548 of the Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute or common law.
 
(c) Nothing contained in this Section 5.11 shall limit the liability of any
Borrower to pay Revolver Loans made directly or indirectly to that Borrower
(including Revolver Loans advanced to any other Borrower and then re-loaned or
otherwise transferred to, or for the benefit of, such Borrower), LC Obligations
relating to Letters of Credit issued to support such Borrower’s business, and
all accrued interest, fees, expenses and other related Obligations with respect
thereto, for which such Borrower shall be primarily liable for all purposes
hereunder.  Agent and Lenders shall have the right, at any time in their
discretion, to condition Revolver Loans and Letters of Credit upon a separate
calculation of borrowing availability for each Borrower and to restrict the
disbursement and use of such Revolver Loans and Letters of Credit to such
Borrower.
 
5.11.4 Joint Enterprise.  Each Borrower has requested that Agent and Lenders
make this credit facility available to Borrowers on a combined basis, in order
to finance Borrowers’ business most efficiently and economically.  Borrowers’
business is a mutual and collective enterprise, and Borrowers believe that
consolidation of their credit facility will enhance the borrowing power of each
Borrower and ease the administration of their relationship with Lenders, all to
the mutual advantage of Borrowers.  Borrowers acknowledge and agree that Agent’s
and Lenders’ willingness to extend credit to Borrowers and to administer the
Collateral on a combined basis, as set forth herein, is done solely as an
accommodation to Borrowers and at Borrowers’ request.
 
5.11.5 Subordination.  Each Borrower hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of all
Obligations.
 

 
48

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 6. CONDITIONS PRECEDENT
 
6.1 Conditions Precedent to Initial Revolver Loans.  In addition to the
conditions set forth in Section 6.2, Lenders shall not be required to fund any
requested Revolver Loan, issue any Letter of Credit, or otherwise extend credit
to Borrowers hereunder, until the date (“Closing Date”) that each of the
following conditions has been satisfied:
 
(a) Notes shall have been executed by Borrowers and delivered to each Lender
that requests issuance of a Note.  Each other Loan Document to be entered into
as of the Closing Date shall have been duly executed and delivered to Agent by
each of the signatories thereto, and each Obligor shall be in compliance with
all terms thereof.
 
(b) Agent shall have received acknowledgments of all filings or recordations
required by Agent to perfect its Liens in the Collateral (or title insurance as
to Mortgages), as well as UCC and Lien searches and other evidence satisfactory
to Agent that such Liens are the only Liens upon the Collateral, except
Permitted Liens.
 
(c) Agent shall have received the Related Real Estate Documents that Agent has
requested for all Real Estate subject to a Mortgage.
 
(d) Agent shall have received duly executed agreements establishing each
Dominion Account and related lockbox, in form and substance, and with financial
institutions, satisfactory to Agent.
 
(e) Agent shall have received certificates, in form and substance satisfactory
to it, from a knowledgeable Senior Officer of Borrower Agent certifying that,
after giving effect to the initial Revolver Loans and transactions hereunder,
(i) each Borrower is Solvent; (ii) no Default or Event of Default exists; (iii)
the representations and warranties set forth in Section 9 are true and correct;
and (iv) each Borrower has complied with all agreements and conditions to be
satisfied by it as of the Closing Date under the Loan Documents.
 
(f) Agent shall have received a certificate of a duly authorized officer of each
Obligor, certifying (i) that attached copies of such Obligor’s Organic Documents
are true and complete, and in full force and effect, without amendment except as
shown; (ii) that an attached copy of resolutions authorizing execution and
delivery of the Loan Documents is true and complete, and that such resolutions
are in full force and effect, were duly adopted, have not been amended, modified
or revoked, and constitute all resolutions adopted with respect to this credit
facility; and (iii) to the title, name and signature of each Person authorized
to sign the Loan Documents.  Agent may conclusively rely on this certificate
until it is otherwise notified by the applicable Obligor in writing.
 
(g) Agent shall have received a written opinion of Wilson Sonsini Goodrich &
Rosati, P.C., as well as any local counsel to Borrowers or Agent, in form and
substance satisfactory to Agent.
 

 
49

--------------------------------------------------------------------------------

Table of Contents
 
(h) Agent shall have received copies of the charter documents of each Obligor,
certified by the Secretary of State or other appropriate official of such
Obligor’s jurisdiction of organization.  Agent shall have received good standing
certificates for each Obligor, issued by the Secretary of State or other
appropriate official of such Obligor’s jurisdiction of organization and each
jurisdiction where such Obligor’s conduct of business or ownership of Property
necessitates qualification.
 
(i) Agent shall have received copies of policies or certificates of insurance
for the insurance policies carried by Borrowers, all in compliance with the Loan
Documents.
 
(j) Agent shall have completed its business, financial and legal due diligence
of Obligors, including a roll-forward of its previous field examination, with
results satisfactory to Agent.  Except as disclosed to Agent in writing prior to
the Closing Date, no material adverse change in the financial condition of any
Obligor or in the quality, quantity or value of any Collateral shall have
occurred since June 28, 2008.
 
(k) Borrowers shall have paid all fees and expenses to be paid to Agent and
Lenders on the Closing Date.
 
(l) Agent shall have received a Borrowing Base Certificate dated as of November
6, 2008.  Upon giving effect to the initial funding of Revolver Loans and
issuance of Letters of Credit, and the payment by Borrowers of all fees and
expenses incurred in connection herewith as well as any payables stretched
beyond their customary payment practices, Availability shall be at least
$9,000,000.
 
(m) Agent shall have received a complete and correct copy of the Term Loan
Agreement and all Term Loan Documents (including all schedules, exhibits,
amendments, supplements, modifications, assignments and all other documents
delivered pursuant thereto or in connection therewith), which shall be in each
case satisfactory to Agent in form and substance.
 
(n) Agent shall have received the proceeds of the Term Loan.
 
6.2 Conditions Precedent to All Credit Extensions.  Agent, Issuing Bank and
Lenders shall not be required to fund any Revolver Loans, arrange for issuance
of any Letters of Credit or grant any other accommodation to or for the benefit
of Borrowers (in each case, excluding the conversion or continuation of any
Loan), unless the following conditions are satisfied:
 
(a) No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance or grant;
 
(b) The representations and warranties of each Obligor in the Loan Documents
shall be true and correct on the date of, and upon giving effect to, such
funding, issuance or grant (except for representations and warranties that
expressly relate to an earlier date);
 

 
50

--------------------------------------------------------------------------------

Table of Contents
 
(c) All conditions precedent in any other Loan Document shall be satisfied;
 
(d) No event shall have occurred or circumstance exist that has or could
reasonably be expected to have a Material Adverse Effect; and
 
(e) With respect to issuance of a Letter of Credit, the LC Conditions shall be
satisfied.
 
Each request (or deemed request) by Borrowers for funding of a Revolver Loan,
issuance of a Letter of Credit or grant of an accommodation (in each case,
excluding the conversion or continuation of any Loan) shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant.  As an
additional condition to any funding, issuance or grant, Agent shall have
received such other information, documents, instruments and agreements as it
deems appropriate in connection therewith.


6.3 Limited Waiver of Conditions Precedent.  If Agent, Issuing Bank or Lenders
fund any Revolver Loans, arrange for issuance of any Letters of Credit or grant
any other accommodation when any conditions precedent are not satisfied
(regardless of whether the lack of satisfaction was known or unknown at the
time), it shall not operate as a waiver of (a) the right of Agent, Issuing Bank
and Lenders to insist upon satisfaction of all conditions precedent with respect
to any subsequent funding, issuance or grant; nor (b) any Default or Event of
Default due to such failure of conditions or otherwise.
 
6.4 Conditions Subsequent to the Closing Date.  Borrowers shall satisfy or cause
each of the following to be satisfied, in a manner satisfactory to Agent, within
the time periods set forth below (it being understood that (i) the failure by
the Borrowers to perform or cause to be performed any such condition subsequent
on or before the date applicable thereto shall constitute an Event of Default
and (ii) to the extent that the existence of any such condition subsequent would
otherwise cause any representation, warranty or covenant in this Agreement or
any other Loan Document to be breached, the Lenders hereby waive such breach for
the period from the Closing Date until the date on which such condition
subsequent is required to be fulfilled pursuant to this Section 6.4):
 
(a) Cash Management/Deposit Accounts/Deposit Account Control Agreements.  Within
30 days after the Closing Date, (i) all cash management services provided to
Borrowers by any Person other than Bank shall be terminated by Borrowers and all
Cash Management Services shall be put in place; provided, that during such 30
day period, all payments on Accounts arising from the sale of Inventory received
by any Borrower are held in trust for Agent and Term Loan Agent and promptly (no
later than the next Business Day) paid to Agent, (ii) all Deposit Accounts of
Borrowers (other than the Excluded Deposit Accounts and any Term Loan Cash
Collateral Account) which are maintained by a bank other than Bank of America
shall be closed, and (iii) Borrowers shall deliver fully executed Deposit
Account Control Agreements with respect to each of its Deposit Accounts (other
than the Excluded Deposit Accounts) to Agent.
 

 
51

--------------------------------------------------------------------------------

Table of Contents
 
(b) Flood Insurance.  With respect to each Real Estate (upon which material
improvements are located) in an area identified by the Federal Emergency
Management Agency ("FEMA") as having special flood hazards (including, without
limitation, those areas designated as "zone A" or "zone V"), as soon as
possible, but in any event, within 60 days of the Closing Date, the Agent shall
have received, evidence that the Borrowers have obtained insurance with respect
to the replacement or rebuilding cost of the relevant material improvements and
contents located at any such Real Estate in an amount and upon terms reasonably
satisfactory to the Agent in its sole discretion.
 
SECTION 7. COLLATERAL
 
7.1 Grant of Security Interest.  To secure the prompt payment and performance of
all Obligations, each Borrower hereby grants to Agent, for the benefit of
Secured Parties, a continuing security interest in and Lien upon all Property of
such Borrower, including all of the following Property, whether now owned or
hereafter acquired, and wherever located:
 
(a) all Accounts;
 
(b) all Chattel Paper, including electronic chattel paper;
 
(c) all Commercial Tort Claims;
 
(d) all Deposit Accounts;
 
(e) all Documents;
 
(f) all General Intangibles, including Intellectual Property;
 
(g) all Goods, including Inventory, Equipment and fixtures;
 
(h) all Instruments;
 
(i) all Investment Property, including the Equity Interests owned by each
Borrower in the entities set forth on Schedule 7.1 to the Disclosure Letter;
 
(j) all Letter-of-Credit Rights;
 
(k) all Supporting Obligations;
 
(l) all monies, whether or not in the possession or under the control of Agent,
a Lender, or a bailee or Affiliate of Agent or a Lender, including any Cash
Collateral;
 
(m) all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and
 

 
52

--------------------------------------------------------------------------------

Table of Contents
 
(n) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.
 
Notwithstanding the foregoing, Agent shall not have a Lien on the following
Property of any Borrower:  (i) any contract or agreement to which a Borrower is
a party or any of its rights or interests thereunder if and for so long as the
grant of such security interest shall constitute or result in (A) the
unenforceability of any material right of the Borrower therein or (B) in a
breach or termination pursuant to the terms of, or a default under, any such
contract or agreement (in each case, other than to the extent that any such
restriction would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 or any other Section of the UCC); provided, however, that such
Lien shall attach immediately at such time as the condition causing such
restriction shall be remedied or is otherwise not in existence, and (ii)
Equipment (and any accessions, attachments, replacements or improvements
thereon) that is subject to a Lien that is otherwise permitted by Section
10.2.1, if under the terms of the underlying lease or agreement, the grant of a
security interest or Lien to Agent is prohibited (other than to the extent that
any such restriction would be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408 or 9-409 or any other Section of the UCC); provided, however, that
such Lien shall attach immediately at such time as the condition causing such
restriction shall be remedied or is otherwise not in existence.
 
7.2 Lien on Deposit Accounts; Cash Collateral.
 
7.2.1 Deposit Accounts.  To further secure the prompt payment and performance of
all Obligations, each Borrower hereby grants to Agent, for the benefit of
Secured Parties, a continuing security interest in and Lien upon all amounts
credited to any Deposit Account of such Borrower, including any sums in any
blocked or lockbox accounts or in any accounts into which such sums are
swept.  Each Borrower authorizes and directs each bank or other depository to
deliver to Agent, on a daily basis, all balances in each Deposit Account (other
than any Excluded Deposit Account and the Term Loan Cash Collateral Account)
maintained by such Borrower with such depository for application to the
Obligations then outstanding.  Each Borrower irrevocably appoints Agent as such
Borrower’s attorney-in-fact to collect such balances to the extent any such
delivery is not so made.
 
7.2.2 Cash Collateral.  Any Cash Collateral may be invested, at Agent’s
discretion, in Cash Equivalents, but Agent shall have no duty to do so,
regardless of any agreement or course of dealing with any Borrower, and shall
have no responsibility for any investment or loss on such investments made in
Cash Equivalents.  Each Borrower hereby grants to Agent, for the benefit of
Secured Parties, a security interest in all Cash Collateral held from time to
time and all proceeds thereof, as security for the Obligations, whether such
Cash Collateral is held in a Cash Collateral Account or elsewhere.  Agent may
apply Cash Collateral to the payment of any Obligations, in such order as Agent
may elect, as they become due and payable.  Each Cash Collateral Account and all
Cash Collateral shall be under the sole dominion and control of Agent and Term
Loan Agent.  No Borrower or other Person claiming
through or on behalf of any Borrower shall have any right to any Cash
Collateral, until Full Payment of all Obligations (other than inchoate indemnity
obligations); provided, that the Term Loan Agent has rights in any Cash
Collateral to the extent set forth in the Intercreditor Agreement and the Term
Loan Documents.
 

 
53

--------------------------------------------------------------------------------

Table of Contents
 
7.3 Real Estate Collateral.
 
7.3.1 Lien on Real Estate.  The Obligations shall also be secured by Mortgages
upon all Real Estate owned by Borrowers, including the Real Estate described on
Schedule 7.3.1 to the Disclosure Letter.  The Mortgages shall be duly recorded,
at Borrowers’ expense, in each office where such recording is required to
constitute a fully perfected Lien on the Real Estate covered thereby.  If any
Borrower acquires an interest in Real Estate hereafter with a Current Value (as
defined below) (x) in excess of $250,000 in the case of a fee interest, or
(y) requiring the payment of annual rent exceeding in the aggregate $250,000 in
the case of leasehold interest, such Borrower shall immediately so notify the
Agent, setting forth with specificity a description of the interest acquired,
the location of the Real Estate, any structures or improvements thereon and,
with respect to owned real property, either an appraisal or such Borrower's
good-faith estimate of the current value of such Real Estate (for purposes of
this Section, the "Current Value").  The Agent shall notify such Borrower
whether it intends to require a Mortgage and the other documents referred to
below, or in the case of a leasehold, a Lien Waiver. Upon receipt of such notice
requesting a Mortgage, the Borrower that has acquired such interest shall
promptly furnish to Agent the Related Real Estate Documents with respect to such
Real Estate.
 
7.3.2 Collateral Assignment of Leases.  To further secure the prompt payment and
performance of all Obligations, each Borrower hereby grants to Agent a security
interest in, subject to the final paragraph of Section 7.1, for the benefit of
Secured Parties, all of such Borrower’s right, title and interest in, to and
under all now or hereafter existing leases of real Property to which such
Borrower is a party, whether as lessor or lessee, and all extensions, renewals,
modifications and proceeds thereof.
 
7.4 Other Collateral.
 
7.4.1 Commercial Tort Claims.  Borrowers shall promptly notify Agent in writing
if any Borrower has a Commercial Tort Claim (other than, as long as no Default
or Event of Default exists, a Commercial Tort Claim for less than $100,000) and,
upon Agent’s request, shall promptly take such actions as Agent deems
appropriate to confer upon Agent (for the benefit of Secured Parties) a duly
perfected Lien upon such claim.
 
7.4.2 Certain After-Acquired Collateral.  Borrowers shall notify Agent in each
Compliance Certificate delivered after the Closing Date, if any Borrower obtains
any interest in any Collateral consisting of Deposit Accounts, Chattel Paper,
Documents, Instruments, Intellectual Property, Investment Property or
Letter-of-Credit Rights and, upon Agent’s request, shall promptly take such
actions as Agent deems appropriate to effect Agent’s duly perfected Lien upon
such Collateral  (other than any Excluded Deposit Accounts), including obtaining
any appropriate possession, control agreement or Lien Waiver (to the extent
Agent is permitted to obtain possession or control pursuant to the Intercreditor
Agreement).  If any Collateral is in the possession of a third party (other than
the Term Loan Agent), at Agent’s request, Borrowers shall obtain an
acknowledgment that such third party holds the Collateral for the benefit of
Agent and the Term Loan Agent.
 

 
54

--------------------------------------------------------------------------------

Table of Contents
 
7.5 No Assumption of Liability.  The Lien on Collateral granted hereunder is
given as security only and shall not subject Agent or any Lender to, or in any
way modify, any obligation or liability of Borrowers relating to any Collateral.
 
7.6 Further Assurances.  Promptly upon request, Borrowers shall deliver such
instruments, assignments, title certificates, or other documents or agreements,
and shall take such actions, as Agent deems appropriate under Applicable Law to
evidence or perfect its Lien on any Collateral, or otherwise to give effect to
the intent of this Agreement, in each case, to the extent permitted pursuant to
the Intercreditor Agreement.  Each Borrower authorizes Agent to file any
financing statement that indicates the Collateral as “all assets” or “all
personal property” of such Borrower, or words to similar effect, and ratifies
any action taken by Agent before the Closing Date to effect or perfect its Lien
on any Collateral.
 
7.7 Foreign Subsidiary Stock.  Notwithstanding Section 7.1, the Collateral shall
include only 65% of the voting stock of any Foreign Subsidiary.
 
SECTION 8. COLLATERAL ADMINISTRATION
 
8.1 Borrowing Base Certificates.  By the 2nd Business Day of each week,
Borrowers shall deliver to Agent (and Agent shall promptly deliver same to
Lenders) a Borrowing Base Certificate prepared as of the close of business of
the previous week, and at such other times as Agent may request.  All
calculations of Availability in any Borrowing Base Certificate shall originally
be made by Borrowers and certified by a Senior Officer of Borrower Agent,
provided that Agent may from time to time review and adjust any such calculation
(a) to reflect its reasonable estimate of declines in value of any Accounts
arising from the sale of Inventory or Inventory, due to collections received in
the Dominion Account or otherwise; (b) to adjust advance rates to reflect
changes in dilution, quality, mix and other factors affecting Accounts arising
from the sale of Inventory or Inventory; and (c) to the extent the calculation
is not made in accordance with this Agreement or does not accurately reflect the
Availability Reserve.
 
8.2 Administration of Accounts.
 
8.2.1 Records and Schedules of Accounts.  Each Borrower shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent sales, collection and other reports in form
satisfactory to Agent, on such periodic basis as Agent may request.  Each
Borrower shall also provide to Agent, (i) on or before the 2nd Business Day of
each week, a detailed aged report of all Accounts as of the end of the preceding
week, specifying each Account’s Account Debtor name, amount, invoice date, and
payment terms, and (ii) together with each financial statement delivered
pursuant to Section 10.1.2(b), a report of reconciliations of Accounts and a
summary aging report of Accounts, and (iii) other information as Agent may
reasonably request.  If Accounts arising from the sale of Inventory in an
aggregate face amount of $500,000 or more cease to be Eligible Accounts,
Borrowers shall notify Agent of such occurrence promptly (and in any event
within one Business Day) after any Borrower has knowledge thereof.
 

 
55

--------------------------------------------------------------------------------

Table of Contents
 
8.2.2 Taxes.  If an Account of any Borrower includes a charge against Borrower
for any Taxes, Agent is authorized, in its discretion, to pay the amount thereof
to the proper taxing authority for the account of such Borrower and to charge
Borrowers therefor; provided, however, that neither Agent nor Lenders shall be
liable for any Taxes that may be due from Borrowers or with respect to any
Collateral.
 
8.2.3 Account Verification.  Whether or not a Default or Event of Default
exists, Agent shall have the right at any time, in the name of Agent, any
designee of Agent or any Borrower, to verify the validity, amount or any other
matter relating to any Accounts of Borrowers by mail, telephone or
otherwise.  Borrowers shall cooperate fully with Agent in an effort to
facilitate and promptly conclude any such verification process.
 
8.2.4 Maintenance of Dominion Account.  Borrowers shall maintain Dominion
Accounts pursuant to lockbox or other arrangements acceptable to
Agent.  Borrowers shall obtain an agreement (in form and substance satisfactory
to Agent) from each lockbox servicer and Dominion Account bank, establishing
Agent’s and Term Loan Agent’s control over and Lien in the lockbox or Dominion
Account, requiring immediate deposit of all remittances received in the lockbox
to a Dominion Account, and waiving offset rights of such servicer or bank,
except for customary administrative charges.  If a Dominion Account (other than
the Term Loan Cash Collateral Account) is not maintained with Bank of America,
Agent may require immediate transfer of all funds in such account to a Dominion
Account maintained with Bank of America.  Neither Agent nor Lenders assume any
responsibility to Borrowers for any lockbox arrangement or Dominion Account,
including any claim of accord and satisfaction or release with respect to any
Payment Items accepted by any bank.
 
8.2.5 Proceeds of Collateral.  Borrowers shall request in writing and otherwise
take all necessary steps to ensure that all payments on Accounts or otherwise
relating to Collateral are made directly to a Dominion Account (or a lockbox
relating to a Dominion Account).  If any Borrower or Subsidiary receives cash or
Payment Items with respect to any Collateral, it shall hold same in trust for
Agent and Term Loan Agent and promptly (not later than the next Business Day)
deposit same into a Dominion Account.
 
8.3 Administration of Inventory.
 
8.3.1 Records and Reports of Inventory.  Each Borrower shall keep accurate and
complete records of its Inventory consistent with historical practices, and
shall submit to Agent (i) weekly inventory reports in form satisfactory to
Agent, by no later than the 2nd Business Day of each week, and (ii) together
with each financial statement delivered pursuant to Section 10.1.2(b), monthly
Inventory reconciliation reports.  Each Borrower shall conduct a physical
inventory at least once per calendar year (and on a more frequent basis if
requested by Agent when an Event of Default exists) consistent with historical
practices, and shall provide to Agent a report based on each such inventory
promptly upon completion thereof, together with such supporting information as
Agent may request.  Upon reasonable prior notice (which notice shall not be
necessary if a Default or Event of Default exists), Agent may participate in and
observe each physical count.
 

 
56

--------------------------------------------------------------------------------

Table of Contents
 
8.3.2 Returns of Inventory.  No Borrower shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business; (b) no Default, Event of
Default or Overadvance exists or would result therefrom; (c) Agent is promptly
notified if the aggregate Value of all Inventory returned in any month exceeds
$500,000; and (d) any payment received by a Borrower for a return is promptly
remitted to Agent for application to the Obligations.
 
8.3.3 Acquisition, Sale and Maintenance.  No Borrower shall acquire or accept
any Inventory on consignment or approval, and shall take all steps to assure
that all Inventory is produced materially in accordance with Applicable Law,
including the FLSA.  No Borrower shall sell any Inventory (other than Approved
Consigned Inventory) on consignment or approval or any other basis under which
the customer may return or require a Borrower to repurchase such Inventory
(other than as required under Applicable Law, the Repurchase Obligation or any
other repurchase obligation of any Borrower disclosed to the Lenders prior to
the Closing Date).  Borrowers shall use, store and maintain all Inventory with
reasonable care and caution, in accordance with applicable standards of any
insurance and in material conformity with all Applicable Law, and shall make
current rent payments (within applicable grace periods provided for in leases
and unless such rent payment is being Properly Contested) at all leased
locations where any Collateral is located.
 
8.4 Administration of Equipment.
 
8.4.1 Records and Schedules of Equipment.  Each Borrower shall keep accurate and
complete records of its Equipment, including kind, quality, quantity, cost,
acquisitions and dispositions thereof, and shall submit to Agent, on such
periodic basis as Agent may request (but no more frequently than quarterly; or
as frequently as deemed necessary by Agent at any time during the existence of a
Default or Event of Default), a current schedule thereof, in form satisfactory
to Agent.  Promptly upon request, Borrowers shall deliver to Agent evidence of
Borrowers’ ownership or interests in any Equipment.
 
8.4.2 Dispositions of Equipment.  No Borrower shall sell, lease or otherwise
dispose of any Equipment, without the prior written consent of Agent, other than
(a) a Permitted Asset Disposition; (b) replacement of Equipment that is worn,
damaged or obsolete with Equipment of like function and value, if the
replacement Equipment is acquired substantially contemporaneously with such
disposition and is free of Liens and (c) as may be otherwise permitted under the
Loan Documents.
 
8.4.3 Condition of Equipment.  The Equipment is in good operating condition and
repair, and all necessary replacements and repairs have been made so that the
value and operating efficiency of the Equipment is preserved at all times,
reasonable wear and tear excepted.  Each Borrower shall ensure that the
Equipment is mechanically and structurally sound, and capable of performing the
functions for which it was designed, in accordance with manufacturer
specifications.  No Borrower shall permit any Equipment to become affixed to
real Property unless any landlord or mortgagee delivers a Lien Waiver, if
requested by Agent.

 
57

--------------------------------------------------------------------------------

Table of Contents
 
8.5 Administration of Deposit Accounts.  Schedule 8.5 to the Disclosure Letter
sets forth all Deposit Accounts maintained by Borrowers, including all Dominion
Accounts.  Each Borrower shall take all actions necessary to establish Agent’s
and the Term Loan Agent’s control of each such Deposit Account (other than any
Excluded Deposit Account).  Each Borrower shall be the sole account holder of
each Deposit Account and shall not allow any other Person (other than Agent or
Term Loan Agent) to have control over a Deposit Account or any Property
deposited therein.  Each Borrower shall promptly notify Agent of any opening or
closing of a Deposit Account and, with the consent of Agent, will amend Schedule
8.5 to the Disclosure Letter to reflect same.
 
8.6 General Provisions.
 
8.6.1 Location of Collateral.  All tangible items of Collateral, other than
Inventory in transit, shall at all times be kept by Borrowers at the business
locations set forth in Schedule 8.6.1 to the Disclosure Letter, except that
Borrowers may (a) make sales or other dispositions of Collateral in accordance
with Section 10.2.6; and (b) move Collateral to another location in the United
States, upon 10 Business Days prior written notice to Agent.
 
8.6.2 Insurance of Collateral; Condemnation Proceeds.
 
(a) Each Borrower shall maintain insurance with respect to the Collateral,
covering casualty, hazard, public liability, theft, malicious mischief and other
risks, in amounts, with endorsements and with insurers (with a Best Rating of at
least A7, unless otherwise approved by Agent) satisfactory to Agent.  Except as
set forth in the Intercreditor Agreement or, with respect to the Term Priority
Collateral, required to be paid to Term Loan Agent  or reinvested by Borrowers
pursuant to the Term Loan Documents, all proceeds under each policy shall be
payable to Agent.  From time to time upon request, Borrowers shall deliver to
Agent the originals or certified copies of its insurance policies and updated
flood plain searches.  Unless Agent shall agree otherwise, each policy shall
include satisfactory endorsements (i) showing Agent as loss payee or additional
insured, as appropriate; (ii) requiring 30 days prior written notice to Agent in
the event of cancellation of the policy for any reason whatsoever; and (iii)
specifying that the interest of Agent shall not be impaired or invalidated by
any act or neglect of any Borrower or the owner of the Property, nor by the
occupation of the premises for purposes more hazardous than are permitted by the
policy.  If any Borrower fails to provide and pay for any insurance, Agent may,
at its option, but shall not be required to, procure the insurance and charge
Borrowers therefor.  Each Borrower agrees to deliver to Agent, promptly, copies
of all reports made to insurance companies.  While no Event of Default exists,
Borrowers may settle, adjust or compromise any insurance claim, as long as the
proceeds are delivered to Agent (unless such proceeds are to be delivered to the
Term Loan Agent under the Term Loan Agreement).  Except as otherwise set forth
in the Intercreditor Agreement, if an Event of Default exists, only Agent shall
be authorized to settle, adjust and compromise such claims.
 

 
58

--------------------------------------------------------------------------------

Table of Contents
 
(b) Except as otherwise set forth in the Intercreditor Agreement or, with
respect to the Term Priority Collateral, required to be paid to Term Loan Agent
or reinvested by Borrowers pursuant to the Term Loan Documents, any proceeds of
insurance (other than proceeds from workers’ compensation, D&O insurance or
liability insurance) and any awards arising from condemnation of any Collateral
shall be paid to Agent.  Any such proceeds or awards that relate to Inventory
shall be applied to payment of the Revolver Loans, and then to any other
Obligations outstanding.  Subject to clause (c) below and except as otherwise
set forth in the Intercreditor Agreement or, with respect to the Term Priority
Collateral, required to be delivered to Term Loan Agent or reinvested by
Borrowers pursuant to the Term Loan Documents, any proceeds or awards that
relate to Equipment or Real Estate shall be applied first to Revolver Loans and
then to other Obligations.
 
(c) Except as otherwise set forth in the Intercreditor Agreement or, with
respect to the Term Priority Collateral, required to be delivered to Term Loan
Agent or reinvested by Borrowers pursuant to the Term Loan Documents, if
requested by Borrowers in writing within 15 days after Agent’s receipt of any
insurance proceeds or condemnation awards relating to any loss or destruction of
Equipment or Real Estate, Borrowers may use such proceeds or awards to repair or
replace such Equipment or Real Estate (and until so used, the proceeds shall be
held by Agent as Cash Collateral) as long as (i) no Default or Event of Default
exists; (ii) such repair or replacement is promptly undertaken and concluded, in
accordance with plans satisfactory to Agent; (iii) replacement buildings are
constructed on the sites of the original casualties and are of comparable size,
quality and utility to the destroyed buildings; (iv) the repaired or replaced
Property is free of Liens and Environmental Liens, other than Permitted Liens
that are not Purchase Money Liens; (v) Borrowers comply with disbursement
procedures for such repair or replacement as Agent may reasonably require; and
(vi) the aggregate amount of such proceeds or awards from any single casualty or
condemnation does not exceed $5,000,000.
 
(d) If any Borrower or any of its Subsidiaries receive any proceeds of business
interruption insurance up to $6,000,000 in the aggregate for all such events and
occurrences, Borrowers shall immediately pay (or cause the payment of) such
proceeds to Agent for application to the Obligations and, notwithstanding any
other provision to the contrary in this Agreement, such amounts shall be
available to the Borrowers to be reborrowed regardless of whether any Default or
Event of Default exists at the time such proceeds are applied to the Obligations
or whether the conditions in Section 6.2 can be satisfied; provided, that if, at
the time such proceeds are applied to the Obligations, any Revolver Advances
have previously been made to the Borrowers after the occurrence of the event
giving rise to the payment of any such insurance proceeds and in anticipation of
the receipt and application of such insurance proceeds, then any payments
applied to the Obligations with the proceeds of such insurance shall reimburse
the Lenders in the amount of such Revolver Advances and shall not be available
to be reborrowed if any Default or Event of Default exists at the time such
proceeds are applied to the Obligations or any condition set forth in Section
6.2 can not be satisfied.
 

 
59

--------------------------------------------------------------------------------

Table of Contents
 
8.6.3 Protection of Collateral.  All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Borrowers.  Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral (except for
reasonable care of Collateral in Agent’s actual possession), for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrowers’ sole risk.
 
8.6.4 Defense of Title to Collateral.  Each Borrower shall at all times defend
its title to Collateral and Agent’s Liens therein against all Persons, claims
and demands whatsoever, except Permitted Liens.
 
8.7 Power of Attorney.  Each Borrower hereby irrevocably constitutes and
appoints Agent (and all Persons designated by Agent) as such Borrower’s true and
lawful attorney (and agent-in-fact) for the purposes provided in this
Section.  Agent, or Agent’s designee, may, without notice and in either its or a
Borrower’s name, but at the cost and expense of Borrowers:
 
(a) Endorse a Borrower’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control; and
 
(b) Subject to the provisions of the Intercreditor Agreement, during an Event of
Default, (i) notify any Account Debtors of the assignment of their Accounts,
demand and enforce payment of Accounts, by legal proceedings or otherwise, and
generally exercise any rights and remedies with respect to Accounts; (ii)
settle, adjust, modify, compromise, discharge or release any Accounts or other
Collateral, or any legal proceedings brought to collect Accounts or Collateral;
(iii) sell or assign any Accounts and other Collateral upon such terms, for such
amounts and at such times as Agent deems advisable; (iv) take control, in any
manner, of any proceeds of Collateral; (v) prepare, file and sign a Borrower’s
name to a proof of claim or other document in a bankruptcy of an Account Debtor,
or to any notice, assignment or satisfaction of Lien or similar document; (vi)
receive, open and dispose of mail addressed to a Borrower, and notify postal
authorities to change the address for delivery thereof to such address as Agent
may designate; (vii) endorse any Chattel Paper, Document, Instrument, invoice,
freight bill, bill of lading, or similar document or agreement relating to any
Accounts, Inventory or other Collateral; (viii) use a Borrower’s stationery and
sign its name to verifications of Accounts and notices to Account Debtors; (ix)
use the information recorded on or contained in any data processing equipment
and computer hardware and software relating to any Collateral; (x) make and
adjust claims under policies of insurance; (xi) take any action as may be
necessary or appropriate to obtain payment under any letter of credit or
banker’s acceptance for which a Borrower is a beneficiary; and (xii) take all
other actions as Agent deems appropriate to fulfill any Borrower’s obligations
under the Loan Documents.
 

 
60

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 9. REPRESENTATIONS AND WARRANTIES
 
9.1 General Representations and Warranties.  To induce Agent and Lenders to
enter into this Agreement and to make available the Revolver Commitments,
Revolver Loans and Letters of Credit, each Borrower represents and warrants
that:
 
9.1.1 Organization and Qualification.  Each Borrower and Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization.  Each Borrower and Subsidiary is duly
qualified, authorized to do business and in good standing as a foreign
corporation in each jurisdiction where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect.
 
9.1.2 Power and Authority.  Each Obligor is duly authorized to execute, deliver
and perform its Loan Documents.  The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action, and do not (a)
require any consent or approval of any holders of Equity Interests of any
Obligor, other than those already obtained; (b) contravene the Organic Documents
of any Obligor; (c) violate or cause a default under any Applicable Law or
Material Contract; or (d) result in or require the imposition of any Lien (other
than Permitted Liens) on any Property of any Obligor.
 
9.1.3 Enforceability.  Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).
 
9.1.4 Capital Structure.  Schedule 9.1.4 to the Disclosure Letter shows, for
each Borrower and Subsidiary, its name, its jurisdiction of organization, its
authorized and issued Equity Interests, the holders of its Equity Interests
(except with respect to Parent), and all agreements binding on such holders with
respect to their Equity Interests.  Each Borrower has good title to its Equity
Interests in its direct Subsidiaries, subject only to Agent’s Lien and Lien in
favor of the Term Loan Agent securing the Borrowers’ obligations under the Term
Loan Documents, and all such Equity Interests are duly issued, fully paid and
non-assessable.  There are no outstanding options to purchase, warrants,
subscription rights, agreements to issue or sell, convertible interests, phantom
rights or powers of attorney relating to any Equity Interests of any Borrower
(except with respect to Parent) or Subsidiary.  Each Borrower shall promptly
notify Agent of any changes to Schedule 9.1.4 of the Disclosure Letter and, with
the consent of Agent, will amend Schedule 9.1.4 to the Disclosure Letter to
reflect same.
 
9.1.5 Corporate Names; Locations.  During the five years preceding the Closing
Date, except as shown on Schedule 9.1.5 to the Disclosure Letter, no Borrower or
Subsidiary has been known as or used any corporate, fictitious or trade names,
has been the surviving corporation of a merger or combination, or has acquired
any substantial part of the assets of any Person.  The chief executive offices
and other places of business of Borrowers and Subsidiaries are shown on Schedule
8.6.1 to the Disclosure Letter, as may be amended by any Borrower with the prior
consent of Agent to reflect changes to such schedule.  During the five years
preceding the Closing Date, except as shown on Schedule 8.6.1 to the Disclosure
Letter, no Borrower or Subsidiary has had any other office or place of business.

 
61

--------------------------------------------------------------------------------

Table of Contents
 
9.1.6 Title to Properties; Priority of Liens.  Each Borrower and Subsidiary has
good and marketable fee title to (or valid leasehold interests in) all of its
Real Estate, and good title to all of its personal Property, including all
Property reflected in any financial statements delivered to Agent or Lenders, in
each case free of Liens and Environmental Liens except Permitted Liens.  Each
Borrower and Subsidiary has paid and discharged all lawful claims that, if
unpaid, could become a Lien on its Properties, other than Permitted
Liens.  Assuming the proper filing of all applicable UCC financing statements
and recording of all applicable Mortgages, all Liens of Agent in the Collateral
are duly perfected Liens, subject only to Permitted Liens that are expressly
allowed to have priority over Agent’s Liens, to the extent a Lien in such
Collateral may be perfected by the filing of a financing statement or recording
of a Mortgage.
 
9.1.7 Accounts.  Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrowers with respect
thereto.  Borrowers warrant, with respect to each Account at the time it is
shown as an Eligible Account in a Borrowing Base Certificate, that:
 
(a) it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;
 
(b) it arises out of a completed, bona fide sale and delivery of goods in the
Ordinary Course of Business, and substantially in accordance with any purchase
order, contract or other document relating thereto;
 
(c) it is for a sum certain, maturing as stated in the invoice covering such
sale, a copy of which has been furnished or is available to Agent on request;
 
(d) it is not subject to any offset, Lien (other than Agent’s Lien or a Lien in
favor of Term Loan Agent securing the Borrowers’ obligations under the Term Loan
Documents), deduction, defense, dispute, counterclaim or other adverse condition
except as arising in the Ordinary Course of Business and disclosed to Agent; and
it is absolutely owing by the Account Debtor, without contingency in any
respect;
 
(e) no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC, the
restriction is ineffective), and the applicable Borrower is the sole payee or
remittance party shown on the invoice;
 
(f) no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Agent hereunder; and
 

 
62

--------------------------------------------------------------------------------

Table of Contents
 
(g) to the best of Borrowers’ knowledge, (i) there are no facts or circumstances
that are reasonably likely to impair the enforceability or collectibility of
such Account; (ii) the Account Debtor had the capacity to contract when the
Account arose, continues to meet the applicable Borrower’s customary credit
standards, is Solvent, is not contemplating or subject to an Insolvency
Proceeding, and has not failed, or suspended or ceased doing business; and (iii)
there are no proceedings or actions threatened or pending against any Account
Debtor that could reasonably be expected to have a material adverse effect on
the Account Debtor’s financial condition.
 
9.1.8 Financial Statements.  The consolidated and consolidating balance sheets,
and related statements of income, cash flow and shareholder’s equity, of
Borrowers and Subsidiaries that have been and are hereafter delivered to Agent
and Lenders, are prepared in accordance with GAAP (subject to changes from audit
and year end adjustments and the absence of footnotes in the case of unaudited
financial statements and the absence of amortization charges in the case of
monthly financial statements delivered pursuant to Section 6.1), and fairly
present the financial positions and results of operations of Borrowers and
Subsidiaries at the dates and for the periods indicated.  All projections
delivered from time to time to Agent and Lenders have been prepared in good
faith, based on reasonable assumptions in light of the circumstances at such
time.  Except as disclosed to Agent in writing prior to the Closing Date, since
June 28, 2008, there has been no change in the condition, financial or
otherwise, of any Borrower or Subsidiary that could reasonably be expected to
have a Material Adverse Effect.  No financial statement delivered to Agent or
Lenders at any time contains any untrue statement of a material fact, nor fails
to disclose any material fact necessary to make such statement not materially
misleading.  Each Borrower and Subsidiary is Solvent as of the Closing Date and
after giving effect to the funding of each Revolver Loan hereunder.
 
9.1.9 Surety Obligations.  No Borrower or Subsidiary is obligated as surety or
indemnitor under any bond or other contract that assures payment or performance
of any obligation of any Person, except as permitted hereunder.
 
9.1.10 Taxes.  Each Borrower and Subsidiary has filed, or obtained an extension
for filing, all federal, state and local tax returns and other reports that it
is required by law to file, and has paid, or made provision for the payment of,
all Taxes upon it, its income and its Properties that would otherwise be
delinquent, except to the extent being Properly Contested.  The provision for
Taxes on the books of each Borrower and Subsidiary has been established in
accordance with GAAP for all years not closed by applicable statutes, and for
its current Fiscal Year.
 
9.1.11 Brokers.  There are no brokerage commissions, finder’s fees or investment
banking fees payable in connection with any transactions contemplated by the
Loan Documents.
 
9.1.12 Intellectual Property.  Each Borrower and Subsidiary owns or has the
lawful right to use all Intellectual Property necessary for the conduct of its
business, without conflict in any material respect with any rights of
others.  There is no pending or, to any Borrower’s knowledge, threatened
Intellectual Property Claim with respect to any Borrower, any Subsidiary or any
of their Property (including any Intellectual Property), which could reasonably
be expected to have a Material Adverse Effect.  Except as disclosed on Schedule
9.1.12 to the Disclosure Letter, as may be amended by any Borrower with the
prior consent of Agent to reflect changes to such schedule, no Borrower or
Subsidiary pays or owes any Royalty or other compensation to any Person with
respect to any Intellectual Property, other than license fees with respect to
commercially available software.  All Intellectual Property (other than
commercially available software) owned, used or licensed by, or otherwise
subject to any interests of, any Borrower or Subsidiary is shown on Schedule
9.1.12 to the Disclosure Letter or, to the extent acquired or created after the
Closing Date, on a Compliance Certificate in accordance with Section 7.4.2.
 

 
63

--------------------------------------------------------------------------------

Table of Contents
 
9.1.13 Governmental Approvals.  Each Borrower and Subsidiary has, is in
compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties except, in each case, where the failure to do so would not reasonably
be expected to have a Material Adverse Effect.  All necessary import, export or
other licenses, permits or certificates for the import or handling of any goods
or other Collateral have been procured and are in effect, and Borrowers and
Subsidiaries have complied with all foreign and domestic laws with respect to
the shipment and importation of any goods or Collateral, except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect.
 
9.1.14 Compliance with Laws.  Each Borrower and Subsidiary has duly complied,
and its Properties and business operations are in compliance, in all material
respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.  Except as disclosed
on Schedule 9.1.15 to the Disclosure Letter, there have been no citations,
notices or orders of material noncompliance issued to any Borrower or Subsidiary
under any Applicable Law which are unresolved and remain outstanding.  No
Inventory has been produced in violation of the FLSA.
 
9.1.15 Compliance with Environmental Laws.  Except as disclosed on Schedule
9.1.15 to the Disclosure Letter, to Borrowers’ and Subsidiaries’ knowledge and
except as would not reasonably be expected to have a Material Adverse Effect, no
Borrower’s or Subsidiary’s past or present operations, Real Estate or other
Properties are subject to any federal, state or local investigation to determine
whether any remedial action is needed to address any environmental pollution,
Hazardous Material or environmental clean-up.  Except as would not reasonably be
expected to have a Material Adverse Effect, no Borrower or Subsidiary has
received any Environmental Notice which is unresolved and remains
outstanding.  Except as would not reasonably be expected to have a Material
Adverse Effect, no Borrower or Subsidiary has any liability with respect to any
Environmental Release, environmental pollution or Hazardous Material on any Real
Estate now or previously owned, leased or operated by it.
 
9.1.16 Burdensome Contracts.  No Borrower or Subsidiary is a party or subject to
any contract, agreement or charter restriction that could reasonably be expected
to have a Material Adverse Effect.  No Borrower or Subsidiary is party or
subject to any Restrictive Agreement, except as shown on Schedule 9.1.16 to the
Disclosure Letter or as otherwise permitted under this Agreement, none of which
prohibit the execution or delivery of any Loan Documents by an Obligor or the
performance by an Obligor of any obligations thereunder.
 
 

 
64

--------------------------------------------------------------------------------

Table of Contents

9.1.17 Litigation.  Except as shown on Schedule 9.1.17 to the Disclosure Letter,
there are no proceedings or investigations pending or, to any Borrower’s
knowledge, threatened in writing against any Borrower or Subsidiary, or any of
their businesses, or operations, Properties, that (a) relate to any Loan
Documents or transactions contemplated thereby; or (b) could reasonably be
expected to have a Material Adverse Effect to any Borrower or Subsidiary.  No
Borrower or Subsidiary is in default with respect to any order, injunction or
judgment of any Governmental Authority.
 
9.1.18 No Defaults.  No event or circumstance has occurred or exists that
constitutes a Default or Event of Default.  Except as disclosed on Schedule
9.1.18 to the Disclosure Letter, no Borrower or Subsidiary is in default, and no
event or circumstance has occurred or exists that with the passage of time or
giving of notice would constitute a default, under any Material Contract or in
the payment of any Borrowed Money.  To the best of each Borrower’s knowledge,
there is no basis upon which any party (other than a Borrower or Subsidiary)
could terminate a Material Contract prior to its scheduled termination date.
 
9.1.19 ERISA.  Except as disclosed on Schedule 9.1.19 to the Disclosure Letter:
 
(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other federal and state laws.  Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of Borrowers, nothing has occurred which would prevent, or cause the loss of,
such qualification.  Each Obligor and ERISA Affiliate has made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
 
(b) There are no pending or, to the knowledge of Borrowers, written threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.
 
(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) no Obligor or ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) no Obligor or ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) no Obligor or ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.
 

 
65

--------------------------------------------------------------------------------

Table of Contents
 
(d) With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities.
 
9.1.20 Trade Relations.  There exists no actual or threatened termination,
limitation or modification of any business relationship between any Borrower or
Subsidiary and any customer or supplier, or any group of customers or suppliers,
who individually or in the aggregate are material to the business of such
Borrower or Subsidiary.  There exists no condition or circumstance that could
reasonably be expected to impair the ability of any Borrower or Subsidiary to
conduct its business at any time hereafter in substantially the same manner as
conducted on the Closing Date.
 
9.1.21 Labor Relations.  Except as described on Schedule 9.1.21 to the
Disclosure Letter, no Borrower or Subsidiary is party to or bound by any
collective bargaining agreement, management agreement or consulting
agreement.  There are no material grievances, disputes or controversies with any
union or other organization of any Borrower’s or Subsidiary’s employees, or, to
any Borrower’s knowledge, any asserted or threatened strikes, work stoppages or
demands for collective bargaining.
 
9.1.22 Payable Practices.  Except as otherwise approved by Agent, no Borrower or
Subsidiary has made any material change in its historical accounts payable
practices from those in effect on the Closing Date
 
9.1.23 Not a Regulated Entity.  No Obligor is (a) an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.
 
9.1.24 Margin Stock.  No Borrower or Subsidiary is engaged, principally or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock.  No Revolver Loan proceeds
or Letters of Credit will be used by Borrowers to purchase or carry, or to
reduce or refinance any Debt incurred to purchase or carry, any Margin Stock or
for any related purpose governed by Regulations T, U or X of the Board of
Governors.
 

 
66

--------------------------------------------------------------------------------

Table of Contents
 
9.1.25 Term Loan Documents. The Borrowers have delivered to Agent a complete and
correct copy of the Term Loan Agreement and all Term Loan Documents (including
all schedules, exhibits, amendments, supplements, modifications, assignments and
all other documents delivered pursuant thereto or in connection
therewith).  Each Borrower has the corporate power and authority to incur the
Term Loan Obligations.  Each Borrower acknowledges that Agent and each Lender is
entering into this Agreement and extending the Revolver Commitments in reliance
upon the provisions of the Intercreditor Agreement and this Section 9.1.25.
 
9.1.26 Disclosure Letter.  All information provided in the Disclosure Letter are
true and correct in all material respects.
 
9.2 Complete Disclosure.  No Loan Document contains any untrue statement of a
material fact, nor fails to disclose any material fact necessary to make the
statements contained therein not materially misleading.  There is no fact or
circumstance that any Obligor has failed to disclose to Agent in writing that
could reasonably be expected to have a Material Adverse Effect.
 
SECTION 10. COVENANTS AND CONTINUING AGREEMENTS
 
10.1 Affirmative Covenants.  As long as any Revolver Commitments or Obligations
are outstanding, each Borrower shall, and shall cause each Subsidiary to:
 
10.1.1 Inspections; Appraisals.
 
(a) Permit Agent from time to time, subject (except when a Default or Event of
Default exists) to reasonable notice and normal business hours, to visit and
inspect the Properties of any Borrower or Subsidiary, inspect, audit and make
extracts from any Borrower’s or Subsidiary’s books and records, and discuss with
its officers, employees, agents, advisors and independent accountants such
Borrower’s or Subsidiary’s business, financial condition, assets, prospects and
results of operations.  Lenders may participate in any such visit or inspection,
at their own expense.  Neither Agent nor any Lender shall have any duty to any
Borrower to make any inspection, nor to share any results of any inspection,
appraisal or report with any Borrower.  Borrowers acknowledge that all
inspections, appraisals and reports are prepared by Agent and Lenders for their
purposes, and Borrowers shall not be entitled to rely upon them.
 
(b) Reimburse Agent for all charges, costs and expenses of Agent in connection
with (i) examinations of any Obligor’s books and records or any other financial
or Collateral matters as Agent deems appropriate up to four times per Loan Year;
and (ii) one full field appraisal and three desktop appraisals of Inventory in
any Loan Year; provided, however, that if an examination or appraisal including
an appraisal of Equipment or Real Estate, is initiated during a Default or Event
of Default, all charges, costs and expenses therefor shall be reimbursed by
Borrowers without regard to such limits.  Subject to and without limiting the
foregoing, Borrowers specifically agree to pay Agent’s then standard charges for
each day that an employee of Agent or its Affiliates is engaged in any
examination activities, and shall pay the standard charges of Agent’s internal
appraisal group.  This Section shall not be construed to limit Agent’s right to
conduct examinations or to obtain appraisals at any time in its discretion, nor
to use third parties for such purposes.

 
67

--------------------------------------------------------------------------------

Table of Contents
 
10.1.2 Financial and Other Information.  Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent and Lenders:
 
(a) as soon as available, and in any event within 90 days after the close of
each Fiscal Year, a detailed internal financial report for Parent and its
Subsidiaries prepared by Parent in substantially the form set forth in Schedule
10.1.2, to the Disclosure Letter, together with balance sheets as of the end of
such Fiscal Year and the related statements of income, cash flow and
shareholders’ equity for such Fiscal Year, on consolidated basis for Parent and
its Subsidiaries, which consolidated statements shall be audited and certified
(without qualification as to scope, “going concern” or similar items) by a firm
of independent certified public accountants of recognized standing selected by
Parent and acceptable to Agent, and shall set forth in comparative form
corresponding figures for the preceding Fiscal Year and other information
acceptable to Agent;
 
(b) as soon as available, and in any event within 35 days after the end of each
month (but within 45 days after the last month in a Fiscal Year), a detailed
internal financial report for Parent and its Subsidiaries prepared by Parent in
substantially the form set forth in Schedule 10.1.2, to the Disclosure Letter,
together with unaudited balance sheets as of the end of such month and the
related statements of income and cash flow for such month and for the portion of
the Fiscal Year then elapsed, on consolidated basis for Parent and its
Subsidiaries, setting forth in comparative form corresponding figures for the
preceding Fiscal Year and certified by the chief financial officer of Borrower
Agent as prepared in accordance with GAAP and fairly presenting the financial
position and results of operations for such month and period, subject to normal
year end adjustments and the absence of footnotes;
 
(c) concurrently with delivery of financial statements under clauses (a) and (b)
above, or more frequently if requested by Agent while a Default or Event of
Default exists, a Compliance Certificate executed by the chief financial officer
of Borrower Agent;
 
(d) concurrently with delivery of financial statements under clause (a) above,
copies of all management letters and other material reports submitted to
Borrowers by their accountants in connection with such financial statements;
 
(e) not later than the end of each Fiscal Year, projections of Borrowers’
consolidated balance sheets, results of operations, cash flow and Availability
for the next Fiscal Year, month by month and for the next three Fiscal Years,
year by year;
 
(f) (x) together with each financial statement delivered pursuant to Section
10.1.2(b), a summary aging report of each Borrower’s accounts payable, in form
and substance satisfactory to Agent, and (y) together with each financial
statement delivered pursuant to Section 10.1.2(a), a detailed aging report of
each Borrower’s  accounts payable, in form and substance satisfactory to Agent.
 

 
68

--------------------------------------------------------------------------------

Table of Contents
 
(g) promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that any Borrower has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that any Borrower files with
the Securities and Exchange Commission or any other Governmental Authority, or
any securities exchange; and copies of any press releases or other statements
made available by a Borrower to the public concerning material changes to or
developments in the business of such Borrower;
 
(h) promptly after the sending or filing thereof, copies of any annual report to
be filed in connection with each Plan or Foreign Plan;
 
(i) such other reports and information (financial or otherwise) as Agent may
request from time to time in connection with any Collateral or any Borrower’s,
Subsidiary’s or other Obligor’s financial condition or business; and
 
(j) not later than the 2nd Business Day of each week a detailed report in form
and substance satisfactory to Agent setting forth (i) the outstanding Flooring
Lender Obligations as of the last day of the previous week, together with (ii) a
detailed report of repurchase demands paid and payments made on account of
guarantees and risk pool guarantees during the previous week, to the financial
institutions providing floor financing to the Borrowers’ dealers;
 
(k) not later than the 45th day of each Fiscal Quarter, a copy of the Borrower’s
quarterly compiled top dealer report; and
 
(l) promptly after obtaining knowledge thereof, notice of a material default by
a dealer under a dealer agreement with a Borrower.
 
Simultaneously with retaining accountants for their annual audit, Borrowers
shall send a letter to the accountants, with a copy to Agent and Lenders,
notifying the accountants that one of the primary purposes for retaining their
services and obtaining audited financial statements is for use by Agent and
Lenders.  Agent is authorized to send such notice if Borrowers fail to do so for
any reason.
 
Documents required to be delivered pursuant to Section 10.1.2(a), Section
10.1.2(b) or Section 10.1.2(g) (to the extent such documents are included in
materials otherwise filed with the Securities and Exchange Commission) may be
delivered electronically, shall be deemed to have been delivered on the date on
which such documents are posted on Borrower Agent’s behalf on an Internet or
intranet website, if any, to which each Lender and the Agent have access
(whether a commercial, third-party website or whether sponsored by Agent);
provided that Borrower Agent shall notify Agent (by telecopier or electronic
mail) of the posting of any such documents and shall deliver paper copies of
such documents to (i) Agent and (ii) any Lender that requests such paper copies.
 

 
69

--------------------------------------------------------------------------------

Table of Contents
 
10.1.3 Notices.  Notify Agent and Lenders in writing, promptly after a
Borrower’s obtaining knowledge thereof, of any of the following that affects an
Obligor:  (a) the threat in writing or commencement of any proceeding or
investigation, whether or not covered by insurance, if an adverse determination
could reasonably be expected to have a Material Adverse Effect; (b) any material
pending or threatened labor dispute, strike or walkout, or the expiration of any
material labor contract; (c) any default under or termination of a Material
Contract; (d) the existence of any Default or Event of Default; (e) any judgment
in an amount exceeding $500,000 (net of any insurance coverage therefor
acknowledged in writing by the insurer); (f) the assertion of any Intellectual
Property Claim, if an adverse resolution could reasonably be expected have a
Material Adverse Effect; (g) any violation or asserted violation of any
Applicable Law (including ERISA, OSHA, FLSA, or any Environmental Laws), if an
adverse resolution could reasonably be expected to have a Material Adverse
Effect; (h) any Environmental Release by an Obligor or on any Property owned,
leased or occupied by an Obligor if the Environmental Release could reasonably
be expected to have a Material Adverse Effect; or receipt of any Environmental
Notice or notice of the filing of an Environmental Lien, if an adverse
resolution could reasonably be expected to have a Material Adverse Effect; (i)
the occurrence of any ERISA Event, if an adverse resolution could reasonably be
expected to have a Material Adverse Effect; (j) the discharge of or any
withdrawal or resignation by Borrowers’ independent accountants; or (k) any
opening of a new office or place of business, at least 30 days prior to such
opening.
 
10.1.4 Landlord and Storage Agreements.  Upon request, provide Agent with copies
of all existing agreements, and promptly after execution thereof provide Agent
with copies of all future agreements, between an Obligor and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns any premises
at which any Collateral may be kept or that otherwise may possess or handle any
Collateral.
 
10.1.5 Compliance with Laws.  Comply with all Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse
Effect.  Without limiting the generality of the foregoing, if any Environmental
Release occurs at or on any Properties of any Borrower or Subsidiary, and where
such Environmental Release could reasonably be expected to result in a Material
Adverse Effect, it shall act promptly and diligently to investigate and report
to Agent and all appropriate Governmental Authorities the extent of, and to make
appropriate remedial action to eliminate, such Environmental Release, whether or
not directed to do so by any Governmental Authority.
 
10.1.6 Taxes.  Pay and discharge all Taxes prior to the date on which they
become delinquent or penalties attach, unless such Taxes are being Properly
Contested.
 
10.1.7 Insurance.  In addition to the insurance required hereunder with respect
to Collateral, maintain insurance with insurers (with a Best Rating of at least
A7, unless otherwise approved by Agent) satisfactory to Agent, (a) with respect
to the Properties and business of Borrowers and Subsidiaries of such type
(including product liability, workers’ compensation, larceny, embezzlement, or
other criminal misappropriation insurance), in such amounts, and with such
coverages and deductibles as are customary for companies similarly situated; and
(b) business interruption insurance in an amount not less than $122,500,000,
with deductibles and subject to an Insurance Assignment satisfactory to Agent.
 

 
70

--------------------------------------------------------------------------------

Table of Contents
 
10.1.8 Licenses.  Keep each License material to any Collateral (including the
manufacture, distribution or disposition of Inventory) or any other material
Property of Borrowers and Subsidiaries in full force and effect; promptly notify
Agent of any proposed material modification to any such License, or entry into
any new material License, in each case at least 30 days prior to its effective
date; pay all Royalties when due except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and notify Agent of
any material default or breach asserted by any Person to have occurred under any
License.
 
10.1.9 Future Subsidiaries.  Promptly notify Agent upon any Person becoming a
Subsidiary and, if such Person is not a Foreign Subsidiary, cause it to guaranty
the Obligations in a manner satisfactory to Agent, and to execute and deliver
such documents, instruments and agreements and to take such other actions as
Agent shall require to evidence and perfect a Lien in favor of Agent (for the
benefit of Secured Parties) on all assets of such Person, including delivery of
such legal opinions, in form and substance satisfactory to Agent, as it shall
deem appropriate.
 
10.1.10 Interest Rate Protection.  As promptly as practicable, and in any event
within 30 days after the Closing Date, enter into one or more Interest Rate
Contracts to fix or limit the interest rate risks of Borrowers with respect to
the Term Loan in a principal amount of $30,000,000 which amount shall be reduced
as set forth in such Interest Rate Contracts, on terms and with counterparties
satisfactory to Agent.
 
10.2 Negative Covenants.  As long as any Revolver Commitments or Obligations are
outstanding, each Borrower shall not, and shall cause each Subsidiary not to:
 
10.2.1 Permitted Debt.  Create, incur, guarantee or suffer to exist any Debt,
except:
 
(a) the Obligations;
 
(b) Subordinated Debt;
 
(c) Permitted Purchase Money Debt;
 
(d) Debt and Contingent Obligations set forth on Schedule 10.2.1 to the
Disclosure Letter (other than the Obligations, Subordinated Debt and Permitted
Purchase Money Debt), but only to the extent outstanding on the Closing Date and
not satisfied with proceeds of the initial Revolver Loans;
 
(e) Bank Product Debt;
 
(f) Debt that is in existence when a Person becomes a Subsidiary or that is
secured by an asset when acquired by a Borrower or Subsidiary, as long as such
Debt was not incurred in contemplation of such Person becoming a Subsidiary or
such acquisition, and does not exceed $500,000 in the aggregate at any time;
 

 
71

--------------------------------------------------------------------------------

Table of Contents
 
(g) Permitted Contingent Obligations;
 
(h) Refinancing Debt as long as each Refinancing Condition is satisfied;
 
(i) Debt outstanding under the Term Loan Agreement and, to the extent permitted
by the Intercreditor Agreement, the extension of maturity refinancing or
modification of the terms of such Term Loan; provided, however that (i) such
extension, refinancing or modification is pursuant to terms and conditions that
are not less favorable to the Obligors and the Lenders than the terms of the
Term Loan Documents being extended, refinanced or modified (ii) after giving
effect to such extension, refinancing or modification, the maximum amount of
such Debt is not greater than the Maximum Term Obligations; and (iii) the
lenders or lenders party to such new term loan credit facility are reasonably
acceptable to the Agent;
 
(j) Contingent Obligations in connection with Approved Dealer Financing
Agreements;
 
(k) liabilities reflected on the financial statements of Parent related to the
warrant issued by Parent to an Affiliate of the Term Loan Agent; and
 
(l) Other liabilities incurred in the Ordinary Course of Business and  reflected
on the financial statements delivered to Agent pursuant to Section 10.1.2 and
approved by Agent.
 
10.2.2 Permitted Liens.  Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):
 
(a) Liens in favor of Agent;
 
(b) Purchase Money Liens securing Permitted Purchase Money Debt;
 
(c) Liens for Taxes that are not yet delinquent or that are being Properly
Contested;
 
(d) statutory Liens (other than Liens for Taxes or imposed under ERISA) arising
in the Ordinary Course of Business, but only if (i) payment of the obligations
secured thereby is not yet due or is being Properly Contested, and (ii) such
Liens do not materially impair the value or use of the Property or materially
impair operation of the business of any Borrower or Subsidiary;
 
(e) Liens incurred or deposits made in the Ordinary Course of Business to secure
the performance of tenders, bids, leases, contracts (except those relating to
Borrowed Money), statutory obligations and other similar obligations, or arising
as a result of progress payments under government contracts, as long as such
Liens are at all times junior to Agent’s Liens;
 

 
72

--------------------------------------------------------------------------------

Table of Contents
 
(f) Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;
 
(g) Liens arising by virtue of a judgment or judicial order against any Borrower
or Subsidiary, or any Property of a Borrower or Subsidiary, as long as such
Liens are (i) in existence for less than 20 consecutive days or being Properly
Contested, and (ii) at all times junior to Agent’s Liens;
 
(h) easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not interfere with the Ordinary Course of
Business;
 
(i) normal and customary rights of setoff upon deposits in favor of depository
institutions, and Liens of a collecting bank on Payment Items in the course of
collection;
 
(j) Liens incurred or deposits made in the Ordinary Course of Business in
connection with workers' compensation, unemployment insurance and other types of
social security;
 
(k) the interests of lessors or lessees, or sublessors or sublessees, of
property leased pursuant to leases permitted hereunder;
 
(l) Liens on chassis purchased by Borrower in the ordinary course of business;
 
(m) a license or agreement under which an Obligor authorizes any Person to use
Intellectual Property in the Ordinary Course of Business;
 
(n) Liens in favor of the Term Loan Agent securing the Borrowers’ obligations
under the Term Loan Agreement and Term Loan Documents which Liens are subject to
the Intercreditor Agreement;
 
(o) existing Liens shown on Schedule 10.2.2 to the Disclosure Letter; and
 
(p) a deed restriction on the real property located at 310 Steury Ave., Goshen,
Indiana requiring the long-term maintenance of an asphalt or concrete pavement,
restricting the property use to industrial purposes, and prohibiting the use of
on-site groundwater as described in the NXT Remediation Work Plan dated April
2006 (See report #64 listed on the Environmental Disclosure Schedule, p. 20,
23.).
 
10.2.3 Capital Expenditures.  Make Capital Expenditures in excess of $6,000,000
(“Maximum Permitted Capital Expenditures Amount”) in the aggregate during any
Fiscal Year; provided that if the Maximum Permitted Capital Expenditures Amount
in any Fiscal Year is greater than the actual amount of the Capital Expenditures
in such Fiscal Year (the amount by which the Maximum Permitted Capital
Expenditures Amount exceeds the actual amount of the Capital Expenditures, the
“Excess Amount”), then 100% of the Excess Amount (the “Carry-Over Amount”) may
be carried forward to the immediately succeeding Fiscal Year and added to the
Maximum Permitted Capital Expenditures Amount for such immediately succeeding
Fiscal Year; provided further that the Carry-Over Amount may not be carried
forward to any Fiscal Year beyond the immediately succeeding Fiscal Year and the
Carry-Over Amount shall not be greater than $3,000,000.

 
73

--------------------------------------------------------------------------------

Table of Contents
 
10.2.4 Distributions; Upstream Payments.
 
(a) Declare or make any Distributions, except:
 
(i)  Upstream Payments;
 
(ii) Acquisitions of Equity Interests of Parent in connection with the exercise
of stock options, restricted stock units or stock appreciation rights by way of
cashless exercise or in connection with the satisfaction of withholding tax
obligations;
 
(iii) Purchases of fractional shares of the Equity Interests of Parent arising
out of stock dividends, splits or combinations or business combinations;
 
(iv) Distributions consisting solely of the Equity Interests of Parent of the
redemption or other retirement non-cash rights distributed in connection with
any stockholder rights plan;
 
(v) In connection with any acquisition permitted pursuant to Section 10.2.5,
receive or accept the return of Equity Interests of Parent or any of its
Subsidiaries constituting a portion of the purchase price consideration in
settlement of indemnification claims; or
 
(vi) Advances of Debt to a holder of Equity Interests that is otherwise
permitted under Section 10.2.7; or
 
(b) create or suffer to exist any encumbrance or restriction on the ability of a
Subsidiary to make any Upstream Payment, except for restrictions under the Loan
Documents, under Applicable Law or in effect on the Closing Date as shown on
Schedule 9.1.16 to the Disclosure Letter.
 
10.2.5 Restricted Investments.  Make any Restricted Investment.
 
10.2.6 Disposition of Assets.  Make any Asset Disposition, except (a) a
Permitted Asset Disposition, (b) a disposition of Equipment under Section 8.4.2,
or (c) a transfer of Property by a Subsidiary or Obligor to a Borrower.
 
10.2.7 Loans.  Make any loans or other advances of money to any Person, except
(a) advances to an officer or employee for salary, travel expenses, commissions
and similar items in the Ordinary Course of Business; (b) prepaid expenses and
extensions of trade credit made in the Ordinary Course of Business; (c) deposits
with financial institutions permitted hereunder; and (d) as long as no Default
or Event of Default exists, intercompany loans by a Borrower to another
Borrower; and (e) Custom Chassis Funding.
 

 
74

--------------------------------------------------------------------------------

Table of Contents
 
10.2.8 Restrictions on Payment of Certain Debt.  Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any (a) Subordinated Debt, except regularly
scheduled payments of principal, interest and fees, but only to the extent
permitted under any subordination agreement relating to such Debt (and a Senior
Officer of Borrower Agent shall certify to Agent, not less than five Business
Days prior to the date of payment, that all conditions under such agreement have
been satisfied); or (b) Borrowed Money (other than the Obligations and other
than the obligations under the Term Loan Documents) prior to its due date under
the agreements evidencing such Debt as in effect on the Closing Date (or as
amended thereafter with the consent of Agent).
 
10.2.9 Fundamental Changes.  Merge, combine or consolidate with any Person, or
liquidate, wind up its affairs or dissolve itself, in each case whether in a
single transaction or in a series of related transactions, except for mergers or
consolidations of a wholly-owned Subsidiary with another wholly-owned Subsidiary
or into a Borrower; change its name or conduct business under any fictitious
name without 30 days prior written notice to Agent; change its tax, charter or
other organizational identification number; or change its form or state of
organization.
 
10.2.10 Subsidiaries.  Form or acquire any Subsidiary after the Closing Date,
except in accordance with Sections 10.1.9 and 10.2.5; or permit any existing
Subsidiary to issue any additional Equity Interests except (a) to a Borrower;
(b) Permitted Subsidiary Equity Issuances; or (c) director’s qualifying shares.
 
10.2.11 Organic Documents.  Amend, modify or otherwise change any of its Organic
Documents as in effect on the Closing Date without giving 30 days’ prior written
notice of such change to Agent.
 
10.2.12 Tax Consolidation.  File or consent to the filing of any consolidated
income tax return with any Person other than Borrowers and Subsidiaries.
 
10.2.13 Accounting Changes.  Make any material change in accounting treatment or
reporting practices, except as required or permitted by GAAP and in accordance
with Section 1.2; or change its Fiscal Year.
 
10.2.14 Restrictive Agreements.  Become a party to any Restrictive Agreement,
except (a) a Restrictive Agreement as in effect on the Closing Date and shown on
Schedule 9.1.16 to the Disclosure Letter; (b) a Restrictive Agreement relating
to secured Debt permitted hereunder, if such restrictions apply only to the
collateral for such Debt; and (c) customary provisions in leases and other
contracts restricting assignment or encumbrance thereof.
 

 
75

--------------------------------------------------------------------------------

Table of Contents
 
10.2.15 Hedging Agreements.  Enter into any Hedging Agreement, except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes, other than as required under Section 10.1.10.
 
10.2.16 Conduct of Business.  Engage in any business, other than its business as
conducted on the Closing Date and any activities incidental thereto.
 
10.2.17 Affiliate Transactions.  Enter into or be party to any transaction with
an Affiliate, except (a) transactions contemplated by the Loan Documents; (b)
payment of reasonable compensation to officers and employees for services
actually rendered, and loans and advances permitted by Section 10.2.7; (c)
payment of customary directors’ fees and indemnities; (d) transactions solely
among Borrowers; (e) transactions with Affiliates that were consummated prior to
the Closing Date, as shown on Schedule 10.2.17 to the Disclosure Letter; and (f)
transactions with Affiliates in the Ordinary Course of Business, upon fair and
reasonable terms fully disclosed to Agent and no less favorable than would be
obtained in a comparable arm’s-length transaction with a non-Affiliate.
 
10.2.18 Plans.  Become party to any Multiemployer Plan or Foreign Plan, other
than any in existence on the Closing Date.
 
10.2.19 Amendments to Subordinated Debt.  Amend, supplement or otherwise modify
any document, instrument or agreement relating to any Subordinated Debt, if such
modification (a) increases the principal balance of such Debt, or increases any
required payment of principal or interest; (b) accelerates the date on which any
installment of principal or any interest is due, or adds any additional
redemption, put or prepayment provisions; (c) shortens the final maturity date
or otherwise accelerates amortization; (d) increases the interest rate; (e)
increases or adds any fees or charges; (f) modifies any covenant in a manner or
adds any representation, covenant or default that is more onerous or restrictive
in any material respect for any Borrower or Subsidiary, or that is otherwise
materially adverse to any Borrower, any Subsidiary or Lenders; or (g) results in
the Obligations not being fully benefited by the subordination provisions
thereof.
 
10.2.20 Term Loan Documents.  Amend, modify, alter, supplement, or change any of
the terms or conditions of any of the Term Loan Documents, except to the extent
permitted by the Intercreditor Agreement and Section 10.2.1(i).
 
10.2.21 Guarantees and Risk Pool Guarantees.  At any time after the Closing
Date, enter into guarantees or risk pool guarantees in favor of financial
institutions providing floor financing to the dealer for any Borrower.
 
10.3 Financial Covenants.  As long as any Revolver Commitments or Obligations
are outstanding, Parent shall, on a consolidated basis with each of its
Subsidiaries:
 
10.3.1 EBITDA.
 

 
76

--------------------------------------------------------------------------------

Table of Contents
 
(a) During the first Loan Year, maintain EBITDA of at least the amounts set
forth opposite each fiscal month below, measured from the month in which the
Closing Date occurs through the measurement date, on a cumulative basis:
 
Fiscal Month Ending
Minimum EBITDA
   
November 22, 2008
($5,500,000)
January 3, 2009
($4,500,000)
January 31, 2009
($6,200,000)
February 28, 2009
($5,000,000)
March 28, 2009
$3,500,000
April 25, 2009
$3,000,000
May 30, 2009
$5,000,000
June 27, 2009
$11,000,000
August 1, 2009
$12,000,000
August 29, 2009
$14,000,000
October 3, 2009
$23,500,000
October 31, 2009
$21,000,000
   

(b) Maintain EBITDA of at least negative $8,000,000, for the fiscal month ending
October 25, 2008.
 
10.3.2 Fixed Charge Coverage Ratio.  Commencing on November 21, 2009, maintain a
Fixed Charge Coverage Ratio of at least 1.0 to 1.0, measured as at the end of
each fiscal month on a trailing 12-month basis.
 
SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT
 
11.1 Events of Default.  Each of the following shall be an “Event of Default”
hereunder, if the same shall occur for any reason whatsoever, whether voluntary
or involuntary, by operation of law or otherwise:
 
(a) A Borrower fails to pay any Obligations when due (whether at stated
maturity, on demand, upon acceleration or otherwise);
 
(b) Any representation, warranty or other written statement of an Obligor made
in connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given;
 
(c) A Borrower breaches or fail to perform any covenant contained in Section
7.2, 7.3, 7.4, 7.6, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1, 10.1.2, 10.2 or 10.3;
 
(d) An Obligor breaches or fails to perform any other covenant contained in any
Loan Documents, and such breach or failure is not cured within 15 days after a
Senior Officer of such Obligor has knowledge thereof or receives notice thereof
from Agent, whichever is sooner; provided, however, that such notice and
opportunity to cure shall not apply if the breach or failure to perform is not
capable of being cured within such period or is a willful breach by an Obligor;
 

 
77

--------------------------------------------------------------------------------

Table of Contents
 
(e) A Guarantor repudiates, revokes or attempts to revoke its Guaranty; an
Obligor denies or contests the validity or enforceability of any Loan Documents
or Obligations, or the perfection or priority of any Lien granted to Agent; or
any Loan Document ceases to be in full force or effect for any reason (other
than a waiver or release by Agent and Lenders);
 
(f) Any (x) “Event of Default” occurs under (and as defined in) the Term Loan
Agreement or any Term Loan Document, or (y) breach or default of an Obligor
occurs under any other document, instrument or agreement to which it is a party
or by which it or any of its Properties is bound, relating to any Debt (other
than the Obligations) in excess of $500,000, if the maturity of or any payment
with respect to such Debt may be accelerated or demanded due to such breach;
 
(g) Any judgment or order for the payment of money is entered against an Obligor
in an amount that exceeds, individually or cumulatively with all unsatisfied
judgments or orders against all Obligors, $500,000 (net of any insurance
coverage therefor acknowledged in writing by the insurer), unless a stay of
enforcement of such judgment or order is in effect, by reason of a pending
appeal or otherwise;
 
(h) A loss, theft, damage or destruction occurs with respect to any Collateral
if the amount not covered by insurance exceeds $5,000,000;
 
(i) An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any part of its business for any material
period of time and such business is material to Parent and its Subsidiaries on a
consolidated basis; an Obligor suffers the loss, revocation or termination of
any material license, permit, lease or agreement necessary to its business and
such business is material to Parent and its Subsidiaries on a consolidated
basis; there is a cessation of any material part of an Obligor’s business for a
material period of time and such business is material to Parent and its
Subsidiaries on a consolidated basis; any material Collateral or Property of an
Obligor is taken or impaired through condemnation; an Obligor agrees to or
commences any liquidation, dissolution or winding up of its affairs; or an
Obligor ceases to be Solvent;
 
(j) An Insolvency Proceeding is commenced by an Obligor; an Obligor makes an
offer of settlement, extension or composition to its unsecured creditors
generally; a trustee is appointed to take possession of any substantial Property
of or to operate any of the business of an Obligor; or an Insolvency Proceeding
is commenced against an Obligor and:  the Obligor consents to institution of the
proceeding, the petition commencing the proceeding is not timely controverted by
the Obligor, the petition is not dismissed within 30 days after filing, or an
order for relief is entered in the proceeding;
 
 

 
78

--------------------------------------------------------------------------------

Table of Contents

(k) An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in liability of an
Obligor to a Pension Plan, Multiemployer Plan or PBGC, or that constitutes
grounds for appointment of a trustee for or termination by the PBGC of any
Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate fails to pay
when due any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan; or any event similar to the
foregoing occurs or exists with respect to a Foreign Plan;
 
(l) An Obligor or any of its Senior Officers is criminally indicted or convicted
(i) of a felony committed in the conduct of the Obligor’s business, or (ii) for
violating any state or federal law (including the Controlled Substances Act,
Money Laundering Control Act of 1986 and Illegal Exportation of War Materials
Act) that could lead to forfeiture of any material Property or any Collateral;
 
(m) A Change of Control occurs; or any event occurs or condition exists that has
a Material Adverse Effect; or
 
(n) Any default (without taking into account any waiver of such default) of an
Obligor occurs under any document, instrument or agreement to which it is a
party or by which it or any of its Properties is bound, relating to any Debt
(other than the Obligations) as a result of the Obligor’s failure to comply with
the financial covenants set forth in such document, instrument or agreement.
 
11.2 Remedies upon Default.  If an Event of Default described in Section 11.1(j)
occurs with respect to any Borrower, then to the extent permitted by Applicable
Law, all Obligations shall become automatically due and payable and all Revolver
Commitments shall terminate, without any action by Agent or notice of any
kind.  In addition, or if any other Event of Default exists, Agent may in its
discretion (and shall upon written direction of Required Lenders) do any one or
more of the following from time to time:
 
(a) declare any Obligations immediately due and payable, whereupon they shall be
due and payable without diligence, presentment, demand, protest or notice of any
kind, all of which are hereby waived by Borrowers to the fullest extent
permitted by law;
 
(b) terminate, reduce or condition any Revolver Commitment, or make any
adjustment to the Borrowing Base;
 
(c) require Obligors to Cash Collateralize LC Obligations, Bank Product Debt and
other Obligations that are contingent or not yet due and payable, and, if
Obligors fail promptly to deposit such Cash Collateral, Agent may (and shall
upon the direction of Required Lenders) advance the required Cash Collateral as
Revolver Loans (whether or not an Overadvance exists or is created thereby, or
the conditions in Section 6 are satisfied); and
 
(d) exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC.  Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Borrowers to assemble Collateral, at
Borrowers’ expense, and make it available to Agent at a place designated by
Agent; (iii) enter any premises where Collateral is located and store Collateral
on such premises until sold (and if the premises are owned or leased by a
Borrower, Borrowers agree not to charge for such storage);
 

 
79

--------------------------------------------------------------------------------

Table of Contents

and (iv) sell or otherwise dispose of any Collateral in its then condition, or
after any further manufacturing or processing thereof, at public or private
sale, with such notice as may be required by Applicable Law, in lots or in bulk,
at such locations, all as Agent, in its discretion, deems advisable.  Each
Borrower agrees that 10 days notice of any proposed sale or other disposition of
Collateral by Agent shall be reasonable.  Agent shall have the right to conduct
such sales on any Obligor’s premises, without charge, and such sales may be
adjourned from time to time in accordance with Applicable Law.  Agent shall have
the right to sell, lease or otherwise dispose of any Collateral for cash, credit
or any combination thereof, and Agent may purchase any Collateral at public or,
if permitted by law, private sale and, in lieu of actual payment of the purchase
price, may set off the amount of such price against the Obligations.
 
11.3 License.  For purposes of enabling Agent, during the continuance of an
Event of Default, to exercise the rights and remedies under Section 11.2 at such
time as Agent shall be lawfully entitled to exercise such rights and remedies,
and for no other purpose, Agent is hereby granted an irrevocable, non-exclusive
license or other right to use, license or sub-license (without payment of
royalty or other compensation to any Person) any or all Intellectual Property of
Borrowers, computer hardware and software, trade secrets, brochures, customer
lists, promotional and advertising materials, labels, packaging materials and
other Property, in advertising for sale, marketing, selling, collecting,
completing manufacture of, or otherwise exercising any rights or remedies with
respect to, any Collateral.  Each Borrower’s rights and interests under
Intellectual Property shall inure to Agent’s benefit.
 
11.4 Setoff.  At any time during an Event of Default, Agent, Issuing Bank,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law and to the extent permitted by the provisions of the
Intercreditor Agreement, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) at any time
held and other obligations (in whatever currency) at any time owing by Agent,
Issuing Bank, such Lender or such Affiliate to or for the credit or the account
of an Obligor against any Obligations, irrespective of whether or not Agent,
Issuing Bank, such Lender or such Affiliate shall have made any demand under
this Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or are owed to a branch or office of Agent, Issuing
Bank, such Lender or such Affiliate different from the branch or office holding
such deposit or obligated on such indebtedness.  The rights of Agent, Issuing
Bank, each Lender and each such Affiliate under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Person
may have.
 
11.5 Remedies Cumulative; No Waiver.
 
11.5.1 Cumulative Rights.  All covenants, conditions, provisions, warranties,
guaranties, indemnities and other undertakings of Borrowers contained in the
Loan Documents are cumulative and not in derogation or substitution of each
other.  In particular, the rights and remedies of Agent and Lenders are
cumulative, may be exercised at any time and from time to time, concurrently or
in any order, and shall not be exclusive of any other rights or remedies that
Agent and Lenders may have, whether under any agreement, by law, at equity or
otherwise.
 

 
80

--------------------------------------------------------------------------------

Table of Contents
 
11.5.2 Waivers.  The failure or delay of Agent or any Lender to require strict
performance by Borrowers with any terms of the Loan Documents, or to exercise
any rights or remedies with respect to Collateral or otherwise, shall not
operate as a waiver thereof nor as establishment of a course of dealing.  All
rights and remedies shall continue in full force and effect until Full Payment
of all Obligations.  No modification of any terms of any Loan Documents
(including any waiver thereof) shall be effective, unless such modification is
specifically provided in a writing directed to Borrowers and executed by Agent
or the requisite Lenders, and such modification shall be applicable only to the
matter specified.  No waiver of any Default or Event of Default shall constitute
a waiver of any other Default or Event of Default that may exist at such time,
unless expressly stated.  If Agent or any Lender accepts performance by any
Obligor under any Loan Documents in a manner other than that specified therein,
or during any Default or Event of Default, or if Agent or any Lender shall delay
or exercise any right or remedy under any Loan Documents, such acceptance, delay
or exercise shall not operate to waive any Default or Event of Default nor to
preclude exercise of any other right or remedy.  It is expressly acknowledged by
Borrowers that any failure to satisfy a financial covenant on a measurement date
shall not be cured or remedied by satisfaction of such covenant on a subsequent
date.
 
SECTION 12. AGENT
 
12.1 Appointment, Authority and Duties of Agent.
 
12.1.1 Appointment and Authority.  Each Lender appoints and designates Bank of
America as Agent hereunder.  Agent may, and each Lender authorizes Agent to,
enter into all Loan Documents to which Agent is intended to be a party and
accept all Security Documents, for Agent’s benefit and the Pro Rata benefit of
Lenders.  Each Lender agrees that any action taken by Agent or Required Lenders
in accordance with the provisions of the Loan Documents, and the exercise by
Agent or Required Lenders of any rights or remedies set forth therein, together
with all other powers reasonably incidental thereto, shall be authorized by and
binding upon all Lenders.  Without limiting the generality of the foregoing,
Agent shall have the sole and exclusive authority to (a) act as the disbursing
and collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document from any Obligor or other Person; (c) act
as collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (d) manage, supervise or otherwise deal with Collateral; and (e) take
any Enforcement Action or otherwise exercise any rights or remedies with respect
to any Collateral under the Loan Documents, Applicable Law or otherwise.  The
duties of Agent shall be ministerial and administrative in nature, and Agent
shall not have a fiduciary relationship with any Lender, Secured Party,
Participant or other Person, by reason of any Loan Document or any transaction
relating thereto.  Agent alone shall be authorized to determine whether any
Accounts or Inventory constitute Eligible Accounts or Eligible Inventory, or
whether to impose or release any reserve, which determinations and judgments, if
exercised in good faith, shall exonerate Agent from liability to any Lender or
other Person for any error in judgment.
 

 
81

--------------------------------------------------------------------------------

Table of Contents
 
12.1.2 Duties.  Agent shall not have any duties except those expressly set forth
in the Loan Documents.  The conferral upon Agent of any right shall not imply a
duty on Agent’s part to exercise such right, unless instructed to do so by
Required Lenders in accordance with this Agreement.
 
12.1.3 Agent Professionals.  Agent may perform its duties through agents and
employees.  Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional.  Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.
 
12.1.4 Instructions of Required Lenders.  The rights and remedies conferred upon
Agent under the Loan Documents may be exercised without the necessity of joinder
of any other party, unless required by Applicable Law.  Agent may request
instructions from Required Lenders with respect to any act (including the
failure to act) in connection with any Loan Documents, and may seek assurances
to its satisfaction from Lenders of their indemnification obligations under
Section 12.6 against all Claims that could be incurred by Agent in connection
with any act.  Agent shall be entitled to refrain from any act until it has
received such instructions or assurances, and Agent shall not incur liability to
any Person by reason of so refraining.  Instructions of Required Lenders shall
be binding upon all Lenders, and no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
in accordance with the instructions of Required Lenders.  Notwithstanding the
foregoing, instructions by and consent of all Lenders shall be required in the
circumstances described in Section 14.1.1, and in no event shall Required
Lenders, without the prior written consent of each Lender, direct Agent to
accelerate and demand payment of Revolver Loans held by one Lender without
accelerating and demanding payment of all other Revolver Loans, nor to terminate
the Revolver Commitments of one Lender without terminating the Revolver
Commitments of all Lenders.  In no event shall Agent be required to take any
action that, in its opinion, is contrary to Applicable Law or any Loan Documents
or could subject any Agent Indemnitee to personal liability.
 
12.2 Agreements Regarding Collateral and Field Examination Reports.
 
12.2.1 Lien Releases; Care of Collateral.  Lenders authorize Agent to release
any Lien with respect to any Collateral (a) upon Full Payment of the Obligations
(other than inchoate indemnity obligations); (b) that is the subject of an Asset
Disposition which Borrowers certify in writing to Agent is a Permitted Asset
Disposition or a Lien which Borrowers certify is a Permitted Lien entitled to
priority over Agent’s Liens (and Agent may rely conclusively on any such
certificate without further inquiry); (c) that does not constitute a material
part of the Collateral; or (d) with the written consent of all Lenders.  Agent
shall have no obligation whatsoever to any Lenders to assure that any Collateral
exists or is owned by a Borrower, or is cared for, protected, insured or
encumbered, nor to assure that Agent’s Liens have been properly created,
perfected or enforced, or are entitled to any particular priority, nor to
exercise any duty of care with respect to any Collateral.
 

 
82

--------------------------------------------------------------------------------

Table of Contents
 
12.2.2 Possession of Collateral.  Agent and Lenders appoint each other Lender as
agent (for the benefit of Secured Parties) for the purpose of perfecting Liens
in any Collateral held by such Lender, to the extent such Liens are perfected by
possession.  If any Lender obtains possession of any Collateral, it shall notify
Agent thereof and, promptly upon Agent’s request, deliver such Collateral to
Agent or otherwise deal with it in accordance with Agent’s instructions.
 
12.2.3 Reports.  Agent shall promptly, upon receipt thereof, forward to each
Lender copies of the results of any field audit, examination or appraisal
prepared by or on behalf of Agent with respect to any Obligor or Collateral
(“Report”).  Each Lender agrees (a) that neither Bank of America nor Agent makes
any representation or warranty as to the accuracy or completeness of any Report,
and shall not be liable for any information contained in or omitted from any
Report; (b) that the Reports are not intended to be comprehensive audits or
examinations, and that Agent or any other Person performing any audit or
examination will inspect only specific information regarding Obligations or the
Collateral and will rely significantly upon Borrowers’ books and records as well
as upon representations of Borrowers’ officers and employees; and (c) to keep
all Reports confidential and strictly for such Lender’s internal use, and not to
distribute any Report (or the contents thereof) to any Person (except to such
Lender’s Participants, attorneys and accountants) or use any Report in any
manner other than administration of the Revolver Loans and other
Obligations.  Each Lender agrees to indemnify and hold harmless Agent and any
other Person preparing a Report from any action such Lender may take as a result
of or any conclusion it may draw from any Report, as well as any Claims arising
in connection with any third parties that obtain any part or contents of a
Report through such Lender.
 
12.3 Reliance By Agent.  Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person, and upon the advice and statements of Agent Professionals.
 
12.4 Action Upon Default.  Agent shall not be deemed to have knowledge of any
Default or Event of Default unless it has received written notice from a Lender
or Borrower specifying the occurrence and nature thereof.  If any Lender
acquires knowledge of a Default or Event of Default, it shall promptly notify
Agent and the other Lenders thereof in writing.  Each Lender agrees that, except
as otherwise provided in any Loan Documents or with the written consent of Agent
and Required Lenders, it will not take any Enforcement Action, accelerate
Obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.  Notwithstanding the
foregoing, however, a Lender may take action to preserve or enforce its rights
against an Obligor where a deadline or limitation period is applicable that
would, absent such action, bar enforcement of Obligations held by such Lender,
including the filing of proofs of claim in an Insolvency Proceeding.
 

 
83

--------------------------------------------------------------------------------

Table of Contents
 
12.5 Ratable Sharing.  If any Lender shall obtain any payment or reduction of
any Obligation, whether through set-off or otherwise, in excess of its share of
such Obligation, determined on a Pro Rata basis or in accordance with Section
5.6.1, as applicable, such Lender shall forthwith purchase from Agent, Issuing
Bank and the other Lenders such participations in the affected Obligation as are
necessary to cause the purchasing Lender to share the excess payment or
reduction on a Pro Rata basis or in accordance with Section 5.6.1, as
applicable.  If any of such payment or reduction is thereafter recovered from
the purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest.  No Lender shall
set off against any Dominion Account without the prior consent of
Agent.  Notwithstanding anything contained in this Agreement to the contrary, if
any Lender who is providing financing to Borrowers’ dealers pursuant to an
Approved Dealer Financing Agreement exercises a right of set-off with respect to
any obligations of such Lender to pay a Borrower for an Approved Sale against
(i) any Repurchase Obligation of a Borrower to such Lender, (ii) any obligations
of a Borrower to such Lender under a guaranty of a dealer’s obligations to such
Lender or under a risk pool between a Borrower and such Lender, or (iii) any
obligation of a Borrower to pay such Lender interest on behalf of a dealer, such
set-off  will not be applied to the Obligations, and will not be subject to the
ratable sharing provisions of this Section 12.5.
 
12.6 Indemnification of Agent Indemnitees.  EACH LENDER SHALL INDEMNIFY AND HOLD
HARMLESS AGENT INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY OBLIGORS (BUT
WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS OF OBLIGORS UNDER ANY LOAN
DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY AGENT INDEMNITEE, PROVIDED THE CLAIM RELATES TO OR ARISES
FROM AN AGENT INDEMNITEE ACTING AS OR FOR AGENT (IN ITS CAPACITY AS AGENT).  In
Agent’s discretion, it may reserve for any such Claims made against an Agent
Indemnitee, and may satisfy any judgment, order or settlement relating thereto,
from proceeds of Collateral prior to making any distribution of Collateral
proceeds to Lenders.  If Agent is sued by any receiver, bankruptcy trustee,
debtor-in-possession or other Person for any alleged preference or fraudulent
transfer, then any monies paid by Agent in settlement or satisfaction of such
proceeding, together with all interest, costs and expenses (including attorneys’
fees) incurred in the defense of same, shall be promptly reimbursed to Agent by
each Lender to the extent of its Pro Rata share.
 
12.7 Limitation on Responsibilities of Agent.  Agent shall not be liable to
Lenders for any action taken or omitted to be taken under the Loan Documents,
except for losses directly and solely caused by Agent’s gross negligence or
willful misconduct.  Agent does not assume any responsibility for any failure or
delay in performance or any breach by any Obligor or Lender of any obligations
under the Loan Documents.  Agent does not make to Lenders any express or implied
warranty, representation or guarantee with respect to any Obligations,
Collateral, Loan Documents or Obligor.  No Agent Indemnitee shall be responsible
to Lenders for any recitals, statements, information, representations or
warranties contained in any Loan Documents; the execution, validity,
genuineness,
 

 
84

--------------------------------------------------------------------------------

Table of Contents

effectiveness or enforceability of any Loan Documents; the genuineness,
enforceability, collectibility, value, sufficiency, location or existence of any
Collateral, or the validity, extent, perfection or priority of any Lien therein;
the validity, enforceability or collectibility of any Obligations; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor or Account Debtor.  No Agent
Indemnitee shall have any obligation to any Lender to ascertain or inquire into
the existence of any Default or Event of Default, the observance or performance
by any Obligor of any terms of the Loan Documents, or the satisfaction of any
conditions precedent contained in any Loan Documents.
 
12.8 Successor Agent and Co-Agents.
 
12.8.1 Resignation; Successor Agent.  Subject to the appointment and acceptance
of a successor Agent as provided below, Agent may resign at any time by giving
at least 30 days written notice thereof to Lenders and Borrowers.  Upon receipt
of such notice, Required Lenders shall have the right to appoint a successor
Agent which shall be (a) a Lender or an Affiliate of a Lender; or (b) a
commercial bank that is organized under the laws of the United States or any
state or district thereof, has a combined capital surplus of at least
$200,000,000 and (provided no Default or Event of Default exists) is reasonably
acceptable to Borrowers.  If no successor agent is appointed prior to the
effective date of the resignation of Agent, then Agent may appoint a successor
agent from among Lenders.  Upon acceptance by a successor Agent of an
appointment to serve as Agent hereunder, such successor Agent shall thereupon
succeed to and become vested with all the powers and duties of the retiring
Agent without further act, and the retiring Agent shall be discharged from its
duties and obligations hereunder but shall continue to have the benefits of the
indemnification set forth in Sections 12.6 and 14.2.  Notwithstanding any
Agent’s resignation, the provisions of this Section 12 shall continue in effect
for its benefit with respect to any actions taken or omitted to be taken by it
while Agent.  Any successor to Bank of America by merger or acquisition of stock
or this loan shall continue to be Agent hereunder without further act on the
part of the parties hereto, unless such successor resigns as provided
above.  Notwithstanding the foregoing, each of the Lenders and each of the
Borrowers acknowledge and agree that if the Agent resigns pursuant to Section
3.4(g)(i)(G) of the Intercreditor Agreement in connection with the purchase of
the Obligations in accordance with Section 3.4(g) of the Intercreditor
Agreement, such resignation shall be effective immediately upon consummation of
such purchase and the Term Loan Agent, or such other Person as the Eligible Term
Purchasers (as such term is defined in the Intercreditor Agreement) shall
designate or be designated as the successor Agent.
 
12.8.2 Separate Collateral Agent.  It is the intent of the parties that there
shall be no violation of any Applicable Law denying or restricting the right of
financial institutions to transact business in any jurisdiction.  If Agent
believes that it may be limited in the exercise of any rights or remedies under
the Loan Documents due to any Applicable Law, Agent may appoint an additional
Person who is not so limited, as a separate collateral agent or co-collateral
agent.  If Agent so appoints a collateral agent or co-collateral agent, each
right and remedy intended to be available to Agent under the Loan Documents
shall also be vested in such separate agent.  Every covenant and obligation
necessary to the exercise thereof by such agent shall run to and be enforceable
by it as well as Agent.  Lenders shall execute and deliver such documents as
Agent deems appropriate to vest any rights or remedies in such agent.  If any
collateral agent or co-collateral agent shall die or dissolve, become incapable
of acting, resign or be removed, then all the rights and remedies of such agent,
to the extent permitted by Applicable Law, shall vest in and be exercised by
Agent until appointment of a new agent.
 

 
85

--------------------------------------------------------------------------------

Table of Contents
 
12.9 Due Diligence and Non-Reliance.  Each Lender acknowledges and agrees that
it has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Revolver Loans and participate in LC
Obligations hereunder.  Each Lender has made such inquiries concerning the Loan
Documents, the Collateral and each Obligor as such Lender feels necessary.  Each
Lender further acknowledges and agrees that the other Lenders and Agent have
made no representations or warranties concerning any Obligor, any Collateral or
the legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations.  Each Lender will, independently and without reliance upon the
other Lenders or Agent, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Revolver Loans and participating in LC
Obligations, and in taking or refraining from any action under any Loan
Documents.  Except for notices, reports and other information expressly
requested by a Lender, Agent shall have no duty or responsibility to provide any
Lender with any notices, reports or certificates furnished to Agent by any
Obligor or any credit or other information concerning the affairs, financial
condition, business or Properties of any Obligor (or any of its Affiliates)
which may come into possession of Agent or any of Agent’s Affiliates.
 
12.10 Replacement of Certain Lenders.  If a Lender (a) fails to fund its Pro
Rata share of any Revolver Loan or LC Obligation hereunder, and such failure is
not cured within two Business Days, (b) defaults in performing any of its
obligations under the Loan Documents, or (c) fails to give its consent to any
amendment, waiver or action for which consent of all Lenders was required and
Required Lenders consented, then, in addition to any other rights and remedies
that any Person may have, Agent may, by notice to such Lender within 120 days
after such event, require such Lender to assign all of its rights and
obligations under the Loan Documents to Eligible Assignee(s) specified by Agent,
pursuant to appropriate Assignment and Acceptance(s) and within 20 days after
Agent’s notice.  Agent is irrevocably appointed as attorney-in-fact to execute
any such Assignment and Acceptance if the Lender fails to execute same.  Such
Lender shall be entitled to receive, in cash, concurrently with such assignment,
all amounts owed to it under the Loan Documents, including all principal,
interest and fees through the date of assignment (but excluding any prepayment
charge).
 
12.11 Remittance of Payments and Collections.
 
12.11.1 Remittances Generally.  All payments by any Lender to Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds.  If no time for payment is specified or if payment is due on
demand by Agent and request for payment is made by Agent by 11:00 a.m. on a
Business Day, payment shall be made by Lender not later than 2:00 p.m. on such
day, and if request is made after 11:00 a.m., then payment shall be made by
11:00 a.m. on the next Business Day.  Payment by Agent to any Lender shall be
made by wire transfer, in the type of funds received by Agent.  Any such payment
shall be subject to Agent’s right of offset for any amounts due from such Lender
under the Loan Documents.
 

 
86

--------------------------------------------------------------------------------

Table of Contents
 
12.11.2 Failure to Pay.  If any Lender fails to pay any amount when due by it to
Agent pursuant to the terms hereof, such amount shall bear interest from the due
date until paid at the rate determined by Agent as customary in the banking
industry for interbank compensation.  In no event shall Borrowers be entitled to
receive credit for any interest paid by a Lender to Agent.
 
12.11.3 Recovery of Payments.  If Agent pays any amount to a Lender in the
expectation that a related payment will be received by Agent from an Obligor and
such related payment is not received, then Agent may recover such amount from
each Lender that received it.  If Agent determines at any time that an amount
received under any Loan Document must be returned to an Obligor or paid to any
other Person pursuant to Applicable Law or otherwise, then, notwithstanding any
other term of any Loan Document, Agent shall not be required to distribute such
amount to any Lender.  If any amounts received and applied by Agent to any
Obligations are later required to be returned by Agent pursuant to Applicable
Law, each Lender shall pay to Agent, on demand, such Lender’s Pro Rata share of
the amounts required to be returned.
 
12.12 Agent in its Individual Capacity.  As a Lender, Bank of America shall have
the same rights and remedies under the other Loan Documents as any other Lender,
and the terms “Lenders,” “Required Lenders” or any similar term shall include
Bank of America in its capacity as a Lender.  Each of Bank of America and its
Affiliates may accept deposits from, maintain deposits or credit balances for,
invest in, lend money to, provide Bank Products to, act as trustee under
indentures of, serve as financial or other advisor to, and generally engage in
any kind of business with, Obligors and their Affiliates, as if Bank of America
were any other bank, without any duty to account therefor (including any fees or
other consideration received in connection therewith) to the other Lenders.  In
their individual capacity, Bank of America and its Affiliates may receive
information regarding Obligors, their Affiliates and their Account Debtors
(including information subject to confidentiality obligations), and each Lender
agrees that Bank of America and its Affiliates shall be under no obligation to
provide such information to Lenders, if acquired in such individual capacity and
not as Agent hereunder.
 
12.13 Agent Titles.  Each Lender, other than Bank of America, that is designated
(on the cover page of this Agreement or otherwise) by Bank of America as an
“Agent” or “Arranger” of any type shall not have any right, power,
responsibility or duty under any Loan Documents other than those applicable to
all Lenders, and shall in no event be deemed to have any fiduciary relationship
with any other Lender.
 
12.14 No Third Party Beneficiaries.  This Section 12 is an agreement solely
among Lenders and Agent, and shall survive Full Payment of the
Obligations.  This Section 12 does not confer any rights or benefits upon
Borrowers or any other Person.  As between Borrowers and Agent, any action that
Agent may take under any Loan Documents or with respect to any Obligations shall
be conclusively presumed to have been authorized and directed by Lenders.
 

 
87

--------------------------------------------------------------------------------

Table of Contents
 
12.15 Intercreditor Agreement.  Each Lender hereby irrevocably appoints,
designates and authorizes the Agent and all requisite authority to enter into or
otherwise become bound by the Intercreditor Agreement on its behalf and to take
such action on its behalf under the provisions thereof.  Each Lender further
agrees to be bound by the terms and conditions of the Intercreditor Agreement
and agrees that it shall not take any action that is prohibited by or
inconsistent with the terms of the Intercreditor Agreement.  No further consent
or approval on the part of any Lender is or will be required in connection with
the performance by the Agent of the Intercreditor Agreement.  Each holder of the
Obligations, by its acceptance hereof, irrevocably agrees to be bound by the
terms, conditions and provisions of the Intercreditor Agreement.
 
SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
 
13.1 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of Borrowers, Agent, Lenders, and their respective successors and
assigns, except that (a) no Borrower shall have the right to assign its rights
or delegate its obligations under any Loan Documents; and (b) any assignment by
a Lender must be made in compliance with Section 13.3.  Agent may treat the
Person which made any Revolver Loan as the owner thereof for all purposes until
such Person makes an assignment in accordance with Section 13.3.  Any
authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.
 
13.2 Participations.
 
13.2.1 Permitted Participants; Effect.  Any Lender may, in the ordinary course
of its business and in accordance with Applicable Law, at any time sell to a
financial institution (“Participant”) a participating interest in the rights and
obligations of such Lender under any Loan Documents.  Despite any sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under the Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for performance of such obligations,
such Lender shall remain the holder of its Loans and Revolver Commitments for
all purposes, all amounts payable by Borrowers shall be determined as if such
Lender had not sold such participating interests, and Borrowers and Agent shall
continue to deal solely and directly with such Lender in connection with the
Loan Documents.  Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and Agent and the other
Lenders shall not have any obligation or liability to any such Participant.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.9 unless Borrowers agree otherwise in
writing.
 
13.2.2 Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Revolver Loan or Revolver Commitment in which such Participant has an
interest, postpones the Commitment Termination Date or any date fixed for any
regularly scheduled payment of principal, interest or fees on such Revolver Loan
or Revolver Commitment, or releases any Borrower, Guarantor or substantial
portion of the Collateral other than in accordance with Section 12.2.1.
 

 
88

--------------------------------------------------------------------------------

Table of Contents
 
13.2.3 Benefit of Set-Off.  Borrowers agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it.  By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with Section
12.5 as if such Participant were a Lender.
 
13.3 Assignments.
 
13.3.1 Permitted Assignments.  A Lender may assign to an Eligible Assignee any
of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of
$1,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the Revolver
Commitments retained by the transferor Lender is at least $5,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance and recording,
an Assignment and Acceptance.  Nothing herein shall limit the right of a Lender
to pledge or assign any rights under the Loan Documents to (i) any Federal
Reserve Bank or the United States Treasury as collateral security pursuant to
Regulation A of the Board of Governors and any Operating Circular issued by such
Federal Reserve Bank, or (ii) counterparties to swap agreements relating to any
Revolver Loans; provided, however, that any payment by Borrowers to the
assigning Lender in respect of any Obligations assigned as described in this
sentence shall satisfy Borrowers’ obligations hereunder to the extent of such
payment, and no such assignment shall release the assigning Lender from its
obligations hereunder.
 
13.3.2 Effect; Effective Date.  Upon delivery to Agent of an assignment notice
in the form of Exhibit C and a processing fee of $3,500 (unless otherwise agreed
by Agent in its discretion), the assignment shall become effective as specified
in the notice, if it complies with this Section 13.3.  From such effective date,
the Eligible Assignee shall for all purposes be a Lender under the Loan
Documents, and shall have all rights and obligations of a Lender
thereunder.  Upon consummation of an assignment, the transferor Lender, Agent
and Borrowers shall make appropriate arrangements for issuance of replacement
and/or new Notes, as applicable.  The transferee Lender shall comply with
Section 5.10 and deliver, upon request, an administrative questionnaire
satisfactory to Agent.
 

 
89

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 14. MISCELLANEOUS
 
14.1 Consents, Amendments and Waivers.
 
14.1.1 Amendment.  No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of Agent (with the
consent of Required Lenders) and each Obligor party to such Loan Document;
provided, however, that
 
(a) without the prior written consent of Agent, no modification shall be
effective with respect to any provision in a Loan Document that relates to any
rights, duties or discretion of Agent;
 
(b) without the prior written consent of Issuing Bank, no modification shall be
effective with respect to any LC Obligations or Section 2.3;
 
(c) without the prior written consent of each affected Lender, no modification
shall be effective that would (i) increase the Revolver Commitment of such
Lender; or (ii) reduce the amount of, or waive or delay payment of, any
principal, interest or fees payable to such Lender; and
 
(d) without the prior written consent of all Lenders (except a defaulting Lender
as provided in Section 4.2), no modification shall be effective that would (i)
extend the Revolver Termination Date; (ii) alter Section 5.6, 7.1 (except to add
Collateral) or 14.1.1; (iii) amend the definitions of Borrowing Base (and the
defined terms used in such definition), Pro Rata or Required Lenders; (iv)
increase any advance rate, decrease the Availability Block or increase total
Revolver Commitments; (vi) release Collateral with a book value greater than
$5,000,000 during any calendar year, except as currently contemplated by the
Loan Documents (including Section 12.2.1 hereof) or as required under the
Intercreditor Agreement; or (vii) release any Obligor from liability for any
Obligations, if such Obligor is Solvent at the time of the release.
 
14.1.2 Limitations.  The agreement of Borrowers shall not be necessary to the
effectiveness of any modification of a Loan Document that deals solely with the
rights and duties of Lenders, Agent and/or Issuing Bank as among
themselves.  Only the consent of the parties to the Fee Letter, Intercreditor
Agreement or any agreement relating to a Bank Product shall be required for any
modification of such agreement, and no Affiliate of a Lender that is party to a
Bank Product agreement shall have any other right to consent to or participate
in any manner in modification of any other Loan Document.  The making of any
Revolver Loans during the existence of a Default or Event of Default shall not
be deemed to constitute a waiver of such Default or Event of Default, nor to
establish a course of dealing.  Any waiver or consent granted by Lenders
hereunder shall be effective only if in writing, and then only in the specific
instance and for the specific purpose for which it is given.
 

 
90

--------------------------------------------------------------------------------

Table of Contents
 
14.1.3 Payment for Consents.  No Borrower will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.
 
14.2 Indemnity.  
 
14.2.1 General Indemnity.  EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE.  In
no event shall any party to a Loan Document have any obligation thereunder to
indemnify or hold harmless an Indemnitee with respect to a Claim that is
determined in a final, non-appealable judgment by a court of competent
jurisdiction to result from the gross negligence or willful misconduct of such
Indemnitee.
 
14.2.2 Environmental Indemnity. Without limiting Section 14.2.1 hereof, each
Borrower agrees to, jointly and severally, defend, indemnify, and hold harmless
the Indemnitees against any and all Environmental Liabilities and Costs and all
other claims, demands, penalties, fines, liability (including strict liability),
losses, damages, costs and expenses (including without limitation, reasonable
legal fees and expenses, consultant fees and laboratory fees), arising out of
(i) any Environmental Releases or threatened Environmental Releases (x) at any
property presently or formerly owned or operated by any Borrower  or any
Subsidiary, or any predecessor in interest, that may affect Agents' and Lenders'
rights and obligations under this Agreement or any of the other Loan Documents
or (y) of any Hazardous Materials generated and disposed of by any Borrower or
any Subsidiary, or any predecessor in interest; (ii) any violations of
Environmental Laws that may materially and adversely affect Agents' and Lenders'
rights and obligations under this Agreement or any of the other Loan Documents;
(iii) any Environmental Action against any Borrower or any Subsidiary, or any
predecessor in interest; (iv) any personal injury (including wrongful death) or
property damage (real or personal) arising out of exposure to Hazardous
Materials used, handled, generated, transported or disposed by any Borrower or
any Subsidiary, or any predecessor in interest; and (v) any breach of any
warranty or representation regarding environmental matters made by Borrower or
any Subsidiary in Section 9.1.15 or the breach of a covenant solely with respect
to Environmental Laws or Environmental Releases made by Borrower or Subsidiary
in Section 10.1.5.  Notwithstanding the foregoing, neither Borrower nor any
Subsidiary shall have any obligation to any Indemnitee under this Section 14.2.2
regarding any potential environmental matter covered hereunder which is caused
by the gross negligence or willful misconduct of such Indemnitee, as determined
by a final judgment of a court of competent jurisdiction.

 
91

--------------------------------------------------------------------------------

Table of Contents
 
14.2.3 Borrowers, Agent and Lenders intend that to the extent that any
Environmental Liabilities and Costs for which Borrowers are liable under this
Agreement are not recoverable under California Code of Civil Procedure
("C.C.P.") § 736(a), such Environmental Liabilities and Costs shall be
recoverable under the law of the State of California other than C.C.P. § 736 to
the extent provided in C.C.P. § 736(d) and permitted by applicable law.  In
addition, Agent and Lenders may (a) pursue any remedies available under C.C.P. §
726.5 and C.C.P. § 736. Without limiting any other rights or remedies of Agent
and Lenders, each Borrower acknowledges and agrees that Sections 9.1.15, 10.1.5
and 14.2.2 of this Agreement are “environmental provisions,” as that term is
defined in C.C.P. § 736(f)(2).  Pursuant to C.C.P. § 736, Agent and/or Lenders'
action for the recovery of damages or enforcement of such Sections of this
Agreement shall not constitute an action within the meaning of C.C.P. § 726(a)
or constitute a money judgment for a deficiency or a deficiency judgment within
the meaning of C.C.P. § 580a, § 580b, or § 726.
 
14.3 Notices and Communications.
 
14.3.1 Notice Address.  Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Borrower, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment and Acceptance), or at such other address as a
party may hereafter specify by notice in accordance with this Section
14.3.  Each such notice or other communication shall be effective only (a) if
given by facsimile transmission, when transmitted to the applicable facsimile
number, if confirmation of receipt is received; (b) if given by mail, three
Business Days after deposit in the U.S. mail, with first-class postage pre-paid,
addressed to the applicable address; or (c) if given by personal delivery, when
duly delivered to the notice address with receipt acknowledged.  Notwithstanding
the foregoing, no notice to Agent pursuant to Section 2.1.4, 2.3, 3.1.2, or
4.1.1 shall be effective until actually received by the individual to whose
attention at Agent such notice is required to be sent.  Any written notice or
other communication that is not sent in conformity with the foregoing provisions
shall nevertheless be effective on the date actually received by the noticed
party.  Any notice received by Borrower Agent shall be deemed received by all
Borrowers.
 
14.3.2 Electronic Communications; Voice Mail.  Electronic mail and internet
websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.2, administrative matters, distribution of Loan Documents for
execution, and matters permitted under Section 4.1.4.  Agent and Lenders make no
assurances as to the privacy and security of electronic
communications.  Electronic and voice mail may not be used as effective notice
under the Loan Documents.
 
14.3.3 Non-Conforming Communications.  Agent and Lenders may rely upon any
notices purportedly given by or on behalf of any Borrower even if such notices
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation.  Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
telephonic communication purportedly given by or on behalf of a Borrower.
 

 
92

--------------------------------------------------------------------------------

Table of Contents
 
14.4 Performance of Borrowers’ Obligations.  Agent may, in its discretion at any
time and from time to time, at Borrowers’ expense, pay any amount or do any act
required of a Borrower under any Loan Documents or otherwise lawfully requested
by Agent in accordance with the Loan Documents to (a) enforce any Loan Documents
or collect any Obligations; (b) protect, insure, maintain or realize upon any
Collateral; or (c) defend or maintain the validity or priority of Agent’s Liens
in any Collateral, including any payment of a judgment, insurance premium,
warehouse charge, finishing or processing charge, or landlord claim, or any
discharge of a Lien.  All payments, costs and expenses (including Extraordinary
Expenses) of Agent under this Section shall be reimbursed to Agent by Borrowers,
on demand, with interest from the date incurred to the date of payment thereof
at the Default Rate applicable to Base Rate Revolver Loans.  Any payment made or
action taken by Agent under this Section shall be without prejudice to any right
to assert an Event of Default or to exercise any other rights or remedies under
the Loan Documents.
 
14.5 Credit Inquiries.  Each Borrower hereby authorizes Agent and Lenders (but
they shall have no obligation) to respond to usual and customary credit
inquiries from third parties concerning any Borrower or Subsidiary.
 
14.6 Severability.  Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law.  If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.
 
14.7 Cumulative Effect; Conflict of Terms.  The provisions of the Loan Documents
are cumulative.  The parties acknowledge that the Loan Documents may use several
limitations, tests or measurements to regulate similar matters, and they agree
that these are cumulative and that each must be performed as provided.  Except
as otherwise provided in another Loan Document (other than the Intercreditor
Agreement) (by specific reference to the applicable provision of this
Agreement), if any provision contained herein is in direct conflict with any
provision in another Loan Document (other than the Intercreditor Agreement), the
provision herein shall govern and control.  It is expressly acknowledged and
agreed that Agent and Lenders’ rights and remedies hereunder are subject to the
terms and conditions of the Intercreditor Agreement, and in the event of any
conflict between the Loan Documents and the Intercreditor Agreement, the
Intercreditor Agreement shall control.
 
14.8 Counterparts.  Any Loan Document may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract.  This Agreement shall become effective when Agent
has received counterparts bearing the signatures of all parties
hereto.  Delivery of a signature page of any Loan Document by telecopy shall be
effective as delivery of a manually executed counterpart of such agreement.
 
14.9 Entire Agreement.  Time is of the essence of the Loan Documents.  The Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.
 

 
93

--------------------------------------------------------------------------------

Table of Contents
 
14.10 Relationship with Lenders.  The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Revolver
Commitments of any other Lender.  Amounts payable hereunder to each Lender shall
be a separate and independent debt, and each Lender shall be entitled, to the
extent not otherwise restricted hereunder, to protect and enforce its rights
arising out of the Loan Documents.  It shall not be necessary for Agent or any
other Lender to be joined as an additional party in any proceeding for such
purposes.  Nothing in this Agreement and no action of Agent or Lenders pursuant
to the Loan Documents shall be deemed to constitute Agent and Lenders to be a
partnership, association, joint venture or any other kind of entity, nor to
constitute control of any Borrower.
 
14.11 No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated by any Loan Document, Borrowers acknowledge and
agree that (a)(i) this credit facility and any related arranging or other
services by Agent, any Lender, any of their Affiliates or any arranger are
arm’s-length commercial transactions between Borrowers and such Person; (ii)
Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Borrowers are
capable of evaluating and understanding, and do understand and accept, the
terms, risks and conditions of the transactions contemplated by the Loan
Documents; (b) each of Agent, Lenders, their Affiliates and any arranger is and
has been acting solely as a principal in connection with this credit facility,
is not the financial advisor, agent or fiduciary for Borrowers, any of their
Affiliates or any other Person, and has no obligation with respect to the
transactions contemplated by the Loan Documents except as expressly set forth
therein; and (c) Agent, Lenders, their Affiliates and any arranger may be
engaged in a broad range of transactions that involve interests that differ from
Borrowers and their Affiliates, and have no obligation to disclose any of such
interests to Borrowers or their Affiliates.  To the fullest extent permitted by
Applicable Law, each Borrower hereby waives and releases any claims that it may
have against Agent, Lenders, their Affiliates and any arranger with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated by a Loan Document.
 
14.12 Confidentiality.  Each of Agent, Lenders and Issuing Bank agrees to
maintain the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
Applicable Law or by any subpoena or similar legal process; (d) to any other
party hereto; (e) in connection with the exercise of any remedies, the
enforcement of any rights, or any action or proceeding relating to any Loan
Documents; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to any Transferee or any actual or prospective
party (or its advisors) to any Bank Product; (g) with the consent of the
Borrower; or (h) to the
 

 
94

--------------------------------------------------------------------------------

Table of Contents

extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to Agent, any Lender, Issuing
Bank or any of their Affiliates on a nonconfidential basis from a source other
than Borrowers.  Notwithstanding the foregoing, Agent and Lenders may issue and
disseminate to the public general information describing this credit facility,
including the names and addresses of Borrowers and a general description of
Borrowers’ businesses, and may use Borrowers’ names in advertising and other
promotional materials.  For purposes of this Section, “Information” means all
information received from an Obligor or Subsidiary relating to it or its
business, other than any information that is available to Agent, any Lender or
Issuing Bank on a nonconfidential basis prior to disclosure by the Obligor or
Subsidiary.  Any Person required to maintain the confidentiality of Information
pursuant to this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information, but in no event less than a reasonable degree
of care.  Each of Agent, Lenders and Issuing Bank acknowledges that (i)
Information may include material non-public information concerning an Obligor or
Subsidiary; (ii) it has developed compliance procedures regarding the use of
material non-public information; and (iii) it will handle such material
non-public information in accordance with Applicable Law, including federal and
state securities laws.
 
14.13 [Intentionally Deleted]
 
14.14 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).
 
14.15 Consent to Forum; Arbitration.
 
14.15.1 Forum.  EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER LOS ANGELES,
CALIFORNIA, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT.  EACH BORROWER IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND
DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM.  EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
14.3.1.  Nothing herein shall limit the right of Agent or any Lender to bring
proceedings against any Obligor in any other court, nor limit the right of any
party to serve process in any other manner permitted by Applicable Law.  Nothing
in this Agreement shall be deemed to preclude enforcement by Agent of any
judgment or order obtained in any forum or jurisdiction.
 

 
95

--------------------------------------------------------------------------------

Table of Contents
 
14.15.2 Arbitration.  Notwithstanding any other provision of this Agreement to
the contrary, any controversy or claim among the parties relating in any way to
any Obligations or Loan Documents, including any alleged tort, shall at the
request of any party hereto be determined by binding arbitration conducted in
accordance with the United States Arbitration Act (Title 9 U.S.
Code).  Arbitration proceedings will be determined in accordance with the Act,
the then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association (“AAA”), and the terms of this
Section.  In the event of any inconsistency, the terms of this Section shall
control.  If AAA is unwilling or unable to serve as the provider of arbitration
or to enforce any provision of this Section, Agent may designate another
arbitration organization with similar procedures to serve as the provider of
arbitration.  The arbitration proceedings shall be conducted in Los Angeles or
Pasadena, California.  The arbitration hearing shall commence within 90 days of
the arbitration demand and close within 90 days thereafter.  The arbitration
award must be issued within 30 days after close of the hearing (subject to
extension by the arbitrator for up to 60 days upon a showing of good cause), and
shall include a concise written statement of reasons for the award.  The
arbitrator shall give effect to applicable statutes of limitation in determining
any controversy or claim, and for these purposes, service on AAA under
applicable AAA rules of a notice of claim is the equivalent of the filing of a
lawsuit.  Any dispute concerning this Section or whether a controversy or claim
is arbitrable shall be determined by the arbitrator.  The arbitrator shall have
the power to award legal fees to the extent provided by this
Agreement.  Judgment upon an arbitration award may be entered in any court
having jurisdiction.  The institution and maintenance of an action for judicial
relief or pursuant to a provisional or ancillary remedy shall not constitute a
waiver of the right of any party, including the plaintiff, to submit the
controversy or claim to arbitration if any other party contests such action for
judicial relief.  No controversy or claim shall be submitted to arbitration
without the consent of all parties if, at the time of the proposed submission,
such controversy or claim relates to an obligation secured by Real Estate, but
if all parties do not consent to submission of such a controversy or claim to
arbitration, it shall be determined as provided in the next sentence.  At the
request of any party, a controversy or claim that is not submitted to
arbitration as provided above shall be determined by judicial reference; and if
such an election is made, the parties shall designate to the court a referee or
referees selected under the auspices of the AAA in the same manner as
arbitrators are selected in AAA sponsored proceedings and the presiding referee
of the panel (or the referee if there is a single referee) shall be an active
attorney or retired judge; and judgment upon the award rendered by such referee
or referees shall be entered in the court in which proceeding was
commenced.  None of the foregoing provisions of this Section shall limit the
right of Agent or Lenders to exercise self-help remedies, such as setoff,
foreclosure or sale of any Collateral or to obtain provisional or ancillary
remedies from a court of competent jurisdiction before, after or during any
arbitration proceeding.  The exercise of a remedy does not waive the right of
any party to resort to arbitration or reference.  At Agent’s option, foreclosure
under a Mortgage may be accomplished either by exercise of power of sale
thereunder or by judicial foreclosure.
 
14.16 Waivers by Borrowers.  To the fullest extent permitted by Applicable Law,
each Borrower waives (a) the right to trial by jury (which Agent and each Lender
hereby also waives) in any proceeding or dispute of any kind relating in any way
to any Loan Documents, Obligations or Collateral; (b) presentment, demand,
protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which a Borrower may in any way be liable, and hereby ratifies anything Agent
may do in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Agent or any
Lender, on any theory of liability, for special, indirect, consequential,
exemplary or punitive damages (as opposed to direct or actual damages) in any
way relating to any Enforcement Action, Obligations, Loan Documents or
transactions relating thereto; and (g) notice of acceptance hereof.  Each
Borrower acknowledges that the foregoing waivers are a material inducement to
Agent and Lenders entering into this Agreement and that Agent and Lenders are
relying upon the foregoing in their dealings with Borrowers.  Each Borrower has
reviewed the foregoing waivers with its legal counsel and has knowingly and
voluntarily waived its jury trial and other rights following consultation with
legal counsel.  In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.
 

 
96

--------------------------------------------------------------------------------

Table of Contents
 
14.17 Patriot Act Notice.  Agent and Lenders hereby notify Borrowers that
pursuant to the requirements of the Patriot Act, Agent and Lenders are required
to obtain, verify and record information that identifies each Borrower,
including its legal name, address, tax ID number and other information that will
allow Agent and Lenders to identify it in accordance with the Patriot
Act.  Agent and Lenders will also require information regarding each personal
guarantor, if any, and may require information regarding Borrowers’ management
and owners, such as legal name, address, social security number and date of
birth.
 


 


 
[Remainder of page intentionally left blank; signatures begin on following page]
 



 
97

--------------------------------------------------------------------------------

Table of Contents

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.
 
 

 
BORROWERS:
         
MONACO COACH CORPORATION,
 
a Delaware corporation
     
By:
/s/ P. Martin Daley
 
Name:
P. Martin Daley
 
Title:
Vice President
 
Address:
91320 Coburg Industrial Way
   
Coburg, Oregon, 97408
 
Attn:
P. Martin Daley
 
Telecopy:
541-681-8039








 
SIGNATURE MOTORCOACH RESORTS, INC.,
 
a Delaware corporation
     
By:
/s/ P. Martin Daley
 
Name:
P. Martin Daley
 
Title:
Vice President
 
Address:
91320 Coburg Industrial Way
   
Coburg, Oregon, 97408
 
Attn:
P. Martin Daley
 
Telecopy:
541-681-8039








 
NAPLES MOTORCOACH RESORT, INC.,
 
a Florida corporation
     
By:
/s/ P. Martin Daley
 
Name:
P. Martin Daley
 
Title:
Vice President
 
Address:
91320 Coburg Industrial Way
   
Coburg, Oregon, 97408
 
Attn:
P. Martin Daley
 
Telecopy:
541-681-8039

 
 

S-1
Loan and Security Agreement
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents






 
PORT OF THE ISLES MOTORCOACH RESORT,
 
INC., a Florida corporation
     
By:
/s/ P. Martin Daley
 
Name:
P. Martin Daley
 
Title:
Vice President
 
Address:
91320 Coburg Industrial Way
   
Coburg, Oregon, 97408
 
Attn:
P. Martin Daley
 
Telecopy:
541-681-8039








 
OUTDOOR RESORTS OF LAS VEGAS, INC.,
 
a Nevada corporation
     
By:
/s/ P. Martin Daley
 
Name:
P. Martin Daley
 
Title:
Vice President
 
Address:
91320 Coburg Industrial Way
   
Coburg, Oregon, 97408
 
Attn:
P. Martin Daley
 
Telecopy:
541-681-8039








 
OUTDOOR RESORTS MOTORCOACH
 
COUNTRY CLUB, INC., a California corporation
     
By:
/s/ P. Martin Daley
 
Name:
P. Martin Daley
 
Title:
Vice President
 
Address:
91320 Coburg Industrial Way
   
Coburg, Oregon, 97408
 
Attn:
P. Martin Daley
 
Telecopy:
541-681-8039


      

S-2
Loan and Security Agreement
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents


 

 
SIGNATURE RESORTS OF MICHIGAN, INC.
 
a Michigan corporation
     
By:
/s/ P. Martin Daley
 
Name:
P. Martin Daley
 
Title:
Vice President
 
Address:
91320 Coburg Industrial Way
   
Coburg, Oregon, 97408
 
Attn:
P. Martin Daley
 
Telecopy:
541-681-8039








 
LA QUINTA MOTORCOACH RESORT, INC.,
 
a California corporation
     
By:
/s/ P. Martin Daley
 
Name:
P. Martin Daley
 
Title:
Vice President
 
Address:
91320 Coburg Industrial Way
   
Coburg, Oregon, 97408
 
Attn:
P. Martin Daley
 
Telecopy:
541-681-8039








 
R-VISION HOLDINGS LLC,
 
a Delaware limited liability company
     
By:
/s/ P. Martin Daley
 
Name:
P. Martin Daley
 
Title:
Vice President
 
Address:
91320 Coburg Industrial Way
   
Coburg, Oregon, 97408
 
Attn:
P. Martin Daley
 
Telecopy:
541-681-8039


 

S-3
Loan and Security Agreement
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents

 
 

 
R-VISION, INC., an Indiana corporation
         
By:
/s/ P. Martin Daley
 
Name:
P. Martin Daley
 
Title:
Vice President
 
Address:
91320 Coburg Industrial Way
   
Coburg, Oregon, 97408
 
Attn:
P. Martin Daley
 
Telecopy:
541-681-8039








 
R-VISION MOTORIZED, LLC,
 
an Indiana limited liability company
     
By:
/s/ P. Martin Daley
 
Name:
P. Martin Daley
 
Title:
Vice President
 
Address:
91320 Coburg Industrial Way
   
Coburg, Oregon, 97408
 
Attn:
P. Martin Daley
 
Telecopy:
541-681-8039








 
BISON MANUFACTURING, LLC,
 
an Indiana limited liability company
     
By:
/s/ P. Martin Daley
 
Name:
P. Martin Daley
 
Title:
Vice President
 
Address:
91320 Coburg Industrial Way
   
Coburg, Oregon, 97408
 
Attn:
P. Martin Daley
 
Telecopy:
541-681-8039



                        



S-4
Loan and Security Agreement
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents




 
ROADMASTER, LLC,
 
an Indiana limited liability company
     
By:
/s/ P. Martin Daley
 
Name:
P. Martin Daley
 
Title:
Vice President
 
Address:
91320 Coburg Industrial Way
   
Coburg, Oregon, 97408
 
Attn:
P. Martin Daley
 
Telecopy:
541-681-8039






S-5
Loan and Security Agreement
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents

 

 
AGENT AND LENDERS:
         
BANK OF AMERICA, N.A.,
 
as Agent and Lender
     
By:
/s/ Todd Eggerton
 
Name:
Todd Eggerton
 
Title:
Vice President
 
Address:
55 South Lake Avenue, Suite 900
   
Pasadena, California  91101
 
Attention:
Business Capital - Account Executive
 
Telecopy No.:
(626) 584-4602


 

S-6
Loan and Security Agreement
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents

 

 
U.S. BANK, NATIONAL ASSOCIATION
         
By:
/s/ Elizabeth C. Hengevold
 
Name:
Elizabeth C. Hengevold
 
Title:
Vice President
 
Address:
555 S.W. Oak Street, Suite 505
   
Portland, OR 97204
 
Attn:
   
Telecopy:
(503) 275-5919


                                           

S-7
Loan and Security Agreement
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents





 
WELLS FARGO BANK, NATIONAL
 
ASSOCIATION
     
By:
/s/ Mark Tatum
 
Name:
Mark Tatum
 
Title:
Vice President
 
Address:
1300 Southwest Fifth Avenue
   
Portland, OR 97201
 
Attn:
   
Telecopy:
503-886-4785




S-8
Loan and Security Agreement
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents




 
UNION BANK OF CALIFORNIA, N.A.
         
By:
/s/ Stephen Sloan
 
Name:
Stephen Sloan
 
Title:
Vice President
 
Address:
407 SW Broadway
   
Portland, OR 97205
 
Attn:
   
Telecopy:
(503) 225-2846


                                                   

S-9
Loan and Security Agreement
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents






 
NATIONAL CITY BANK
         
By:
/s/ David McNeely
 
Name:
David McNeely
 
Title:
Senior Vice President
 
Address:
110 W. Berry Street, 8th Floor
   
Fort Wayne, IN 46802
 
Attn:
David McNeely
 
Telecopy:
(260) 461-6238




                                       

S-10
Loan and Security Agreement
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents


 

 
BANK OF THE WEST
         
By:
/s/ Brett German
 
Name:
Brett German
 
Title:
Vice President
 
Address:
222  SW Columbia Street, Suite 1200
   
Portland, OR 97201
 
Attn:
Brett German
 
Telecopy:
(503) 223-2915



 
                                                

S-11
Loan and Security Agreement
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 



 
GE COMMERCIAL DISTRIBUTION
 
FINANCE
     
By:
/s/ Justin Wood
 
Name:
Justin Wood
 
Title:
Credit Director
 
Address:
2625 S. Plaza Drive, Suite 201
   
Tempe, AZ 85282
 
Attn:
   
Telecopy:
 



 
S-12
Loan and Security Agreement
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents

SCHEDULE 1.1
 
to
 
Loan and Security Agreement
 
REVOLVER COMMITMENTS OF LENDERS
 
Lender
Revolver Commitment
Pro Rata Share of Revolver Commitment
     
Bank of America, N.A.
$40,000,000
50.0000000%
U.S. Bank, National Association
$13,333,333.33
16.6666667%
Bank of the West
$2,083,333.33
2.6041667%
Wells Fargo Bank, National Association
$4,791,666.67
5.9895833%
Union Bank of California, N.A.
$2,708,333.33
3.3854167%
National City Bank
$3,750,000
4.6875000%
GE Commercial Distribution Finance
$13,333,333.33
16.6666667%
Total
$80,000,000
100%



 
 
Schedule 1.1
 

--------------------------------------------------------------------------------
